Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 1 of 84




                               EXHIBIT 2
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 2 of 84
                                                                                         IIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIII
                                                                                                                                       US009134994B2


   lI2J   United States Patent                                                                               (10)             Patent No. :             US 9,134,994 B2
          Patel et al.                                                                                       (45)             Date of Patent:                  Sep. 15, 2015

   (54)   METHOD AND SYSTEM FOR UPDATING                                                         (56)                                    References Cited
          FIRMWARE USING A MOBILE DEVICE AS A
          COMMUNICATIONS BRIDGE                                                                                                     U. S. PATENT DOCUMENTS

                                                                                                                 5, 844, 808 A           12/1998 Konsmo et al.
   (71) Applicant: PayRange Inc. , Portland, OR (US)                                                             5, 892, 900 A            4/1999 Ginter et al.

   (72)   Inventors:      Paresh K. Patel, Portland, OR(US);                                                                                  (Continued)
                          Chau M. Doan, Beaverton, OR (US);
                          Christopher M. Sokol, Portland, OR                                                                      FOREIGN PATENT DOCUMENTS
                          (US); Corin P. Frauenglass, Seattle, WA                                WO                           WO2008/083022    Al     7/2008
                          (US)                                                                   WO                           WO2008/083025    A2     7/2008

                          PAYRANGE INC. , Portland, OR (US)                                                                                   (Continued)
   (73) Assignee:
    *
   ( ) Notice:            Subject to any disclaimer, the term of this                                                                OTHER PUBLICATIONS
                          patent is extended or adjusted under 35
                                                                                                 Balfe et al. , e-EMV: emulating EMV for internet payments               with
                          U. S.C. 154(b) by 0 days.
                                                                                                 trusted computing technologies, Oct. 2008, 12 pages. *

   (21) Appl. No. : 14/321, 733                                                                                                               (Continued)

   (22)   Filed:          Jul. 1, 2014
                                                                                                 Primary Examiner     Thuy Dao
   (65)                      Prior Publication Data                                              (74) Attorn~, Agent, or Firm  Morgan, Lewis & Bockius
          US 2015/0169312 Al             Jun. 18, 2015                                           LLP

                   Related U. S. Application Data
                                                                                                 (57)                                         ABSTRACT
   (63) Continuation of application No. 14/320, 534, filed on
        Jun. 30, 2014, which is a continuation-in-part     of                                    A first device with one or more processors, processors,
        application No. 14/214, 644, filed on Mar. 14, 2014,                                     memory, and two or more communication           capabilities
          now      Pat.      No.     8, 856, 045,   which         is             a               obtains, from a payment module, advertised information via
                                                                                                 a first communication capability (e.g. , BLE), where the
                               (Continued)                                                       advertised information at least includes a current firmware
                                                                                                 version of the payment module. In accordance with a deter-
   (51) Int. Cl.                                                                                 mination that the current firmware version of the payment
        G06F 9/445              (2006.01)                                                        module satisfies one or more predefined firmware criteria
        G06F 9/44               (2006.01)                                                        (i.e., indicating that the payment module's firmware needs
        GOD 20/18               (2012.01)                                                        updating), the first device includes sends, to the payment
   (52) U. S. Cl.                                                                                module, firmware update information via the first communi-
        CPC .. G06F 8/65 (2013.01); G06F 8/20 (2013.01);                                         cation capability, where the firmware update information
                 G06F 8/35 (2013.01); G06Q 20/18 (2013.01)                                       includes one or more data packets for updating the current
   (58) Field of ClassiTication Search                                                           firmware version of the payment module.
          CPC ............... G06F 8/65; G06F 8/20; G06F 8/35;
                                                    G06Q 20/18
          See application file for complete search history.                                                                        24 Claims, 49 Drawing Sheets




                                                      ~ky.   ..
                                                              t
                                                                                 ~~kt.
                                                                                             .
                                                                                         bi*0.   .
                                                              0   0 I* Id




                                                                                                     8   d   11008)   t   0
                                                                                                                              8




                                                                            dt
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 3 of 84


                                                                         US 9,134,994 B2
                                                                                      Page 2


                  Related U. S. Application Data                                               2011/0276636   Al       11/2011   Cheng et al.
                                                                                               2012/0011024   Al        1/2012   Dorsey et al.
          continuation-in-part of application               No. 29/477, 025,                   2012/0016731   Al        1/2012   Smith et al.
          filed on Dec. 18, 2013.                                                              2012/0029691   Al        2/2012   Mockus et al.
                                                                                               2012/0036045   Al        2/2012   Lowe et al.
   (60) Provisional application No. 61/917, 936, filed on Dec.                                 2012/0078735   Al        3/2012   Bauer et al.
        18, 2013.                                                                              2012/0158172   Al        6/2012   Wencslao
                                                                                               2012/0197740   Al        8/2012   Grigg et al.
                             References Cited                                                  2012/0231844   Al        9/2012   Coppinger
   (56)                                                                                        2012/0246074   Al        9/2012   Annamalai et al.
                                                                                               2012/0276845   Al       11/2012   Wikander
                      U. S. PATENT DOCUMENTS                                                   2012/0290472   Al       11/2012   Mullen et al.
                                                                                               2012/0303528   Al       11/2012   Weiner et al.
        6,462, 644    Bl     10/2002   Howell et al.                                           2012/0316963   Al       12/2012   Moshfeghi
        6, 584, 309   Bl      6/2003   Whigham                                                 2013/0030931   Al        1/2013   Moshfeghi
        6, 793, 134   B2      9/2004   Clark                                                   2013/0054395   Al   *    2/2013   Cyr et al. . ... ... .... ... ... ... ... . 705/21
        7, 085, 556   B2      8/2006   Offer                                                   2013/0085835   Al        4/2013   Horowitz
        7, 127,236    B2     10/2006   Khan et al.                                             2013/0117738   Al   *    5/2013   Livingston et al. ... ... ... .. 717/168
        7,455, 223    Bl     11/2008   Wilson et al.                                           2013/0124289   Al        5/2013   Fisher
        7, 721,958    B2      5/2010   Belfer et al.                                           2013/0143498   Al        6/2013   Niemi
        7, 848, 980   B2     12/2010   Carlson                                                 2013/0166448   Al        6/2013   Narayanan
        D669, 899     S      10/2012   Cheng                                                   2013/0185150   Al        7/2013   Crum
        8, 346, 670   B2      1/2013   Hasson et al.                                           2015/0154579   Al   *    7/2013   Sueyoshi et al. ... ... ... ... .. 717/171
        8, 356,754    B2      1/2013   Johnson et al.                                          2013/0217333   Al        8/2013   Sprigg et al
        8, 376,227    B2      2/2013   Hammad et al.                                           2013/0246171   Al        9/2013   Carapelli
        8, 396,589    B2      3/2013   Katzenstein Garibaldi et al.                            2013/0246364   Al        9/2013   Bhavith
        8,412,626     B2      4/2013   Hirson et al.                                           2013/0267121   Al       10/2013   Hsu
        8,438, 066    Bl      5/2013   Yuen                                                    2013/0267176   Al       10/2013   Hertel et al.
        8,479, 190    B2 *    7/2013   Sueyoshi et al. .. ... ... .... .. 717/171              2013/0278622   Al   *   10/2013   Sun et al. . ... ... .... ... ... ... .. 345/589
        8,489, 140    B2      7/2013   Weiner et al.                                           2013/0297422   Al       11/2013   Hunter et al.
        8, 517,766    B2      8/2013   Golko et al.                                            2013/0311379   Al       11/2013   Smith
        8, 548, 426   B2     10/2013   Smith                                                   2013/0311382   Al       11/2013   Fosmark et al.
        8, 583,496    B2     11/2013   Yoo et al.                                              2013/0332293   Al       12/2013   Ran
        8, 596, 528   B2     12/2013   Fernandes et al.                                        2014/0019367   Al        1/2014   Khan et al.
        8, 600, 899   Bl     12/2013   Davis                                                   2014/0040028   Al        2/2014   King et al.
        8, 615,445    B2     12/2013   Dorsey et al.                                           2014/0040117   Al        2/2014   Jain
        8, 645, 971   B2      2/2014   Carlson et al.                                          2014/0064116   Al        3/2014   Linde et al.
        8, 700, 530   B2      4/2014   Smith                                                   2014/0074714   Al        3/2014   Melone et al.
        8, 707, 276   B2 *    4/2014   Hill et al. . ... ... ... ... ... .... .. 717/135       2014/0074723   Al        3/2014   Kamat
        8, 769,643    Bl      7/2014   Ben Ayed                                                2014/0100977   Al        4/2014   Davis
        g, g10,430    B2 *    8/2014   Proud                                340/870. 03        2014/0122298   Al   *    5/2014   Oyer .. ... ... ... ... .... ... ... .. 705/26. 62
        g, g19,659    B2 *    8/2014   Ramer et al                          . .. 717/168
                                                                                               2014/0136301   Al        5/2014   Valdes
        g, g38, 481   B2      9/2014   Moshfeghi                                               2014/0180852   Al   *    6/2014   Kamat                                       705/16
        g, g50, 421   B2 *    9/2014   Proud                                     717/172       2014/0201066   Al        7/2014   Roux et al.
        g, g56, 045   Bl     10/2014   Patel et al.                                            2014/0249995   Al        9/2014   Ogilvy
        g, g98, 620   B2 *   11/2014   Eizenman et al.                           717/104       2014/0279101   Al        9/2014   Duplan et al.
        9,037,492     B2 *    5/2015   White                                      705/17       2014/0317611   Al   *   10/2014   Wojcik et al. .. .... ... ... ... .. 717/168
    2002/0164953      Al     11/2002   Curtis                                                  2014/0378057   Al       12/2014   Ramon et al.
    2003/0110097      Al      6/2003   Lei                                                     2015/0073980   Al        3/2015   Gritfrn et al.
    2003/0158891      Al      8/2003   Lei et al.                                              2015/0081462   Al        3/2015   Ozvat et al.
    2004/0049454      Al      3/2004   Kanno et al.
    2004/0117262      Al      6/2004   Berger et al.
    2015/0105901      Al      4/2005   Joshi et al.                                                     FOREIGN PATENT DOCUMENTS
    2005/0101295      Al      5/2005   Rupp
    2005/0181804      Al      8/2005   Misikangas et al.                                   WO        WO2008/083078         A2       7/2008
    2005/0232421      Al     10/2005   Simons et al.                                       WO        WO2008/083089         Al       7/2008
    2007/0050083      Al      3/2007   Signorelli et al.                                   WO        WO2008/083105         A2       7/2008
    2007/0187491      Al      8/2007   Godwin et al.                                       WO        WO2008/083115         Al       7/2008
    2008/0033880      Al      2/2008   Fiebiger et al.                                     WO        WO2008/083119         Al       7/2008
    2008/0126213      Al      5/2008   Robertson et al.                                    WO        WO2013/132995         Al       9/2013
    2008/0141033      Al      6/2008   Ginter et al.                                       WO        WO2013/177416         A2      11/2013
    2008/0154727      Al      6/2008   Carlson
    2008/0154735      Al      6/2008   Carlson
                                                                                                               OTHER PUBLICATIONS
    2008/0167991      Al      7/2008   Carlson et al.
    2008/0183480      Al      7/2008   Carlson et al.                                      Balan et al. , mFerio; the design and evaluation of a peer-to-peer
    2008/0201226      Al      8/2008   Carlson et al.                                      mobile payment system, Jun. 2009, 14 pages. *
    2008/0208762      Al      8/2008   Arthur et al.                                       Bing, Bing Images Search; "dongle", http: //www. bing. corn/images/
    2008/0255947      Al     10/2008   Friedman                                            search?q=dongle&FORM+HDRSC2, Dec. 5, 2013, 8 pgs.
    2009/0037284      Al *    2/2009   Lewis et al. . ... ... ... ... .... ... . 705/16    Google,       Chromecast,        htttp;//www. google. corn/intl/devices/
    2009/0099961      Al      4/2009   Ogilvy                                              chromecast/, Dec. 12, 2013, pgs.
    2009/0119190      Al      5/2009   Realini                                             Madlmayr et al. , "Near Field Communication Based Mobile Pay-
    2009/0171682      Al      7/2009   Dixon et al.                                                      "
                                                                                           ment System, Austrian Research Funding; Agency, Project 811408,
    2009/0306818      Al     12/2009   Slagley et al.                                      Mar. 6, 2008, 13 pgs.
    2009/0313132      Al     12/2009   McKenna et al.
                                                                                           Patel, Otfrce Action U. S. Appl. No. 14/321, 733, dated Aug. 21, 2014,
    2009/0327089      Al     12/2009   Kanno et al.
    2010/0094456      Al      4/2010   Simpkins et al.                                     9 pgs.
    2011/0040686      Al      2/2011   Carlson                                             Patel, Notice of Allowance, U. S. Appl. No. 14/321, 733, dated Feb.
    2011/0153436      Al      6/2011   Krampe                                              27, 2015, 9 pgs.
    2011/0153442      Al      6/2011   Krampe                                              Patel, Otfrce Action U. S. Appl. No. 14/320, 534, dated Oct. 29, 2014,
    2011/0251910      Al     10/2011   Dimmick                                             lg pgs.
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 4 of 84


                                                                US 9,134,994 B2
                                                                          Page 3


   (56)                        References Cited                                PayRange, Inc. , International Search Report and Written Opinion,
                                                                               PCT/US2014/071284, Mar. 25, 2015, 10 pgs.
                            OTHER PUBLICATIONS                                 Patel, Office Action U. S. Appl. No. 14/320, 534, dated Apr. 16, 2015,
                                                                               21 pgs.
   Patel, Office Action U. S. Appl. No. 14/335, 762, dated Dec. 10, 2014,
                                                                               Patel, Final Office Action U. S. Appl. No. 14/456, 683, dated Jun. g,
   7 pgs. Office   Action




   Patel, Office Action U. S. Appl. No. 14/321, 717, dated Dec. 19, 2014,
                                                                               2015, 14 pgs.
   16 pgs.                                                                     Patel, Office Action U. S. Appl. No. 14/641, 236, dated May 29, 2015,
   Patel,                 . S. Appl. No. 14/456, 683, dated Jan. 2, 2015, 10   10 pgs.
   pgs                                                                         Patel, Office Action U. S. Appl. No. 14/614, 336, dated May 27, 2015,
   Patel, Office Action U. S. Appl. No. 14/458, 199, dated Jan. 5, 2015, 7     17 pgs.
   pgs                                                                         Patel, Final Office Action U. S. Appl. No. 14/321, 717, dated Jun. 18,
   Patel, Office Action U. S. Appl. No. 14/456, 192, dated Jan. 30, 2015,
                                                                               2015, 22 pgs.
   24 pgs.
                                                                               Patel, Final Office Action U. S. Appl. No. 14/458, 199, dated Jun. 24,
   Patel, Office Action U. S. Appl. No. 14/321, 724, dated May 15, 2015,
   19 pgs.                                                                     2015, g pgs.
   Provisional U. S. Appl. No. 60/871, 898, Value Based Offers, inventor
   Mark Carlson, filed Dec. 26, 2006. US Patent and Trademark Offirce,
   169 pgs.                                                                    * cited by examiner
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 5 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 1 of 49        US 9,134,994 B2
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 6 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 2 of 49        US 9,134,994 B2
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 7 of 84


   U. S. Patent        Sep. 15, 2015        Sheet 3 of 49   US 9,134,994 B2




                                       ,2




                                                            LA
                                                             Q

                                                             p
                                                            LL
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 8 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 4 of 49        US 9,134,994 B2




                                       M
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 9 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 5 of 49        US 9,134,994 B2




                                                 :8
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 10 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 6 of 49         US 9,134,994 B2




                       0                                               I
                                                                      00


                                                                       Vl
                       5                                              LL
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 11 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 7 of 49         US 9,134,994 B2
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 12 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 8 of 49         US 9,134,994 B2




                                                                      V
                                                                       I
                                                                      00


                                                                       p
                                                                      LL
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 13 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 9 of 49         US 9,134,994 B2




                                                                    O
                                                                    00
                                                                    I
                          ~A &@PA                                   p
                           JQJ @RAN                                 LL
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 14 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 10 of 49        US 9,134,994 B2




                                                                   LLI


                                                                    I
                                                                   00


                                                                    p
                                                                   LL
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 15 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 11 of 49        US 9,134,994 B2




                        4
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 16 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 12 of 49        US 9,134,994 B2
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 17 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 13 of 49        US 9,134,994 B2
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 18 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 14 of 49        US 9,134,994 B2
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 19 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 15 of 49         US 9,134,994 B2




                                                        326

              Figure 9C




                                                :M6




                                                Ne
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 20 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 16 of 49        US 9,134,994 B2




                                                                   Q
                                                                    I
                                                                   Cb



                                                                    p
                                                                   LL
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 21 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 17 of 49        US 9,134,994 B2
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 22 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 18 of 49        US 9,134,994 B2




                                  Figure 10A
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 23 of 84


   U. S. Patent        Sep. 15, 2015      Sheet 19 of 49       US 9,134,994 B2




                                       Lomb@;
                                       9th Flmr, PaÃic MdNI:
                                       Ontario




                                  Figure 10B
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 24 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 20 of 49        US 9,134,994 B2
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 25 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 21 of 49        US 9,134,994 B2
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 26 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 22 of 49        US 9,134,994 B2
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 27 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 23 of 49        US 9,134,994 B2
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 28 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 24 of 49        US 9,134,994 B2




                                           0
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 29 of 84


   U. S. Patent        Sep. 15, 2015   Sheet 25 of 49        US 9,134,994 B2




                                             .=-   IZ8




              Figure 19
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 30 of 84


   U. S. Patent            Sep. 15, 2015        Sheet 26 of 49                    US 9,134,994 B2




                                           Male Adapter
                                               720
            Adapter Module 100




               Processing Unit 750                                 Memory 760




                                                             Communications
                                                                     Unit   770

                                                                 Input/Output(IO)
                Security Unit 755                                  Mechanisms
                                                                     772 774
               (e.g. , encryption and
                    decl yptlon
                   technology)
                                                                   Short-Range
                                                                     Comm.
                                                                  Capability 776

                                                                 (e.g. , Bluetooth
                                                                   mechanisms)




                                             Female
                                           Adapter 730




                                           Figure 20
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 31 of 84


   U. S. Patent             Sep. 15, 2015         Sheet 27 of 49                  US 9,134,994 B2




            Mobile Device   150




               Processing Unit 850
                                                                      Memory      860




                                                                        App   140




                                     Communications    Unit   870



                     Long-Range Comm.                    Short-Range Comm.
                        Capability 872                        Capability 876

                  (e.g. , cellular and/or Wi-Fi               (e.g. , Bluetooth
                         mechanisms)                           mechanisms)




                                            Figure 21
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 32 of 84


   U. S. Patent            Sep. 15, 2015          Sheet 28 of 49               US 9,134,994 B2




            System Management     Server 130




                                            Security Unit
                                                955
                Processing Unit
                     950                                              Memory   960
                                         (e.g. , encryption
                                           and decryption
                                             technology)




                                   Communications       Unit   970



                                      Long-Range Comm.
                                           Capability 972

                                   (e.g. , cellular and/or    Wi-Fi
                                           mechanisms)




                                           Figure 22
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 33 of 84


   U. S. Patent                     Sep. 15, 2015            Sheet 29 of 49                  US 9,134,994 B2


                                                      1000


            Payment                                  Mobile Device
           Module   100                                      150                             Server 130




                    Broadcast (1002) a packet
                    withat least: an auth code
                    and a module ID



                                                                  Send (1004) an auth request
                                                                  with at least: the auth code
                                                                  from the packet, a user ID,
                                                                  and the module ID




                                                                     Process (1006) auth              I
                                                                                  request             I
                                                                                                      I
                                                                                                      I


                                                                          Send (1008) auth grant      I
                                                                                            token',


                     Detect (1010) a trigger
                                        condition
                                                              I
                                                              I
                                                              I
                                                              I

                           In   response to detecting the     I
                                   trigger condition, send    I
                           (1012) the auth grant token',




                                                    Figure 23
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 34 of 84


   U. S. Patent                    Sep. 15, 2015          Sheet 30 of 49                  US 9,134,994 B2




            I
                „
                    I;
                                                      I


                                                 ~    I


                                                 ~    I                      r   I




                    J                            ~                       r       I
                                                      I

            I                                         I              r           I

            I
                                                      I          r               I

                                        I                                        I
                                            m         I

                                            e                                        2'N
                                            o-I
                                        I             I
                                                                                 I

                                                 C&         P
                                        I

            l@e
             &.c    I                   I
                                            co                                       c e
                                                                                     —
                                                      I

            I                           I                                        I
                                                      I                                        I
                                            N
                                        I                                        I

                                        I
                                                 co                              I   c
                                        I
                                                 C)                              I   o~
                                                                                     ="        I

                                        I                                        I   .         I


                                            en+                                      ~"-
                                                                                     c2I
                                        I             I                          I             I
                                                 CO

                                                                                     E e
                                        I                                        I

                                        I                                                 Co

                                        I                                        I

                                        I   e         I
                                                                                     LL            Q
                                        I                                        I

                                                                                          oo
                                                                                                   p
                                        I

                                        I
                                            F    c                               I   o"-I          LL
                                        I             I                          I.  =
                                                                                     fQ
                                                                                          E
                                                                                          CU
                                                                                 I

                                                                                 I
                                            CD
                                            U                                    I
                                                                                          cg
                                            oo~
                                            0                                                  I

                                                                                 I


                                                                                 I
                                                                                     0    r
                                                                                               I


                                                                                               I

                                                                                 I


                                                                                          ~~   I


                                                                                               I

                                            9 c4
                                            e    O




                              C)
                              C&
                         V)
                         CO
                         D
                              e
                         CO
                         O D
                           CO
                        CO CL
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 35 of 84


   U. S. Patent            Sep. 15, 2015   Sheet 31 of 49            US 9,134,994 B2




                                                                 I

                                                                 I         ~
                                                                 I         ~

                                                                 I



                                                                 I   e          I

                                                                 I   o~
                                                                     U o

                                                                 I&             I




                                                                     D
                                                                     O
                                                                           00
                       (D
                       O
                       0~
                       Oo                                            C
                                                                     O     (D
                            T                                        (g M           U
                                                                       0
                                                                     'h.
                                                                                    N
                                                                     X
                                                                     LU
                                                                                    I
                       g
                                                                                    p
                                                                           CO
                                                                     V
                                                                     Q)
                                                                     N              U
                       N                                             !
                                                                     0
                                                                           Q
                                                                     ~     E

                       g
                       &p   N
                            O
                            T
                       0
             c~   PO

             CU
             N    N                                     0    O
                                                        CU
                                                        N
                                                             r       g
                  0)                                                 Q) CU
                                                                           O
                                                                     U
                                                             0       0
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 36 of 84


   U. S. Patent             Sep. 15, 2015   Sheet 32 of 49   US 9,134,994 B2




                                0
                                &D




                                0    CO

                                U
                                (U
                                N
                                     0
                               I- E


                                0                     E
                                O                     o
                                K
                                C
                                CG
                                                                  Cl
                               I—
                                                      Q

                                                      o.           Q
                                                      E
                                                      o
                                                      O           .p
                                                                  LL




                               Q
                                0)
                                K




                               CI


                                U
                                0
                  0

                  0             0
                  O                  CU
                  K             V    LD

                  c
                  Pg
                       O
                       ID
                                (D
                                M T
                                C
                  l    T        (U   Q
                               I—
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 37 of 84


   U. S. Patent                 Sep. 15, 2015               Sheet 33 of 49                            US 9,134,994 B2



                                                     1200


          Machine                    Payment                                Mobile
                                                                                                        Server
                                      Module                            Device
            120                            100                               150                            130


                  Obtain (1202) a first
                           notification
                            indicating
                  completion of a first
                                     txn


                                                       Generate and
                                                       store (1204)
                                                       first txn info
                                                       based on the
                                                       first notification



                                            'Send
                                            ,        (1206) the first
                                            ' txn info
                                            ,


                                                                                 Send (1208) the first       I
                                                                                txn info



                                                                                        Process
                                                                                      (1210) the
                                                                                     first txn info          ~

                                                                                                             I

                                                                                                             I
                                                                                        Send (1212) first    I
                                                                                                ack info     i


                                                     Send (1214) first
                                                             ack info



                                                       Delete(1216)
                                                       the stored first
                                                       txn info




                                                 Figure 25A
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 38 of 84


   U. S. Patent                         Sep. 15, 2015             Sheet 34 of 49                            US 9,134,994 B2




               PO


               &D


               LD
               «0


                         C
                         LD
                                                                             C
                                                                             Q)                   +
                                                                                                  »C
                                                                                                    0
                                                                       m~0
                    »Lo»0
                    m                                                                             M
                                                                                                  l
                                                                                                       0
                    »
                    l

                    ~m                                                 om
                    N 0)
                         l
                                                                       «D    h                    N C         N
                    LA
                    N
                                                                       LD
                                                                                                  ~O0         LA
                                                                       «O                              th     N
                    0                                                                   LQ
                                                                                                  LD
                                                                                                  K
                    LD
                    «0                                                 0C               O C
                                                                                        ~x
                                                                       «D
                                                                       «0
                                    I


                                   L0
                                                                                        ~COC0
                                                                  N                     (0   Fn
                                                                  O
                                                                  LA


                                                                                                                        Kl
                                                                                                                        LA
                                                          ~ ~ ~
          O
          LA                                                                                                            Cl

                                                                                                                        Q)
                         C
                              X                   X
                                                                             C
                                                                                  C
                                                                                                  ~
                                                                                                  »0                    LL
                    m
                         LD

                         0                0      »»0                   m~0
                                                                             LD
                                                                                  0
                                                                                  O
                                                                                                  V)
                                                                                                  l

                    (0»
                    »
                    l         4:          C      U)

                                                 ~X
                                                  C                    c»         «D
                                                                                  N
                                                                                                    0
                                                                                                       O
                                                                                                             4:
                    ~m   1    «0
                                          C
                                          X      O»
                                                 (0»
                                                                       om
                                                                             h    (0              W
                                                                                                  N C
                                                                                                             «0 C
                    LQ
                         CD   LA
                                                 N
                                                                       LD
                                                                       (0
                                                                                  «0
                                                                                                  ~O0
                    N                                                                             ~    &D



                    aC
                              V)
                                          Q«L
                                                 0
                                                      C
                                                      m
                                                                       «0
                                                                       N
                                                                                  LQ
                                                                                  M     CO
                                                                                             C
                                                                                                  I
                                                                                                  K
                                                                                                       Lo


                                                                                                             »e~C0
                              &D
                              O
                              0
                                          LO
                                          N      LD   C
                                                                                  «D
                                                                                  O
                                                                                        QD
                                                                                             ~
                    (D                           E'm                              0CX      0
                                                                                                             «D
                                                                                                                O
                    «0
                              CL          0
                                          C
                                                 i:E                   C
                                                                       «D
                                                                                           C
                                                                                        ~C 0
                                                                                                             ~m    «D


                                          LD
                                                                       CO                CO
                                                                                             LD
                                          «0


               O
                                                                  »C O
                                                                     O
                                                                     ~
                                                                   &D
               c
               LD
                                                                            LD



               O
               m                                                            0
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 39 of 84


   U. S. Patent                  Sep. 15, 2015           Sheet 35 of 49                  US 9,134,994 B2



                                                    1300


             Payment                              Mobile Device
                                                                                         Server 130
            Module   100                                 150

                 ' Broadcast (1302) packet
                 ,
                 ,'with at least current FW
                 I
                 I
                     version



                                                                    Determine (1304) that
                                                                    current FW ver. of
                                                                    module satisfies FW
                                                                    criteria
                        In   response to determination    I
                                                          I
                           that FW criteria satisfied,
                        send (1306) FW update info        I


                                                          I
                                                          I

                                                          I
                 I
                     Broadcast (1308) update              I
                 I   status info, incl. a
                                                          I
                 I   verification request                 I
                                                          ' Send
                                                          ,         (1310) update status
                                                          ,'info, incl. current FW version
                                                           'and
                                                           ,      verification request




                                                                     Process (1312)
                                                                 verification request




                                                               Send (1314) FW command

                             Send (1316) FW command


                                Execute (1318) FW
                                command




                                              Figure 26A
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 40 of 84


   U. S. Patent              Sep. 15, 2015            Sheet 36 of 49                    US 9,134,994 B2



                                               1320


            Payment                           Mobile Device
           Module   100                            150                                 Server 130


                ' Broadcast (1322) packet
                ,
                'with
                ,       at least current FW
                I version
                I
                                                    ' Send
                                                    ,         (1324) current FW
                                                    ,'version

                                                         Determine (1326) that
                                                             current FW ver. of
                                                          module satisfies FW
                                                                        criteria
                                                                                            I
                                                                                            I
                                                             response to determination      '
                                                          In                                ,
                                                              that FW criteria satisfied,   '
                                                                                            ,
                                                           send (1328) FW update info       '
                                                                                            ,


                      Send (1330) FW update info


                '
                , Broadcast (1332) update
                ' status info, incl. a
                ,
                ,'verification request

                                                    i   Send (1334) update status
                                                    ',info, incl. current FW version
                                                     'and
                                                     ,      verification request



                                                                   Process (1336)
                                                               verification request
                                                                                            I


                                                    ~    Send (1338) FW command

                ' Send    (1340) FW command
                ,
                I
                I
                I

                           Execute (1342) FW
                I          command
                I




                                        Figure 26B
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 41 of 84


   U. S. Patent                 Sep. 15, 2015            Sheet 37 of 49                    US 9,134,994 B2



                                                    1350


            Payment                                Mobile Device
           Module   100                                 150                                Server 130


                ' Broadcast (1352) packet
                ,
                'with
                ,     at least current FW
                I
                I
                    version



                                                                       Determine (1354) that
                                                                       current FW ver. of
                                                                       module satisfies FW
                                                                       criteria
                                                         I                                      I
                                                         I
                                                         'In
                                                         ,     response to determination
                                                         ', that FW criteria satisfied,
                                                          'send
                                                          ,       (1356) FW update
                                                         I   request
                                                                                                I
                                                                                                I

                                                         'Process
                                                         ,        (1358) the       FW           I
                                                                        update request

                                                         I

                                                                       Send (1360) FW update    I
                                                                                     approval
                                                                                                ',

                              Send (1362) FW update
                                             approval




                              Send (1364) FW update
                                          information
                I
                I
                I

                              Verify(1366) FW
                I             update Information
                I
                I
                I
                I
                I             Execute (1368) FW
                I             update Information
                I
                I
                I




                                            Figure 26C
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 42 of 84


   U. S. Patent                     Sep. 15, 2015           Sheet 38 of 49                  US 9,134,994 B2




                                                     1400


           At   a device   with    one or more processors, memory, and two or more
           communication          capabilities:                                                     1402
                 Obtain, from a payment module, advertised information via a first
           communication capability, where the advertised information at least includes
           an authorization code

                    The first communication
                                                                                                    1404
            I
                                                capability corresponds to a short-range
            I                               communication protocol
            I




                 Send, to a server, at least the authorization code from the advertised             1406
                informationvia a second communication capability distinct from the first
                                           communication    capability

            I
                   The second communication capability corresponds to a long-range
            I                         communication protocol
                                                                                                    1408
                                                                                                I
            L




                      The advertised information     further includes an authorization   zone       1410
                threshold criterion; and                                                        I
            I

                      Send at least the authorization request code, to the server, at least     I

                the authorization request code via the second communication capability          I
            I
                in accordance with a determination   that the authorization zone threshold
            I                                                                                   I
                criterion is satisfied



                       The advertised information further includes status information               1412
            I
                indicating one or more states of at least one of the payment module and
                                                                                                I
                the payment accepting unit; and
            I

                      Send, to the server, the status information from the advertised
                information via the second communication capability
            I




                                               Figure 27A
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 43 of 84


   U. S. Patent                   Sep. 15, 2015             Sheet 39 of 49                US 9,134,994 B2




          Inresponse to sending at least the authorization code, obtain, from the server,          1414
          authorization information via the second communication capability, where the
              authorization information at least includes an authorization grant token

                    The authorization request code is encrypted with a shared secret
           I
               key corresponding to the payment module, and
                                                                                                   1416
                                                                                               I

                     At least a portion of the authorization grant token is encrypted with     I
           I
               the shared secret key corresponding to the payment module                       I
           I




             After obtaining the authorization information, detect a trigger condition to          1418
           perform a first transaction with a payment accepting unit associated with the
                                            payment module

                      The advertised information      further includes a payment zone
           I   threshold criterion; and                                                            1420
                     Detecting the trigger condition comprises:                                I
           I
                             Determining   whether the payment zone threshold     criterion is I
               satisfied; and                                                                  I
           I
                            In   accordance   with   a determinationthat the payment zone      I

               threshold criterion is satisfied, detecting the trigger condition               I


           f

               Detecting the trigger condition comprises:
           I
                                                                                                   1422
                     Detecting a user input from a user of the device; and
                      In response to detecting the user input, detecting the trigger
           I   condition to perform a transaction with the payment accepting unit
           I


           I          The authorization information further includes a expiration period
               for the authorization grant token; and                                              1424
           I
                                                                                          I
                      Sending the authorization grant token comprises sending, to the
               payment module, the authorization grant token via the first
               communication capability in response to detecting the trigger condition
               and in accordance with a determination that the expiration period has notl
           I   elapsed                                                                         I




                                              Figure 27B
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 44 of 84


   U. S. Patent                    Sep. 15, 2015            Sheet 40 of 49                   US 9,134,994 B2




                                                                                                               1426
               ln   response to detecting the trigger condition, send, to the payment module,
                      the authorization   grant token via the first communication   capability




                    After sending the authorization grant token, obtain, from the payment                  I

          I   module, first transaction information indicating a status of the first transaction
          I   with the payment accepting unit the first communication capability; and
          I
                    Send, to the server, the first transaction information corresponding         to theI
          I   status of the first transaction the second communication capability                          I
          L




                                                 Figure 27C
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 45 of 84


   U. S. Patent                    Sep. 15, 2015          Sheet 41 of 49                    US 9,134,994 B2



                                                     1500


           At   a device   with    one or more processors, memory, and two or more                 1502
           communication          capabilities:
                 Obtain, from a payment module, advertised information via a first
           communication capability, where the advertised information at least includes
           status information indicating one or more states of at least one of a payment
           module and a payment accepting unit associated with the payment module


                    The first communication     capability corresponds   to a short-range      j
                                                                                                   1504
                                            communication protocol                             I
            I




                The status information indicates that the payment module is storing one        j
                                     or more interrupted transactions                              1506
                                                                                               I
            L

                                                                                               l
                The status information    indicates that the payment accepting unit requires   j
                                                                                                   1508
                                                    servicing                                  I
            I




                 The status information     indicates a count of at least one product in the
                                                                                                   1510
                                            payment accepting unit                             I
            I




            I


            I
                        The status information is encoded with a predefined code                   1512
            t



                The advertised information further includes an authorization code for              1514
            jauthorizing a user of the device to perform a cashless transaction with the       j
                                       payment accepting unit                                  I




                                               Figure 28A
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 46 of 84


   U. S. Patent                    Sep. 15, 2015              Sheet 42 of 49            US 9,134,994 B2




                    Send, to a server, at least the status information from the advertised        1516
                   informationvia a second communication capability distinct from the first
                                              communication    capability

               I
                     The second communication capability corresponds to a long-range
                                                                                                  1518
               I                        communication protocol
               I




                                                                                              1
          I

                    After sending the status information to the server, receive a request,    l-1520
              from the server, via the second communication capability to obtain one or
          I
              more interrupted transactions from the payment module;                          I


                    Obtain, from the payment module, transaction information via the first    I

              communication capability, wherein the transaction information corresponds to    I
          I
              the one or more interrupted transactions performed by one or more previous
              users at the payment accepting unit; and
                                                                                              I

                      Send, to the server, the transaction information via the second         I
              communication      capability
                                                                                              I
          I




                                                  Figure 28B
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 47 of 84


   U. S. Patent                 Sep. 15, 2015             Sheet 43 of 49                        US 9,134,994 B2



                                                    1600



           At a payment module coupled with a payment accepting unit, the payment                        1602
           module including one or more processors, memory, and one or more first
           communication      capabilities:
                 Obtain, from the payment accepting unit, a first notification indicating
           completion of a first transaction performed by a first user of a first device at
           the payment accepting unit and an amount of the first transaction




           In   response to receiving the notification:                                                  1604
                   Generate first transaction information    based at least     in   part on the first
           notification;
                   Store the generated first transaction information; and
                Send the generated first transaction information to the first device via
           one of the one or more first communication capabilities




           After sending the first transaction information to the first device and in                    1606
           accordance with a determination that first acknowledgement information                 is
           received from the first device within a predetermined time period:
                  Delete the stored first transaction information generated for the first
           transaction performed by the first user of the first device


            I
                       Encrypting   the generated first transaction     information;    and              1608
            I
                           The first acknowledgement      information   is encrypted
            I




                                              Figure 29A
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 48 of 84


   U. S. Patent                   Sep. 15, 2015           Sheet 44 of 49                        US 9,134,994 B2




                                                                                                              1610
              After sending the first transaction information to the first device and in
              accordance with a determination that the first acknowledgement information             is
              not received from the first device within the predetermined time period:
                    Maintain the stored first transaction information generated for the first
              transaction  performed by the first user of the first device




                                                                                                          I
          I         Disable usage rights for the first user at the payment accepting unit
          I




                                                                                                          I-1 614
                    Broadcast an information packet via one of the one or more first
          j
            communication     capabilities, where the information packet includes one or more
            status flags indicating one or more unacknowledged first transactions including
          I
                    the first transaction performed by the first user of the first device
                                                                                                          I




          I                                                                                               I

          I
              After determining that the first acknowledgement   information     is not received
              from the first device within the predetermined time period:
                                                                                                          I
                     Obtain, from the payment accepting unit, a second notification indicating            I

          I
              completion of a second first transaction performed by a second user of a
                                                                                                          I
              second device at the payment accepting unit and an amount of the first
          I
              transaction; and
                                                                                                          I
                    In   response to receiving the second notification:
                             Generate second transaction information      based at least   in   part on   I

          I
              the second notification;
                                                                                                          I

                             Store the generated second transaction information; and                      I

                          Send the generated first transaction information and the                        I

          I   generated second transaction information to the second device via one of the                I

          I
              one or more first communication capabilities                                                I
          I




                                               B                C

                                               Figure 29B
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 49 of 84


   U. S. Patent                  Sep. 15, 2015            Sheet 45 of 49                  US 9,134,994 B2




         r
                                                                                                I
         I   Inaccordance with a determination that second acknowledgement information
                                                                                       L161&
         I   has been received from the second device within the predetermined time
         I   period:
                                                                                                I

                    Oelete the stored first transaction information generated for the first
         I   transaction performed by the first user of the first device and the stored
         I   second transaction information generated for the second transaction
         I
             performed by the second user of the second device
         L




         r
                                                                                                I
         I
             In accordance with a determination that the second acknowledgement
                                                                                                L1620
         I   information has not been received from the second device within a                  I
         I   predetermined   time period;
                                                                                                I

                    Maintain the stored first transaction information generated for the first   I
         I   transaction performed by the first user of the first device and the stored
                                                                                                I
         I
             second transaction information generated for the second transaction
                                                                                                I
         I
             performed by the second user of the second device
                                                                                                I
         L




                                             Figure 29C
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 50 of 84


   U. S. Patent                Sep. 15, 2015              Sheet 46 of 49                 US 9,134,994 B2



                                                    1700


           At a first device with one or more processors, memory, and two or more
           communication     capabilities:                                                      1702
                 Obtain, from a payment module, advertised information via a first
           communication capability, wherein the advertised information at least includes
           a current firmware version of the payment module

            I
                   The first communication  capability corresponds   to a short-range           1?04
                                        communication protocol
            I                                                                               I




            I
                  The advertised information further includes an authorization    zone
                                                                                            I
                                                                                                1706
                                             threshold criterion.
                                                                                            I




            Determine that the current firmware version of the payment module satisfies         1708
                              one or more predefined firmware criteria

                 Compare the current firmware version of the payment module with a
                             firmware version stored by the first device
                                                                                                1710
                                                                                            I




                The one or more predefined firmware criteria are satisfied if the current       1712
            I    firmware version of the payment module does not match the firmware
            I
                                   version stored by the first device                       I




                                             Figure 30A
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 51 of 84


   U. S. Patent                             Sep. 15, 2015          Sheet 47 of 49                US 9,134,994 B2




           I
                 Prior to the sending and in accordance with a determination that the current
               firmware version of the payment module does not match the firmware version                         1714
                                                                                                              I
           I
                                           stored by the first device:
                                                                                                              I
           I
                I
                    Send, to a server, a firmware update request so as to update the firmware
                         of the payment module via a second communication capability                      r
                                                                                                                  1716
                                                                                                              I




                                                                                                      ~i
                I
                         r

                         i
                              The second communication capability corresponds to a long-range
                                                                                                      I
                                                 communication protocol                                   I   I
                                                                                                      I




                             In   response to sending the firmware update request, receive from the
           I
                                           server, a firmware update approval message
           I
                                                                                                          I

           I
                I
                         I   The firmware update approval message includes a verification value       I

                              for each of the one or more data packets and a hash vaiue for the
                                                 firmware update information




                    In       response to receiving the firmware update approval message, send, to         I

                                 the payment module, the firmware update approval message




                I    Sending the firmware update information via the first communication
           I
                I capability  includes, in response to receiving the firmware update approval@                    1726
           I
                I
                   message     from the server, sending, to the payment module, the firmware I
           I                 update information via the first communication capability       I
                                                                                                              I


                                                                                                              I
           I




           I
                  Obtain update status information from the payment module, wherein the
               update status information indicates remaining packets for updating the current                 I   1728
           I
                                  firmware version of the payment module                                      I

           I




                                                         Figure 30B
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 52 of 84


   U. S. Patent                   Sep. 15, 2015           Sheet 48 of 49                      US 9,134,994 B2




                Send, to the payment module, firmware update information via the first
              communication capability, wherein the firmware update information includes
               one or more data packets for updating the current firmware version of the                1730
                                           payment module

                      Send the firmware update information via the first communication                  1732
              I     capability is in accordance with a determination that the authorization
              I
                                       zone threshold criterion is satisfied                    I




          I       Obtain additional advertised information, wherein the additional advertised
          I                 information at least includes update status information                 I-1734
                                                                                                    I
          I
              I

                         The update status information   includes a verification request         ~1736
                                                                                                    I


                                                                                                    I
          I

                                                                                                    I
          I

                                                                                                    I
                    The update status information identifies one or more remaining data
          I   I   packets for updating the current firmware version of the payment module       I

          I   I                       to the most recent firmware version
                                                                                                    I
          I

                                                                                                    I
          I
                    The update status information identifies one or more data packets           ~1740
              I received for updating  the current firmware version of the payment module       I
          I                         to the most recent firmware version                         I
                                                                                                    I
          I

                                                                                                    I
          I




                                               D




                                               Figure 30C
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 53 of 84


   U. S. Patent                    Sep. 15, 2015            Sheet 49 of 49                 US 9,134,994 B2




                                                        D



                   Send, to a server, at least the current firmware version and a verification       I-1742
                                request via a second communication capability
                                                                                                     I

                                                                                                     I
                     The second communication     capability corresponds to a long-range
                                            communication protocol                               Lf      1744
                                                                                                 I




          r
              Obtain, from the server, a firmware command via the second communication               I
                                                                                                         1746
          I
                                                 capability                                          I




                      Send, to the payment module, the firmware command via the first                I
                                                                                                         1748
                                            communication   capability                               I




          I   At   a second device   with one or more processors, memory, and two or more            I


              communication     capabilities:                                                        I
                                                                                                         1750
          I


                    Obtain, from the payment module, advertised information via the first
          I   communication capability, wherein the advertised information at least includes         I


          I   a current firmware version of the payment module and the update status                 I


          I
              information                                                                            I




          l
              Determine that the current firmware version of the payment module predates a           L1752
          I
                                       most recent firmware version                                  I




                 Send, to the payment module, firmware update information via the first
               communication capability, wherein the firmware update information one or                  "754
          I   more additional data packets for updating the current firmware version based           I


          I                  at least in part on the update status information                       I




                                                Figure 30D
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 54 of 84


                                                           US 9, 134,994 B2
                                   1
         METHOD AND SYSTEM FOR UPDATING                                         As the number of people with Internet-connected mobile
       FIRMWARE USING A MOBILE DEVICE AS A                                   devices proliferates, so does the variety of uses for such
             COMMUNICATIONS BRIDGE                                           devices. Mobile payment is a logical extension. There is a
                                                                             large development effort around bringing mobile payment to
               PRIORITY CLAIM AND RELATED                                    the retail sector in an effort to not only provide options to the
                      APPLICATIONS                                           user, but also increased convenience.

       The present application is a continuation of U. S. patent                                       SUMMARY
   application Ser. No. 14/320, 534, filed Jun. 30, 2014, which is
                                                                        10       Disclosed herein is a payment processing system or, more
   a continuation-in-part    of U. S. patent application Ser. No.
                                                                             specifically, a mobile-device-to-machine       payment process-
   14/214, 644, filed Mar. 14, 2014, which claims priority to U. S.
                                                                             ing system over a non-persistent network connection with
   Provisional Patent Application No. 61/917, 936, filed Dec. 18,
                                                                             hands-free and manual (sometimes also herein called "swipe"
   2013 and is a continuation-in-part of U. S. Design Pat. Appli-            or "swipe-to-pay" mode) modes.
   cation No. 29/477, 025, filed Dec. 18, 2013. The present appli-      16       In some implementations, a method o fpayment proces sing
   cation is based on and claims priority from these applications,           is performed at a device (e.g. , the mobile device 150, FIGS. 5
   the disclosures of which are hereby expressly incorporated                and 21) with one or more processors, memory, and two or
   herein by reference.                                                      more communication          capabilities. The method includes
       The present application is related to U. S. patent application        obtaining, from a payment module (e.g. , the adapter module
   Ser. No. 14/321, 717, entitled "METHOD AND SYSTEM                    20   100, FIGS. 5 and 20), advertised information via a first com-
   FOR TRANSMITTING MACHINE STATE INFORMA-                                   munication capability (e.g. , a short-range communication
          "
   TION, filed Jul. I, 2014, and U. S. patent application Ser. No.           technology/protocol       such as BLE), where the advertised
   14/321, 724, entitled "METHOD AND SYSTEM FOR                              information at least includes an authorization code. The
   TRANSMITTING INTERRUPTED TRANSACTIONS,                          "         method includes sending, to a server (e.g. , the server 130,
   filed Jul. I, 2014.                                                  26   FIGS. 5 and 22), at least the authorization code from the
                                                                             advertised information via a second communication capabil-
                   FIELD OF THE INVENTION                                    ity distinct from the first communication capability (e.g. , a
                                                                             long-range communication          technology/protocol     such as
      The present application relates to the field of payment                GSM, CDMA, or Wi-Fi). In response to sending at least the
   processing systems, and in particular, to a mobile-device-to-        30   authorization code, the method includes obtaining, from the
   machine payment processing system over a non-persistent                   server, authorization information via the second communica-
   network connection.                                                       tion capability, where the authorization information at least
                                                                             includes an authorization grant token. After obtaining the
              BACKGROUND OF THE INVENTION                                    authorization information, the method includes detecting a
                                                                        36   trigger condition to perform a first transaction with a payment
      Vending machines (or "automatic retailing" machines), in               accepting unit (e.g. , the payment accepting unit 120 (some-
   the broadest sense, have been around for thousands of years.              times also herein called "machine 120") (FIGS. 5 and 19)
   The first simple mechanical coin operated vending machines                such as a vending machine or kiosk for dispensing goods
   were introduced in the 1880s. Modern vending machines                     and/or services) associated with the payment module. In
   stock many different types of products including, but not            40   response to detecting the trigger condition, the method
   limited to drinks (e.g. , water, juice, coffee, and soda) and             includes sending, to the payment module, the authorization
   edible food products/items     (e.g. , snacks, candy, fruit, and          grant token via the first communication capability.
   frozen meals), as well as a wide variety of non-food items. In                In some implementations,          a method of transmitting
   this fast paced world, vending machines are ubiquitous.                   machine status information is performed at a device (e.g. , the
      Vending machines are one type of "payment accepting               46   mobile device 150, FIGS. 5 and 21) with one or more proces-
   unit" (payment accepting units are also referred to herein                sors, memory, and two or more communication capabilities.
   generically as "machines"). A payment accepting unit (or                  The method includes obtaining, from a payment module (e.g. ,
   machine) is equipment that requires payment for the dispens-              the adapter module 100, FIGS. 5 and 20), advertised infor-
   ing of products and/or services. In addition to vending                   mation via a first communication capability (e.g. , the short-
   machines, payment accepting units can also be other                  60   range communication technology/protocol           such as BLE),
   machines that require payment for the dispensing of a product             where the advertised information at least includes status
   and/or services including, but not limited to parking meters,             information indicating one or more states of at least one of a
   toll booths, laundromat washers and dryers, arcade games,                 payment module and a payment accepting unit associated
   kiosks, photo booths, toll booths, transit ticket dispensing              with the payment module. The method includes sending, to a
   machines, and other known or yet to be discovered payment            66   server (e.g. , the server 130, FIGS. 5 and 22), at least the status
   accepting units.                                                          information from the advertised information via a second
      In using a payment accepting unit, a user will (I) approach            communication capability distinct from the first communica-
   the payment accepting unit, (2) determine from the face of the            tion capability (e.g. , the long-range communication technol-
   payment accepting unit the product (or service) he/she                    ogy/protocol such as GSM, CDMA, or Wi-Fi).
   desires, (3) insert payment (e.g. , coins, bills, or payment         60       In some implementations, a method o fpayment proces sing
   cards), and (4) input his/her selection into the payment                  acknowledgment        information is performed at a payment
   accepting unit using a user interface (e.g. , a series of buttons,        module (e.g. , the adapter module 100, FIGS. 5 and 20)
   a key pad, touch screen, or other input mechanism using, for              coupled with a payment accepting unit (e.g. , the payment
   example, the column and row at which a product is located).               accepting unit 120 (sometimes also herein called "machine
   Based on the user's inputted selection, technology within the        66   120")(FIGS. 5 and 19) such as a vending machine or kiosk for
   payment accepting unit provides the desired product (or ser-              dispensing goods and/or services), the payment module
   vice) to the user.                                                        including one or more processors, memory, and one or more
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 55 of 84


                                                           US 9, 134,994 B2

   first communication         capabilities. The method includes         tages described and implied herein will be more readily
   obtaining, from the payment accepting unit, a first notifica-         understood upon consideration of the following detailed
   tion indicating completion of a first transaction performed by        description of the invention, taken in conjunction with the
   a first user of a first mobile device (e.g. , the mobile device       accompanying drawings.
   150, FIGS. 5 and 21) at the payment accepting unit and an 6
   amount of the first transaction. In response to receiving the                 BRIEF DESCRIPTION OF THE DRAWINGS
   notification, the method includes: generating first transaction
   information based at least in part on the first notification;            FIG. 1 is a schematic diagram that shows three zones: a
   storing the generated first transaction information; and send-        "communication zone" (e.g. , Bluetooth range), an "authori-
                                                                                       "
   ing the generated first transaction information to the first 10 zation zone, and a "payment zone" in accordance with some
   mobile device via one of the one or more first communication          implementations.
   capabilities (e.g. , the short-range communication technol-              FIG. 2 is a schematic diagram that shows the three zones of
   ogy/protocol such as BLE).After sending the first transaction         FIG. 1 with multiple users therein in accordance with some
   information to the first mobile device, the method includes:          implementations.
   deleting the stored first transaction information generated for 16       FIG. 3 is a table that illustrates the hands-free credit or alert
   the first transaction performed by the first user of the first        user principle in accordance with some implementations.
   mobile device in accordance with a determination that first              FIG. 4 is a flow chart showing the logging received signal
   acknowledgement        information has been received from the         strength indicator (RSSI) information in accordance with
   first mobile device within a predetermined time period; and           some implementations.
   maintaining the stored first transaction information generated 20        FIG. 5 is a block schematic that shows elements of the
   for the first transaction performed by the first user of the first    payment processing system including, but not limited to, the
   mobile device in accordance with a determination that the             adapter module, the machine, the mobile device, and servers,
   first acknowledgement        information has not been received        as well as communications therebetween in accordance with
   from the first mobile device within the predetermined time            some implementations.
   period.                                                            26    FIG. 6 is a block schematic that shows three areas of
       In some implementations, a method of updating firmware            encryption used (each is bi-directional) between the adapter
   is performed at a first device (e.g. , the mobile device 150,         module, the machine, the mobile device, and/or servers in
   FIGS. 5 and 21) with one or more processors, memory, and              accordance with some implementations.
   two or more communication               capabilities. The method         FIG. 7 is a block diagram that shows communications,
   includes obtaining, from a payment module (e.g. , the adapter 30 messaging, vending sequence, and purchase flow between the
   module 100, FIGS. 5 and 20), advertised information via a             adapter module, the mobile device, and a system management
   first communication capability (e.g. , the short-range commu-         server in accordance with some implementations.
   nication technology/protocol such as BLE), where the adver-              FIG. SA is a schematic process flow diagram that shows
   tised information at least includes a current firmware version        additional elements and features of the payment processing
   of the payment module. In accordance with a determination 36 system (e.g. , communications,                       messaging,     vending
   that the current firmware version of the payment module               sequence, and purchase flow) when the user enters the "com-
   satisfies one or more predefined firmware criteria (ke. , indi-       munication zone" (e.g. , Bluetooth range) in accordance with
   cating that the payment module's firmware needs updating),            some implementations.
   the method includes sending, to the payment module, firm-                FIG. SB is a schematic process flow diagram that shows
   ware update information via the first communication capabil- 40 additional elements and features of the payment processing
   ity, where the firmware update information includes one or            system     (e.g. , communications,          messaging,     vending
   more data packets for updating the current firmware version           sequence, and purchase flow) when the user enters the
   of the payment module.                                                "authorization zone" in accordance with some implementa-
       In some implementations, a device (e.g. , the adapter mod-        tions.
   ule 100 (FIGS. 5 and 20), the mobile device 150 (FIGS. 5 and 46          FIG. SC is a schematic process flow diagram that shows
   21), the server 130 (FIGS. 5 and 22), or a combination                additional elements and features of the payment processing
   thereof' includes one or more processors and memory storing           system     (e.g. , communications,          messaging,     vending
   one or more programs for execution by the one or more                 sequence, and purchase flow) when the user enters the "pay-
   processors, the one or more programs include instructions for         ment zone" and, in particular, detailing a hands-free mode
   performing, or controlling performance of, the operations of 60 embodiment and a swipe mode embodiment in accordance
   any of the methods described herein. In some implementa-              with some implementations.
   tions, a non-transitory computer readable storage medium                 FIG. SD is a schematic process flow diagram that shows
   storing one or more programs, the one or more programs                additional elements and features of the payment processing
   comprising instructions, which, when executed by a device             system     (e.g. , communications,          messaging,     vending
   (e.g. , the adapter module 100 (FIG. 20), the mobile device 66 sequence, and purchase flow) in a vending transaction includ-
   150 (FIG. 21), the server 130 (FIG. 22), or a combination             ing a loop for multiple transactions in accordance with some
   thereof) with one or more processors, cause the computer              implementations.
   system to perform, or control performance of, the operations             FIG. SE is a schematic process flow diagram that shows
   of any of the methods described herein. In some implemen-             additional elements and features of the payment processing
   tations, a device (e.g. , the adapter module 100 (FIG. 20), the 60 system        (e.g. , communications,          messaging,     vending
   mobile device 150 (FIG. 21), the server 130 (FIG. 22), or a           sequence, and purchase flow) in the login mode in accordance
   combination thereof) includes means for performing, or con-           with some implementations.
   trolling performance of, the operations of any of the methods            FIG. SF is a schematic process flow diagram that shows
   described herein.                                                     additional elements and features of the payment processing
       The subject matter described herein is particularly pointed 66 system        (e.g. , communications,          messaging,     vending
   out and distinctly claimed in the concluding portion of this          sequence, and purchase flow) during boot-up of the adapter
   specification. Objectives, features, combinations, and advan-         module in accordance with some implementations.
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 56 of 84


                                                         US 9, 134,994 B2

      FIG. SG is a schematic process flow diagram that shows                FIG. 25B is a schematic flow diagram of a process for
   additional elements and features of the payment processing            processing interrupted transactions in the payment process-
   system      (e.g. , communications,      messaging,     vending       ing system in accordance with some implementations.
   sequence, and purchase flow) during an account check/update              FIGS. 26A-26C show schematic flow diagrams of pro-
   process in accordance with some implementations.                    6 cesses for updating firmware of the payment module in the

      FIGS. 9A-9E are flow charts that show example steps and            payment processing system in accordance with some imple-
   features of the payment processing system (e.g. , communi-            mentations.
   cations, messaging, vending sequence, and purchase flow) in              FIGS. 27A-27C illustrate a flowchart diagram of a method
   accordance with some implementations.                                 of payment processing in accordance with some implemen-
                                                                      10 tations.
      FIGS. 10A-10D show a mobile device with a graphical
   representation of a mobile application shown thereon, the                FIGS. 2SA-2SB illustrate a flowchart diagram of a method
   mobile application being used as part of the mobile-device-
                                                                         of transmitting machine status information in accordance
                                                                         with some implementations.
   to-machine payment processing system in accordance with
                                                                            FIGS. 29A-29C illustrate a flowchart diagram of a method
   some implementations.                                              16 of payment processing acknowledgment      in accordance with
      FIG. 11 is a perspective view of the in-line dongle adapter        some implementations.
   module in accordance with some implementations.                          FIGS. 30A-30D illustrate a flowchart diagram of a method
      FIG. 12 is a front plan view of the in-line dongle adapter         of updating firmware in accordance with some implementa-
   module of FIG. 11 in accordance with some implementations.            tions.
      FIG. 13 is a back plan view of the in-line dongle adapter       20    Like reference numerals refer to corresponding parts
   module of FIG. 11 in accordance with some implementations.            throughout the several views of the drawings.
      FIG. 14 is a side view of the in-line dongle adapter module
   of FIG. 11 in accordance with some implementations.                        DETAILED DESCRIPTION OF THE INVENTION
      FIG. 15 is a first end view of a connector receptacle of the
   in-line dongle adapter module of FIG. 11 in accordance with        26      Disclosed herein is a payment processing system or, more
   some implementations.                                                   specifically, a mobile-device-to-machine      payment process-
      FIG. 16 is a second end view of a connector receptacle of            ing system for processing transactions over a non-persistent
   the in-line dongle adapter module of FIG. 11 in accordance              network connection. The mobile-device-to-machine            pay-
   with some implementations.                                              ment processing system disclosed herein focuses on the unat-
                                                                      30   tended retail space (e.g. , a payment accepting unit 120, some-
      FIG. 17 is a perspective view taken from the first end of the
                                                                           times also herein called a "machine 120").More specifically,
   in-line dongle adapter module of FIG. 11, the connectors and
                                                                           the mobile-device-to-machine       payment processing system
   cables between which the in-line dongle adapter module is
                                                                           disclosed herein allows a user (having a mobile device 150
   inserted being shown in broken lines for illustrative purposes
                                                                           with a mobile application 140 thereon) to make a cashless
   in accordance with some implementations.
                                                                      36   purchase from a payment accepting unit 120 (having an
      FIG. 1S is a perspective view taken from the second end of           adapter module 100 associated therewith).
   the in-line dongle adapter module of FIG. 11, the connectors               The mobile-device-to-machine       payment processing sys-
   and cables between which the in-line dongle adapter module              tem described herein can be implemented with one or more of
   is inserted being shown in broken lines for illustrative pur-           the following features: easy installation feature, a non-persis-
   poses in accordance with some implementations.                     40   tent network connection feature; a manual (swipe to pay)
      FIG. 19 is a perspective view of the in-line dongle adapter          mode feature; a hands-free mode feature; and a multiple
   module of FIG. 11 within a vending machine in accordance                vending transactions (multi-vend) feature.
   with some implementations.                                                 Easy Installation: Installation is very easy, requires no
      FIG. 20 is a block diagram of an adapter module in accor-            tools, requires no configuration, and takes as little as 30
   dance with some implementations.                                   46   seconds. This is accomplished by using an adapter module
      FIG. 21 is a block diagram of a mobile device in accor-              100 (sometimes also herein called "payment module 100")
   dance with some implementations.                                        such as an in-line dongle (a hardware device with software
      FIG. 22 is a block diagram of a server in accordance with            thereon) design for in-line insertion within a multi-drop bus
   some implementations.                                                   (MDB) of a payment accepting unit 120 (e.g. , a vending
      FIG. 23 is a schematic flow diagram of a process for            60   machine) (sometimes also herein called 'the machine 120").
   authenticating a user to perform a transaction in the payment           Installation is as simple as "powering down" (turning off) the
   processing system in accordance with some implementa-                   machine 120, identifying the "wire" that connects with a
   tions.                                                                  payment receiving mechanism (e.g. , the coin mechanism),
      FIG. 24A is a block diagram of a packet of information               disconnecting the wire (so that there are two loose ends, such
   broadcast by the payment module (sometimes also herein 66               as a male connection end or adapter of an MDB and a female
   called the "adapter module" ) in accordance with some imple-            connection end or adapter of an MDB), plugging (inserting)
   mentations.                                                             the adapter module 100 in serial ("in-line" ) with the wire
      FIG. 24B is a block diagram of an authorization request in           (e.g. , connecting the MDB female adapter to a male adapter
   accordance with some implementations.                                   of the adapter module 100 and connecting the MDB male
      FIG. 24C is a block diagram of an authorization grant token 60       adapter to a female adapter of the adapter module 100), tuck-
   in accordance with some implementations.                                ing the wire and the installed adapter module 100 back into
      FIG. 24D is a block diagram of transaction information               position, and "powering up" (turning on) the machine 120.
   generated by the payment module in accordance with some                 Most vending machines made since 1995 have this industry
   implementations.                                                        standard MDB technology that would allow this easy 30-sec-
      FIG. 25A is a schematic flow diagram of a process for 66             ond installation. On machines without MDB technology, the
   proces sing acknowledgment information in the payment pro-              adapter module 100 can be configured or designed to work
   cessing system in accordance with some implementations.                 with other serial protocols or activate a switch. In essence the
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 57 of 84


                                                         US 9, 134,994 B2

   adapter module 100 simulates establishing payment on pay-                retrieve dispensed services or products. It would be that
   ment accepting unit 120 in much the same manner as other                 simple. More specifically, when the user is within range, a
   alternative forms of payment (e.g. , cash).                              pre-installed mobile application 140 automatically connects
       Non-persistent Network Connection: Although payment                  to the payment accepting unit 120 (e.g. , a vending machine).
   accepting units (or "machines") that accept only cash (e.g. ,       6    The user may leave the mobile device 150 in a pocket, purse,
   paper currency and coins) may not require a connection (per-             briefcase, backpack, or other carrier. As the user approaches
    sistent or non-persistent) to a network, traditional payment            the payment accepting unit 120 and is in approximately
   accepting units that accept cashless payments (e.g. , credit             "arm' s-length" distance (e.g. , 3 to 5 feet) of the payment
   cards, debit cards, and alternative mobile device payment                accepting unit 120, the user could observe the transferred
   methods using, for example, smart phones) require a persis-         10   funds on the display 122, 124 (FIG. 19) of the payment
   tent connection to a network (wired or wireless) to facilitate           accepting unit 120. The transaction is completed just as if
   the cashless payments. In other words, without a persistent              cash was inserted into the payment accepting unit 120 with
    (ongoing or accessible on demand) network connection, tra-              the user inputting his/her selection on the payment accepting
   ditional payment accepting units cannot accept cashless pay-             unit 120 and the payment accepting unit 120 dispensing the
   ments. Most traditional payment accepting units that accept         16   product or service. After the selection is made, the change is
   cashless payments include the technology to accomplish this              returned to the mobile device 150. FIG. 3 details when the
   persistent network connection that allows them to connect to             hands-free mode would be available.
   a remote server. If the network connection to a traditional                 Multiple Vending Transactions (Multi-Vend): Both the
   machine is temporarily interrupted, cashless payments will               manual and hands-free modes could be used multiple times in
   be temporarily unavailable. If the machine is located in a          20   sequence (implemented, for example, as a loop) so that a user
   location where no network connection is available, cashless              may make multiple purchases. After making his/her first
   payments is not possible. In addition to using a mobile device           selection and receiving his product (or service), the user
    150 as an intermediary between the payment accepting units              would observe that additional funds were available on the
    120 and the server 130, the mobile-device-to-machine pay-               display 122, 124 (FIG. 19) on the payment accepting unit 120.
   ment processing system described herein minimizes (ke. , the        26   He/she could make another selection (or multiple selections)
   manual mode) or eliminates (ke. , the hands-free mode) user              and receive additional product(s) (or service(s)). More spe-
   interaction with the mobile device 150. Further, in some                 cifically, the display 122, 124 (FIG. 19) may reset as if the
   implementations,      the mobile-device-to-machine      payment          transaction is complete, but then, because the user is still
   processing system described herein facilitates the acceptance            standing in range, the mobile application 140 would send
   of cashless payments without requiring any network connec-          30   another credit to the payment accepting unit 120, allowing for
   tion near the payment accepting unit 120. In some implemen-              a second purchase. When the user walks away, the system
   tations, when the mobile-device-to-machine         payment pro-          clears (e.g. , returns unused funds to the application 140 on the
   cessing system described herein is located in a remote                   mobile device 150).
   location where network connection is unavailable,             the           The features described above, alone or in combination with
   mobile-device-to-machine        payment     processing   system,    36   other features described herein will revolutionize the hundred
   therefore, can still accept cashless payments.                           billion dollar automated retail industry. The hardware is very
       Manual (Swipe-to-Pay) Mode: Using a "swipe-to-pay"                   low cost and there are no reoccurring fees because no cellular
   feature (or just "swipe") refers to a user's action implemented          connection is required on the machine 120. Using the mobile-
   on his/her mobile device 150 where he/she quickly brushes                device-to-machine       payment processing system described
   his/her finger (or other pre-determined interaction) on the         40   herein, operators of machines 120 can increase frequency of
   mobile device's touch screen 152 (FIGS. 10A-10D) or other                visits by purchasers and items sold with each visit.
   input devices associated with the mobile device 150. From the               The mobile-device-to-machine        payment processing sys-
   user's perspective, when the user is within range, a pre-in-             tem described herein may be implemented as an apparatus,
    stalled mobile application 140 automatically connects to the            system, and/or method for enabling payments to a machine
   payment accepting unit 120 (e.g. , a vending machine). The          46   120 via a mobile device 150. The mobile-device-to-machine
   mobile application 140 might display (on the touch screen                payment processing system may be better understood with
    152) a prepaid balance that the user "swipes" to transfer               reference to the drawings, but the shown mobile-device-to-
   payment to the payment accepting unit 120. The user could                machine payment processing system is not intended to be of
   observe the transferred funds on the touch screen 152 of the             a limiting nature.
   mobile device 150 and/or on the display 122, 124 (FIG. 19) of       60
   the payment accepting unit 120. The transaction is completed                                       Definitions
   just as if cash was inserted in the machine 120 with the user
   inputting his selection on the payment accepting unit 120 and             Before describing the mobile-device-to-machine payment
   the payment accepting unit 120 dispensing the product or               processing system and the figures, some of the terminology
    service. After the selection is made, the change is returned to    66 should be clarified. Please note that the terms and phrases
   the mobile device 150 and this may be shown on the touch               may have additional definitions and/or examples throughout
    screen 152 of the mobile device 150.                                  the specification. Where otherwise not specifically defined,
       Hands-Free Mode: A "hands-free pay" feature (or just               words, phrases, and acronyms are given their ordinary mean-
   "hands-free") would most likely be used with "favorite" pay-           ing in the art. The following paragraphs provide some of the
   ment accepting units 120 (e.g. , a frequently used vending          60 definitions for terms and phrases used herein.
   machine at a user's work or school). From the user's perspec-             Adapter Module 100: As shown in FIGS. 1 and 2, the
   tive, he/she would approach the favorite payment accepting             adapter module 100 (sometimes also herein called the "pay-
   unit 120 and notice that the display 122, 124 (FIG. 19) of the         ment module 100") is a physical device that is installed in a
   payment accepting unit 120 shows funds available, he/she               machine 120 (a payment accepting unit 120). The shown
   would select the product or service using the payment accept-       66 adapter module 100 is an in-line dongle (a hardware device
   ing unit's input mechanisms (e.g. , buttons 126 or a touch             with software thereon) device that may be inserted in-line
    screen display 124 shown in FIG. 19), and he/she would                within a multi-drop bus (MDB) of a machine 120. The adapter
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 58 of 84


                                                        US 9, 134,994 B2
                                                                                                        10
   module 100 bridges the communication between the machine               connection) or accessible on demand (e.g. , the ability for the
   120 and a mobile device 150.Although described as a unique             machine to make a temporary connection to a server or the
   component, it should be noted that the adapter module 100              ability for the user to contact a server from his mobile device).
   could be implemented as a plurality of devices or integrated           Typically the persistent network connection has been con-
   into other devices (e.g. , components of a machine 120). In its   5    ducted over "long-range communication            technology" or
   unique component form, the adapter module 100 can be eas-              "long-range communication protocol" (e.g. , hardwired, tele-
   ily inserted into a machine 120 so that the machine 120 is able        phone network technology, cellular technology (e.g. , GSM,
   to perform new features with the assistance of the adapter             CDMA, or the like), Wi-Fi technology, wide area network
   module 100. FIG. 20 shows components associated with the               (WAN), local area network (LAN), or any wired or wireless
   adapter module 100. As shown in FIG. 20, the communica-           10   communication technology over the Internet that is known or
   tions unit 770 of the adapter module 100 includes short-range          yet to be discovered). Traditionally, machines that accept
   communication capability 776 (e.g. , Bluetooth mechanisms).            payment other than cash require a persistent (ongoing or
   The shown example may be divided into multiple distinct                accessible on demand) connection to a network to facilitate
   components that are associated with each other or the                  payment. This is true for machines that accept, for example,
   example may be incorporated into or drawn from other tech-        15   credit cards and debit cards. The payment accepting units 120
   nology (e.g. , a computer or a payment accepting unit) as long         described herein do not require a traditional persistent net-
   as the components are associated with each other.                      work connection. The user's mobile device 150 acts as a
      Mobile Device 150 and Application 140 (also referred to as          communication bridge between the adapter module 100 and
                         "              "
   a "mobile application, "mobile app, or "app"): In general, a           the server 130. Communications            between user mobile
   mobile device 150 may be a user's personal mobile device          20   devices 150 and the servers (e.g. , a system management
   150. The mobile device 150 (with a mobile application 140              server 130 and/or a funding source server 160) take place
   thereon) acts as a communication bridge between the adapter            using long-range communication technology. Communica-
   module 100 (associated with a payment accepting unit 120)              tions between user mobile devices 150 and the adapter mod-
   and the server 130.The mobile device 150 and the application           ule 100 of the payment accepting unit 120 take place using
   140, however, are not "trusted" in that the communications        25   "short-range communication technology" or "short-range
   (transmissions) it passes are encrypted. Encrypted (secured)           communication protocol" (e.g. , Bluetooth (such as Bluetooth
   communications are undecipherable (unencryptable, unread-              4.0, Bluetooth Smart, Bluetooth Low Energy (BLE)), near-
   able, and/or unuseable) by the mobile device 150. This keeps           field communication (NFC), Ultra Wideband (UWB), radio
   the communications passed between the adapter module 100               frequency identification (RFID), infrared wireless, induction
   and the server 130 secured and safe from hacking Mobile           30   wireless, or any wired or wireless technology that could be
   devices include, but are not limited to smart phones, tablet or        used to communicate a small distance (approximately a hun-
   laptop computers, or personal digital assistants (PDAs), smart         dred feet or closer) that is known or yet to be discovered).
   cards, or other technology (e.g. , a hardware-software combi-          Therefore, neither the adapter module 100 nor the payment
   nation) known or yet to be discovered that has structure and/or        accepting unit 120 requires a traditional persistent long-range
   capabilities similar to the mobile devices described herein.      35   wireless network connection. The communications technol-
   The mobile device 150 preferably has an application (e.g. , the        ogy shown in the figures may be replaced with alternative like
   application 140) running on it. The term "app" is used broadly         communications technology and, therefore, specific shown
   to include any software program(s) capable of implementing             communications technologies are not meant to be limiting.
   the features described herein. FIGS. 10A-10D show user                 For example, Wi-Fi technology could be replaced with
   interfaces for the application 140 displayed by the mobile        40   another long-range communication technology.
   device 150. It should be noted that the phrase "mobile device"            Server: A server is the host processing server that may be
   can be assumed to include the relevant app unless specifically         operated by the company running the payment processing
   stated otherwise. Similarly, it should be noted that an "app"          system. For each user, the server 130 preferably maintains at
   can be assumed to be running on an associated mobile device            least one "virtual wallet" having at least one "balance" (which
   unless specifically stated otherwise. FIG. 21 shows compo-        45   can be $0) of designated funds for which the server 130 keeps
   nents associated with the mobile device 150. The shown                 an accounting. The balance may represent, for example,
   example may be divided into multiple distinct components               "cash" or it may be a "promotional value" that represents
   that are associated with each other or the example may be              funds that may be spent under certain circumstances. If these
   incorporated into or drawn from other technology (e.g. , the           funds begin to be depleted, the user may be notified (e.g. , via
   cell phone itself) as long as the components are associated       50   the application 140 on the mobile device 150) that additional
   with each other.                                                       funds need to be designated and/or transferred. Alternatively,
      Payment Accepting Unit 120 (or Machine 120):A payment               funds from other sources (e.g. , the funding source server 160)
   accepting unit 120 (or the machine 120) is equipment that              may be automatically transferred to restore a predetermined
   requires payment for the dispensing of an product and/or               balance. The balance may also be increased based on a pro-
   service. Payment accepting units 120 may be vending               55   motion (e.g. , points earned or coupons). As shown in FIG. 22,
   machines, parking meters, toll booths, laundromat washers              the server includes appropriate processors 950, memory 960
   and dryers, arcade games, kiosks, photo booths, toll booths,           (which would keep an accounting of the user's balance in a
   transit ticket dispensing machines, and other known or yet to          manner similar to a gift card), and communication systems
   be discovered payment accepting units 120. Some payment                970.As shown in FIG. 22, the communications unit 970 o fthe
   accepting units 120 can accept cashless payments (payments        60   server 130 includes long-range communication capability
   other than cash (paper currency and coins)) by accepting               972 (e.g. , cellular technology and/or Wi-Fi mechanisms). The
   payment from, for example, credit cards, debit cards, and              server 130 also includes a security unit 955 for encrypting and
   mobile devices.                                                        decrypting messages. The server 130 receives an authoriza-
      Network Connections: For purposes of this discussion, a             tion request (sometimes also herein called an "AuthRequest")
   persistent network connection is a wired or wireless commu-       65   from the adapter module 100 (via a mobile device 150) and, if
   nications connection that is ongoing (e.g. , a dedicated con-          funds are available, returns an authorization grant (sometimes
   nection, a dedicated online connection, and/or a hardwired             also herein called an "AuthGrant" or an "authorization grant
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 59 of 84


                                                         US 9, 134,994 B2
                                                                                                           12
   token") for funds. FIG. 22 shows components associated with              the encrypted authorization grant) is passed from the server
   the server 130. The shown example may be divided into                    130 to the adapter module 100 via the mobile device 150 in
   multiple distinct components that are associated with each               the form of a message. The mobile device 150, however, is not
   other or the example may be incorporated into or drawn from              able to decrypt and/or read the message. The authorization
   other technology (e.g. , a computer or a main frame) as long as     6    grant is in response to the authorization request. The amount
   the components are associated with each other.                           of the funds granted by the AuthGrant may be determined by
      Advertise Presence: Each adapter module 100 advertises                factors including, but not limited to, the amount of funds
   its presence by broadcasting signals (advertising broadcast              available (or, if funds are not available, a mini-loan could be
   signals) to mobile devices in the zones 102, 104, 106. Each              granted), a pre-authorized amount (e.g. , set by the server, set
   adapter module 100 can listen to other adapter modules'             10   by the user during set-up, set by the funding source, or a
   advertisements.                                                          standard amount), limited by time (e.g. , only a certain amount
       Received Signal Strength Indicator (RSSI): The adapter               per hour, or a predetermined amount at specific times of the
   module 100 may have a self-calibrating signal strength to                day), limited to the maximum amount of an item on the
   determine zone thresholds (e.g. , a payment zone threshold               machine (or enough for two or three items in the machine), or
   and an authentication zone threshold). At the time the user         16   one or more of these and other factors. Significantly, the
   selects an item (product or service) from the payment accept-            AuthGrant makes the funds available, but does not authorize
   ing unit 120, the Received Signal Strength Indicator (RSSI) is           a transaction. The AuthGrant may have an associated expira-
   logged. At this moment, it is presumed the user is within                tion period in that it may expire if it is not used in a pre-
   "arm' s-length" (which may be a predetermined              length        determined time period. The length of time before the Auth-
   approximating the distance of a user standing in front of a         20   Grant expires may be determined by factors including, but not
   machine for the purpose of making a purchase) from the                   limited to, the trustworthiness of the user (e.g. , the user has a
   payment accepting unit 120. A mathematical computation                   long history with the payment processing system or some
   (ke. , In-Range Heuristics) is conducted to derive the optimal           known provider (e.g. , credit card provider, bank, or credit
   RSSI threshold at which point payment should be triggered                union), the user has a good credit rating, or the user has a large
   by an application 140 on a mobile device 150. The threshold         26   wallet balance), a pre-authorized time period (e.g. , set by the
   may be payment accepting unit specific and can vary over a               server, set by the user during set-up, set by the funding source,
   period of time. This optimal zone threshold is preferably                or a standard time period), limited by time (e.g. , predeter-
   reported to the mobile device 150 during an initial handshake.           mined time periods at specific times of the day such as longer
       In-Range Heuristics: A mathematical computation that                 times during breakfast, lunch, and dinner), limited by the
   determines the RSSI threshold to determine when a user is in        30   machine or the products or services sold in the machine,
   the authorization zone 104 and/or the payment zone 102. This             limited by the number of other users near the machine (e.g. , if
   computation can take into consideration numerous historical              it is a crowded machine, the AuthGrant may expire faster), or
   data points as well as transaction specific information such as          one or more of these and other factors. The AuthGrant
   which the mobile device 150 is being used, payment accept-               remains valid until it expires or some other event occurs to
   ing unit type, among other factors. Preferably the RSSI is          36   end its validity (e.g. , the user cancels it). This means that
   logged while the user is making his selection (this is the one           under normal circumstances the mobile device 150 will hold
   time in the entire process that the user definitely will be "in          the AuthGrant authorizing use of funds for a pre-determined
   range" (e.g. , they will be arm's length from the machine 120            time period that will allow the user sufficient time to make a
   because they are physically interacting with the machine                 purchase. The authorized amount may be considered to be the
   120). The type of user mobile device 150, accelerometer data        40   "wallet balance" that is held in a virtual "wallet. "
   (e.g. , is the user moving or stationary), and/or other informa-             Synchronization: Time may be synchronized to the adapter
   tion may also be logged while the user is making his selection.          module 100 from the server 130. The server 130 sends time
   The adapter module 100 can give a reference RSSI for the                 information with encrypted messages and the adapter module
   payment zone 102 for the machine 120, and the application                100 uses the time encoded in the messages for synchroniza-
   140 can make a +/ —adjustment based on the specific mobile          46   tion.
   device 150 on which it is installed. Over a period of time, the              The mobile-device-to-machine       payment processing sys-
   payment processing system continues to improve itself based              tem and components thereof may have associated hardware,
   on additional data points.                                               software, and/or firmware (a variation, subset, or hybrid of
       Authorization    Request ("AuthRequest:): When a user                hardware and/or software). The term "hardware" includes at
   enters the authorization zone 104, the mobile device 150            60
                                                                                                         "             "
                                                                            least one "processing unit, "processor, "computer, "pro- "
   notifies the adapter module 100 and the adapter module 100                                       "
                                                                            grammable apparatus, and/or other known or yet to be dis-
   sends a secured authorization request (e.g. , the encrypted              covered technology capable of executing instructions or steps
   authorization request) as a "message" (also referred to as a             (shown as the processing unit 750 in FIG. 20, the processing
   communication or transmissions) to the server 130 via the                unit S50 in FIG. 21, and the processing unit 950 in FIG. 22).
   mobile device 150. Encryption may be performed by a secu-           66   The term "software" includes at least one "program, "sub-"
   rity unit 755 (FIG. 20) with security technology (e.g. , encryp-
                                                                                     "                          "
                                                                            program, "series of instructions, or other known or yet to be
   tion and decryption means) that may be associated with the               discovered hardware instructions or hardware-readable pro-
   proces sing unit 750 and/or the memory 760. Significantly, the           gram code. Software may be loaded onto hardware (or firm-
   AuthRequest is a request for authorization of funds, not a                                              "
                                                                            ware) to produce a "machine, such that the software executes
   request for authorization of a transaction. The purpose of the      60   on the hardware to create structures for implementing the
   funds is irrelevant to the server 130.                                   functions described herein. Further, the software may be
       Authorization Grant Token ("AuthGrant"): This is a "mes-             loaded onto the hardware (or firmware) so as to direct the
   sage" (also referred to as a communication or transmissions)             mobile-device-to-machine       payment processing system (and
   encrypted by the security unit 955 (FIG. 22) with security               components thereof) to function in a particular manner
   technology (e.g. , encryption and decryption means) of the          66   described herein or to perform a series of operational steps as
   server 130 with the unique private key corresponding to the              described herein. "Hardware" such as the adapter module
   adapter module 100. The secured authorization grant (e.g. ,              100, the mobile device 150, and the payment accepting unit
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 60 of 84


                                                            US 9, 134,994 B2
                                       13                                                                   14
   120 may have software (e.g. , programs and apps) loaded                  short-range communications          (e.g. , Bluetooth) would use
   thereon. The phrase "loaded onto the hardware" also includes             technology appropriate for close communications, and long-
   being loaded into memory (shown as the memory 760 in FIG.                range communications (e.g. , GSM, CDMA, Wi-Fi, or the
   20, the memory S60 in FIG. 21, and the memory 960 in FIG.
                 defined
                                                                            like) would use technology appropriate for remote commu-
   22) associated with or accessible by the hardware. The term         5    nications over a distance. Appropriate security (e.g. , SSL or
   "memory" is                 t
                             include any type of hardware (or other         TLS) for each type of communication is included herein. The
   technology)-readable     media (also referred to as computer-            security units 755 and 955 include technology for securing
   readable storage medium) including, but not limited to,                  messages. The security technology may be, for example,
   attached storage media (e.g. , hard disk drives, network disk            encryption/decryption      technology (e.g. , software or hard-
                                                                            ware). Although encryption/decryption          is discussed prima-
   drives, servers), internal storage media (e.g. , RAM, ROM,          10
                                                                            rily as being performed using a unique private key, alternative
   EPROM, FLASH-EPROM, or any other memory chip or                          strategies include, but are not limited to encryption/decryp-
   cartridge), removable storage media (e.g. , CDs, DVDs, flash             tion performed using public/private keys (ke. , asymmetric
   drives, memory cards, floppy disks, flexible disks), firmware,                              or other encryption/decryption         strategies
                                                                            cryptography),
   and/or other known or yet to be discovered storage media.                known or yet to be discovered. Appropriate input mechanisms
   Depending on its purpose, the memory may be transitory              15   and/or output mechanisms, even if not specifically described,
                                                        "
   and/or non-transitory. Appropriate "messages, "communi-                  are considered to be part of the technology described herein.
             "             "
   cations, "signals, and/or "transmissions" (that includes                 The communications unit 770 (shown in FIG. 20) of the
   various types of information and/or instructions including,              adapter module 100 is shown as including appropriate input
   but not limited to, data, commands, bits, symbols, voltages,             and output mechanisms 772, 774 that may be implemented in
   currents, electromagnetic waves, magnetic fields or particles,      20   association (e.g. , directly or indirectly in functional commu-
   optical fields or particles, and/or any combination thereof)             nication) with male and female adapters 720, 730 of the
   over appropriate      "communication     paths,
                                                    "  "transmission        adapter module 100. The communications unit S70 (shown in
         "
   paths, and other means for signal transmission including any             FIG. 21) of the mobile device 150 includes mechanisms for
   type of connection between two elements on the payment                   both long-range communications (shown as the long-range
   processing system (e.g. , the adapter module 100, the mobile        25   communication capability S72 such as cellular and/or Wi-Fi
   device 150, the payment accepting unit 120, hardware sys-                mechanisms) for communicating with the server 130 and
   tems and subsystems, and memory) would be used as appro-                 short-range communications (shown as the short-range com-
                                                                            munication capability S76 such as Bluetooth mechanisms)
   priate to facilitate controls and communications.
                                                                            for communicating with the adapter module 100.
      It should be noted that the terms "programs" and "subpro-
                                                                                When used in relation to "communications,         "           "
                                                                                                                                      "signals,
   grams" are defined as a series of instructions that may be          30
                                                                            and/or "transmissions,
                                                                                                      " the terms "provide" and "providing"
   implemented as software (ke. computer program instructions
                                                                            (and variations thereof' are meant to include standard means
   or computer-readable program code) that may be loaded onto
                                            "                                                                                         "
                                                                            of provision including "transmit" and "transmitting, but can
   a computer to produce a "machine, such that the instructions             also be used for non-traditional provisions as long as the
   that execute on the computer create structures for implement-            "communications,      "          "
                                                                                                    "signals, and/or "transmissions" are
   ing the functions described herein or shown in the figures.         35   "received" (that can also mean obtained). The terms "trans-
   Further, these programs and subprograms may be loaded onto               mit" and "transmitting" (and variations thereof) are meant to
   a computer so that they can direct the computer to function in           include standard means of transmission, but can also be used
   a particular manner, such that the instructions produce an               for non-traditional transmissions as long as the "communica-
   article of manufacture including instruction structures that                   "           "
                                                                            tions, "signals, and/or "transmissions" are "sent. The
                                                                                                                                          "
   implement the function specified in the flow chart block or         40   terms "receive" and "receiving" (and variations thereof) are
   blocks. The programs and subprograms may also be loaded                  meant to include standard means of reception, but can also be
   onto a computer to cause a series of operational steps to be             used for non-traditional methods of obtaining as long as the
   performed on or by the computer to produce a computer                    "communications,      "          "
                                                                                                    "signals, and/or "transmissions" are
   implemented process such that the instructions that execute              "obtained. "
   on the computer provide steps for implementing the functions        45    The term "associated" is defined to mean integral or origi-
   specified in the flow chart block or blocks. The phrase "loaded        nal, retrofitted, attached, connected (including functionally
   onto a computer" also includes being loaded into the memory            connected), positioned near, and/or accessible by. For
   of the computer or a memory associated with or accessible by           example, if the user interface (e.g. , a traditional display 122
   the computer. Separate, albeit interacting, programs and sub-          (FIG. 19), a touch screen display 124 (FIG. 19), a key pad 126
   programs may be associated with the adapter modules 100,            50 (FIG. 19), buttons 126 (FIG. 19, shown as part of the key pad
   the server 130, and the mobile device 150 (including the               126), a keyboard (not shown), and/or other input or output
   mobile application 140) and these programs and subprograms             mechanism) is associated with a payment accepting unit 120,
   may be divided into smaller subprograms to perform specific            the user interface may be original to the payment accepting
   functions.                                                             unit 120, retrofitted into the payment accepting unit 120,
                                   "
      The terms "messages, "communications,         "           "
                                                      "signals, and/   55 attached to the payment accepting unit 120, and/or a nearby
   or "transmissions" include various types of information and/           the payment accepting unit 120. Similarly, adapter modules
   or instructions including, but not limited to, data, commands,         100 may be associated with payment accepting units 120 in
   bits, symbols, voltages, currents, electromagnetic waves,              that the adapter modules 100 may be original to the payment
   magnetic fields or particles, optical fields or particles, and/or      accepting unit 120, retrofitted into the payment accepting unit
   any combination thereof. Appropriate technology may be              60 120, attached to the payment accepting unit 120, and/or a
   used to implement the "communications,       "           "
                                                   "signals, and/or       nearby the payment accepting unit 120.
   "transmissions" including, for example, transmitters, receiv-
   ers, and transceivers. "Communications,
                                                "           "
                                                   "signals, and/or                                   System Overview
   "transmis sions" described herein would use appropriate tech-
   nology for their intended purpose. For example, hard-wired          65      FIGS. 5, 6, and 7 together show major components of the
   communications (e.g. , wired serial communications) would                mobile-device-to-machine    payment system and the interac-
   use technology appropriate for hard-wired communications,                tions there-between.
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 61 of 84


                                                           US 9, 134,994 B2
                                  15                                                                       16
      As shown, the adapter module 100 functionally connected                 security known or yet to be discovered. The shown connec-
   bi-directionally to the payment accepting unit 120 via a wired             tions are meant to be examples, and there may be intermedi-
   serial connection such that no security is necessary. The                  aries that are not shown. The shown components have been
   adapter module 100 is also functionally connected bi-direc-                simplified in that, for example, only one mobile device 150
   tionally to the mobile device 150 (and its installed mobile                (or machine 120, adapter module 100, or server 130) is shown
   application 140) via short-range communication technology                  where many may be included. Finally, the order of the steps
   (e.g. , a Bluetooth connection). Because the mobile device 150             may be changed and some steps may be eliminated.
   is not a "trusted" link (e.g. , it could be hacked by a user), only
   secured communications (transmissions) are passed between                                        Adapter Module
   the adapter module 100 and the mobile device 150.This keeps           10
   communications secured and safe from hacking. The mobile                      FIGS. 11-1Sshow views of adapter module 100a (referred
   device 150 (and its installed mobile application 140) is also              to generally as adapter module 100).Adapter module 100 is a
   functionally connected bi-directionally to a system manage-                relatively low cost hardware component that is pre-config-
   ment server 130 and/or a funding source server 160 via long-               ured to work with the industry standard multi-drop bus
   range communication technology (e.g. , Wi-Fi or Cellular              16   (MDB). On machines without MDB technology, the adapter
   connection) that preferably has appropriate security (e.g. ,               module 100 can be configured or designed to work with other
   SSL security). Security between the mobile device 150 and                  serial protocols or activate a switch. In essence the adapter
   the system management server 130 has the advantage of                      module 100 simulates establishing payment on payment
   protecting communications from the mobile device 150 to the                accepting unit 120 in much the same manner as other alter-
   system management server 130 that may include sensitive               20   native forms of payment (e.g. , cash).
   data and may not be encrypted. The system management                          The shown adapter modules 100 are preferably designed to
   server 130 and the funding source server 160 may be con-                   be used as an in-line dongle for in-line insertion within, for
   nected via a wired Internet connection with SSL security. The              example, a MDB of a machine 120. The wire used in MDB
   system management server 130 may be connected via a wired                  technology uses male and female connection ends or adapters
   Internet connection with SSL security to an operators' server         26   to allow the attachment of peripherals. In the case of a vend-
   170. Although not necessary to implement a purchase trans-                 ing machine, the wire with the connection ends or adapters
   action, for other purposes (e.g. , inventory), the operators'              would be present to allow the attachment of a payment receiv-
   server 170 may be connected to the payment accepting unit                  ing mechanism (e.g. , a coin mechanism). The MDB male and
   120 using a handheld computer sync or a cellular connection.               female adapters 700, 710 may be separated (as shown in
      Also, a unique private key may be used to securely transmit        30   FIGS. 17-1S). The adapter module 100a in FIGS. 11 and
   encrypted messages between the adapter module 100 and the                  17-1S has a male adapter 720 and a female adapter 730. The
   system management        server 130 (although the encrypted                adapter module 100a may be plugged (inserted) in serial
   transmissions would most likely be routed through the mobile               ("in-line" ) with the wire. For example, the MDB female
   device 150). The server 130 stores a private key for each                  adapter 710 may be connected to the male adapter 720 of the
   adapter module 100, and this key is only known to the adapter         36   adapter module 100 and the MDB male adapter 700 may be
   module 100 and the server 130. No intermediary is privy to                 connected to the female adapter 730 of the adapter module
   this key (especially not the mobile device 150). When the                  100. The resulting in-line configuration is shown in FIG. 19.
   adapter module 100 and the server 130 communicate mes-                     It should be noted that the adapter modules 100 are designed
   sages (e.g. , AuthRequest and AuthGrant), the security unit                to allow pass-through communications so that if the mobile-
   755 of the adapter module 100 encrypts the message with its           40   device-to-machine payment proces sing system is not enabled
   private key and passes the message to the mobile device 150.               (e.g. , for a particular purchase or simply turned off) the MDB
   The mobile device 150 (which preferably cannot decrypt the                 functions as though the adapter module 100 is not there and
   message) passes the encrypted message to the server 130.The                the machine 120 can function normally.
   server 130 is able to decrypt the message using the security
   unit 955 of the adapter module 100 and the unique private key.        46                        Hands-Free Mode
   The security unit 955 of the server 130 uses this same unique
   private key to encrypt messages to the adapter module 100                   Summarily, if it is available, a hands-free mode, from the
   and sends the message to the mobile device 150 to relay to the           user's perspective, would allow the user to approach a favor-
   adapter module 100 that is able to decrypt the message using             ite payment accepting unit 120 and notice that the display
   the security unit 755 o f the adapter module 100 and the unique       60 (e.g. , the displays 122 or 124 shown in FIG. 19) associated
   private key.                                                             with the payment accepting unit 120 shows funds available
      FIG. 7 shows specific communications and messaging with               (e.g. , the wallet balance), he would select the product or
   a vending sequence (the numbers to the left of the communi-              service using input mechanisms (e.g. , buttons 126 or a touch
   cations and messaging) between the adapter module 100, the               screen display 124 shown in FIG. 19) associated with the
   mobile device 150, and the system management server 130.              66 payment accepting unit 120, and he would retrieve his dis-
   These communications are discussed in more detail in the                 pensed services or products.
   discussion pertaining to the schematic flow diagrams (FIGS.                 During an initial handshake with the mobile device 150
   SA-SG) and the flow charts (FIGS. 9A-9E).                                (when the user is within range), the adapter module 100
      It should be noted that FIGS. 5, 6, and 7 are examples, and           reports to the mobile device 150 whether or not hands-free
   are meant to help in the understanding of the mobile-device-          60 mode is available. If it is available, the installed mobile appli-
   to-machine payment system. For example, the shown long-                  cation 140 automatically connects to the payment accepting
   range communications        technology may be replaced with              unit 120 without the user having to interact with the mobile
   alternative long-range communications technology known or                device 150. The user observes that funds are available on the
   yet to be discovered, the shown short-range communication                display 122, 124 of the payment accepting unit 120 and
   technology may be replaced with alternative short-range               66 completes the purchase transaction as if cash was inserted in
   communication technology known or yet to be discovered,                  the machine 120 by inputting his selection on the payment
   and the shown security may be replaced with alternative                  accepting unit 120. The payment accepting unit 120 dis-
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 62 of 84


                                                           US 9, 134,994 B2
                                  17                                                                        18
   penses the product or service. After the selection is made, the          the payment zone 102, the remaining wallet balance of $3.50
   change is returned to the mobile device 150.                             is sent to the payment accepting unit 120 and displayed so that
      Whether hands-free payment is available is determined by              the user can now see that he/she has a $3.50 balance. (It
   factors including, but not limited to whether if other mobile            should be noted that the authorized funds may remain on the
   devices 150 are in range, if other adapter modules 100 are in          5 machine 120 and not be transferred back to the mobile device
   range, if there are any alerts, if the payment trigger threshold         150 between transactions. ) The user decides to purchase a
   is having wide variances and so deemed unstable, or if the               $1.50 item, and the transaction is completed as usual (e.g. , by
   payment accepting unit operator (e.g. , a vending machine                interacting with the machine 120). Now the user is still stand-
   operator) has opted to disable hands-free mode for the pay-              ing in the payment zone 102 and he/she sees the wallet bal-
   ment accepting unit 120. In the latter instance, operators can        10 ance of $2.00 on the display 122, 124 of the payment accept-
   disable via a maintenance mobile device 150, as well as                  ing unit 120. The user decides that he/she does not wish to
   through the operators' server 170 and/or the system manage-              purchase anything else and simply walks away. As he/she
   ment server 130.                                                         walks out of the payment zone 102, the credit is cleared from
      FIG. 3 is a table that shows considerations, conditions, or           the machine 120, but he/she is left with the knowledge that his
   factors that may be used to determine whether the hands-free          15 wallet balance is $2.00 even though he/she never touched the
   pay feature is available. Starting at the "Favorite?" column,            mobile device 150. Communications between the payment
   this indicates whether the payment accepting unit 120 is a               accepting unit 120 and the adapter module 100 (via the
   favorite machine. Preferably the hands-free pay feature is               mobile device 150) handle the accounting incidental to the
   only available for use with "favorite" payment accepting units           transaction. The remaining balance ($2.00) is technically
   120 (e.g. , a vending machine at work or school). The "Alert"         20 stored on the server 130, and may be reflected on the appli-
   column has to do with whether there is some reason (e.g. ,               cation 140 on the mobile device 150.
   there are too many users in range) that the hands-free pay
   feature should not work and, if there is such a reason, the user                              Multiple Distinct Zones
   will be notified (alerted) and may be able to use the manual
   mode to resolve the alert and/or complete the transaction.            25       As shown in FIGS. 1-2, the functions performed by the
   FIG. 3 shows situations in which a user is or is not able to               adapter module 100 can be divided into distinct zones: a first
   make hands-free purchases from a machine 120 using a                       "communication zone" (e.g. , "Bluetooth range" 106), a sec-
   mobile application 140 on his mobile device 150. It should be              ond "authorization zone" 104, and a third "payment zone"
   noted that the shown interface is an example. For example,                 102. The payment zone 102 is smaller than or equal to (over-
   some of the features could be automated or pre-selected. (It          30   lapping completely) the authorization zone 104. Put another
   should be noted that the left hand column, the "Tab" column,               way, the payment zone 102 is within or coextensive with the
   relates to whether the selected tab on the mobile application              authorization zone 104. The payment zone 102 is a subset of
                            "
   140 is "all" or "favorite. FIGS. 10A-10D all show these tabs.              the authorization zone 104 with a ratio of the payment zone
   Unlike the other columns in FIG. 3, this column has more to                102 to the authorization zone 104 ranging from 0.01:I to I:l.
   do with the functionality and view of the application 140 than        35   It is not necessarily a fixed ratio and can vary between differ-
   specifically with the hands-free feature. The tabs would allow             ent payment accepting units 120, different mobile devices
   a user to select whether he wanted to be alerted when he was               150, different users, and over time. While the zones 102, 104,
   in range of all payment accepting units 120 or just "favorite"             106 are depicted as having a uniform shape, the zones may not
   payment accepting units 120 and the application 140 would                  necessarily be uniform (or constant over time) in that the
   show the appropriate view. )                                          40   shape can vary. For example, the shape of the Bluetooth range
      Balance Display: An optional feature of the mobile-device-              106 may vary depending on environmental conditions such as
   to-machine payment system that is particularly helpful in the              obstacles in the room and payment accepting unit 120 door/
   hands-free mode (although it may be available in the manual                wall materials.
   mode and/or in a multiple-vend scenarios) is when the user's                   Bluetooth Range 106 (sometimes also herein called the
   mobile device 150 sends "credit" to the payment accepting             45   "communication zone"): The outermost range is the Blue-
   unit 120 (either via hands-free payment or through a manual                tooth range 106 (shown in FIGS. 1-2). This is the area in
   swipe), the wallet balance is sent to the payment accepting                which the adapter module 100 is able to broadcast its pres-
   unit 120 that is then displayed to the user on a display 122, 124          ence. In most situations, the Bluetooth range 106 is a passive
   of the machine 120. This is particularly beneficial during                 range in that no actual data is exchanged between the mobile
   hands-free mode when the user does not retrieve the mobile            50   device 150 and the adapter module 100. While in the Blue-
   device 150 and, therefore, may not know the balance. Also, in              tooth range 106, the mobile device 150 monitors the RSSI
   a multiple-vend scenario the user would not have to calculate              (Received Signal Strength Indicator).
   a remaining balance.                                                           Authorization Zone 104: The middle region is the autho-
      An example of a hands-free, multiple-vend scenario where                rization zone 104 (shown in FIGS. 1-2). This is a computed
   a balance is displayed by the payment accepting unit 120,             55   area based on the RSSI. As mentioned, the mobile device 150
   follows: The user has $5.00 in his/her virtual wallet as that is           monitors the RSSI while it is in the Bluetooth range 106.
   the amount that has been authorized (the AuthGrant being                   When the RSSI reaches a certain predetermined threshold
   stored on the mobile device 150). The user walks up to the                 based on In-Range Heuristics, the mobile device 150 can be
   payment accepting unit 120 and $5.00 is displayed on the                   considered to be in the authorization zone 104. In the autho-
   display 122, 124 of the payment accepting unit 120 since              60   rization zone 104 the mobile device 150 establishes a con-
   hands- free mode was enabled and credit was sent (e.g. , via the           nection to the adapter module 100 (e.g. , a Bluetooth connec-
   short-range     communication      capability) to the payment              tion (FIG. 5) with SSL protection (FIG. 6)) and informs the
   accepting unit 120. The user makes a selection of $1.50 by                 adapter module 100 of its presence. After a successful hand-
   interacting (e.g. , pressing buttons) with the machine 120. The            shake with the adapter module 100, the mobile device 150
   item (product or service) is dispensed and the "change" is            65   registers the adapter module 100 and the adapter module 100
   "returned" (e.g. , via the short-range communication capabil-              requests an authorization to the server 130 via the mobile
   ity) to the virtual wallet. But since the user is still standing in        devices' network connection (e.g. , a Wi-Fi or cellular con-
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 63 of 84


                                                         US 9, 134,994 B2
                                 19                                                                       20
   nection (FIG. 5) with SSL protection (FIG. 6)). It is important         the payment accepting unit 120 (by necessity the user is
   to note the mobile device 150 and the adapter module 100                arm' s-length because he is making some physical interaction
   have a non-exclusive relationship at this point. The adapter            with the payment accepting unit 120). This is the only point in
   module 100 may collect registrations for all mobile devices             the entire transaction in which it can be certain that the user is
   150 that are within the authorization zone 104.                    5    within arm' s-length from the payment accepting unit 120.
      An authorization occurs in preparation for when the user                FIG. 4 shows a simplified set of steps involved when users
   enters the payment zone 102 (shown in FIGS. 1-2).An autho-              enter the payment zone 102. Specifically, FIG. 4 shows that
   rization expires in a set period of time (for example, five             credit is established 200 (this may have been done in the
   minutes), so if the mobile device 150 is still in the authoriza-        authorization zone 104, but if not it would be handled in the
   tion zone 104 at the time of expiration, the adapter module        10   payment zone 102), that the user makes a selection using the
   100 submits for and receives another authorization. This will           machine 202, that the machine notifies the adapter module of
   continue for a set number of times (for example, the limit may          the selection 204, that the adapter module (optionally) logs
   be three times to limit cases of numerous authorizations for a          the RSSI 206, and that the purchase process(es) continues
   mobile device that may remain in the authorization zone 104             20S. Using the historically logged RSSI data, the adapter
   for an extended period of time without completing a transac-       15   module 100 calculates one of several "average" RSSI using
   tion). Should authorization fail (for instance if the limit had         various mathematical models. This "average" could be a tra-
   been reached) prior to the user entering the payment zone               ditional average, a moving average, a weighted average, a
   102, the adapter module 100 will request authorization when             median, or other similar summary function. The adapter mod-
   the mobile device 150 enters the payment zone 102 (which                ule 100 could pre-process the historical data before running
   adds a few seconds to the experience).                             20   the function, such as to eliminate top and bottom data points,
      Payment Zone 102:As a user enters the payment zone 102,              suspect data points, etc.
   the mobile device 150 establishes exclusive control of the                 Optionally, during the handshake between the mobile
   adapter module 100. Once established, any other user in the             device 150 and the adapter module 100, the information
   payment zone 102 is put into a "waiting" status.                        transmitted to the adapter module 100 may include, for
      In the payment zone 102, the payment can be triggered           25   example, the model of the mobile device 150. Using the
   automatically if the payment processing system has and is in            received information pertaining to the mobile device models,
   hands-free mode. In such instances, the mobile device 150 is            the adapter module 100 can create multiple payment thresh-
   running the application 140 in background mode and will                 olds, one for each mobile device model. This allows for
   send credit to the payment accepting unit 120 without any               variances that may be inherent in different types of Bluetooth
   explicit user interaction. The user completes the transaction      30   radios. An alternative to this method is for the adapter module
   on the payment accepting unit 120 in much the same manner               100 to broadcast a baseline payment zone threshold, and the
   as if cash had been inserted into the payment accepting unit            mobile device 150 can use an offset from this baseline based
   120 to establish credit. After the user completes the transac-          on its specific model type. The payment zone thresholds (or
   tion (that may include one or more purchases), details of the           baseline offsets) can be unique to specific types of mobile
   transaction are preferably returned to the mobile device 150       35   devices (e.g. , by manufacturer, operating system, or compo-
   and server 130 in separate messages. The message to the                 nent parts), models of mobile devices, or individual mobile
   server 130 is preferably encrypted with the adapter module' s           devices (unique to each user).
   100 private key (FIG. 6) to ensure data integrity. As shown in             In a typical scenario in which the payment zone threshold
   FIG. 7, the "private key" coded message (Encrypted Vend-                has been calibrated, the adapter module 100 advertises its
   Details) is preferably sent via the mobile device 150. The         40   presence along with the threshold at which it considers any
   message to the mobile device 150 may be sent solely for the             mobile device 150 to be in the authorization zone 104. This is
   purpose of closing the transaction. The transaction history             a one-way communication from adapter module 100 to
   and balance are updated server-side via the encrypted mes-              mobile device 150. Once the mobile device 150 enters the
   sage sent to the server 130.                                            authorization zone 104, there is a handshake that is estab-
      The other mode of operation is manual mode. In manual           45   lished between the adapter module 100 and the mobile device
   mode, the user launches the mobile device 150 and is able to            150. During this handshake, the mobile device 150 can share
   swipe to send payment to the payment accepting unit 120.                its model information with the adapter module 100, and the
   The user can also swipe back to cancel the payment. Like in             adapter module 100 can return the payment zone 102 thresh-
   hands-free mode, the purchase transaction is completed on               old for that specific model.
   the payment accepting unit 120 in the same manner as if cash       50      Optionally, in addition to calibrating the payment zone
   were inserted into the payment accepting unit 120. The                  threshold, the adapter module 100 can apply the self-calibrat-
   mobile device 150 is only used to send payment. Selection is            ing model to the authorization zone 104 to calibrate the autho-
   made directly on the payment accepting unit 120.                        rization zone threshold. As with the payment zone thresholds,
      Self-Calibrating Zone Threshold: A key, but optional fea-            the authorization zone thresholds can be unique to specific
   ture, of the payment processing system is a self-calibrating       55   types of mobile devices, models of mobile devices, or indi-
   payment zone RSSI threshold. Because RSSI can vary                      vidual mobile devices. In this scenario, the adapter module
   machine to machine, environment to environment, and device              100 would broadcast multiple thresholds by device type and
   to device, having a fixed threshold at which payment is trig-           the mobile device 150 would determine which threshold to
   gered can be problematic. The approach suggested herein is              apply (or alternatively broadcast a baseline and the mobile
   the creation of a self-calibrating threshold. When the user is     60   device 150 uses an offset based on its device model). Even in
   interacting with the payment accepting unit 120 (such as                this scenario, the authorization zone 104 is a one-way com-
   when he makes his selection on the payment accepting unit               munication.
   120), the payment accepting unit 120 notifies the adapter                  Optionally, along with the threshold that is calculated (in
   module 100 and the adapter module 100 logs the conditions               the payment and/or the authorization zone(s)), a safety mar-
   such as RSSI, type of user mobile device 150, accelerometer        65   gin can be added to minimize scenarios in which a user is
   data, and other information. It is at this point that it can be         within range, but the mobile-device-to-machine           payment
   ascertained safely that the user is within arm' s-length from           processing system does not recognize it because the threshold
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 64 of 84


                                                         US 9, 134,994 B2
                                 21                                                                   22
   may not have been reached. For example, if the calculated           after the user has moved away from the machine 120 and has
   RSSI for an IPhone™5 on machine 4567 is —68 db, the                 cellular or Wi-Fi coverage again.
   mobile-device-to-machine      payment processing system may            Another option if there is no cellular or Wi-Fi coverage
   add a safety margin of —5 db, and establish the threshold at        within any of the zones 102, 104, 106 is for the user to obtain
   —73 db. So when a user's phone is communicating with the 5 authorization while outside of the zones in a place with cel-
   adapter module 100 at an RSSI of —73 db or better, the              lular or Wi-Fi coverage. This may occur, for example, if a user
   mobile-device-to-machine      payment processing system will        knows that he will be going to a place with a payment accept-
   allow the mobile device 150 to credit the payment accepting         ing unit 120 equipped with an adapter module 100 (perhaps to
                                                                       a favorite payment accepting unit 120) that does not have (or
   unit 120. The safety margin can be set on the server 130 and
                                                                    10 rarely has) cellular or Wi-Fi coverage. A user may also use the
   downloaded to the adapter module 100, or set on the mobile
                                                                       mobile application 140 to query payment accepting units 120
   device 150, or set on the adapter module 100 itself.
                                                                       in a given range (e.g. , within 50 miles) or at a given location
       Optionally, in the payment zone threshold, the mobile
                                                                       (e.g. , at a campground or in a particular remote city) to deter-
   device 150 can use other data to determine when to cancel the       mine whether there is cellular or Wi-Fi coverage within the
   exclusive control of the payment accepting unit 120, to iden- 15 zones 102, 104, 106. The user can then obtain pre-authoriza-
   tify when the user is moving out of the payment zone 102.           tion from the server 130 using the mobile application 140.
   External data could include accelerometer data from the             Again, the timing would also have to be adjusted so that the
   mobile device 150.Using that data, the mobile device 150 can        authorization of funds (AuthGrant) does not expire be fore the
   determine whether the user is standing relatively still in front    user has a chance to make a purchase. It also means that
   of the payment accepting unit 120, or if the user is in 20 balance updates to the server 130 may happen after the user
   motion     effectively walking away from the payment accept-        has moved away from the machine 120 and has cellular or
   ing unit 120.                                                       Wi-Fi coverage again. A mobile-device-to-machine payment
                                                                       system having the ability to implement this option would be
                   Signal Unavailability Adaptation                    able to accept cashless payments without requiring any net-
                                                                    25 work connection near the payment accepting unit 120. In
       The mobile-device-to-machine       payment processing sys-      some implementations,        the mobile-device-to-machine   pay-
   tem described herein uses a mobile device' s 150 short-range        ment processing systems described herein is located in a
   communication technology (e.g. , Bluetooth mechanisms)              remote location where no signal is available, therefore, can
   (shown as short-range communication capability 876 in FIG.          accept cashless payments.
   21) and a mobile device's 150 long-range communications 30             As an example of a situation in which there might be no
   technology (e.g. , cellular and/or Wi-Fi mechanisms) (shown         cellular or Wi-Fi coverage within any of the zones 102, 104,
   as long-range communication capability 872 in FIG. 21). The         106 of a particular payment accepting unit 120, the user (a
   short-range communication capability 876 communicates               teenager) may be traveling to a remote location to attend
   with the adapter module's 100 short-range communication             summer camp where there is no cellular or Wi-Fi coverage.
   technology (e.g. , Bluetooth mechanisms) (shown as short- 35 The camp may have several payment accepting units 120
   range communication capability 776 in FIG. 20). The long-           (e.g. , a machine that creates a dedicated "hot spot" that
   range communication capability 872 communicates with the            requires payment for use, vending machines, or machines for
   server's 130 long-range communications technology (e.g. ,           renting equipment such as bikes, kayaks, or basketballs). The
   cellular and/or Wi-Fi mechanisms) (shown as long-range              camp facility might notify parents that the mobile-device-to-
   communication capability 972 in FIG. 22). The mobile device 40 machine payment system is available. The parents, while at
   150 (with a mobile application 140 thereon) acts as a com-          home, could obtain authorization for a particular amount (that
   munication bridge between the adapter module 100 (associ-           could be doled out a certain amount per day or limited to type
   ated with a payment accepting unit 120) and the server 130.         of machine or location) to be authorized and "loaded" into the
   This process is described herein and works properly if there is     user's mobile device 150 and specify that the authorization
   cellular or Wi-Fi coverage within the payment zone 102.          45 will not expire for a certain period or until a certain date.
       One option if there is no cellular or Wi-Fi coverage within     Thereafter, while at camp, the user could use the mobile
   the payment zone 102 is to determine whether there is cellular      application 140 on his mobile device 150 in a manner similar
   or Wi-Fi coverage within the authorization zone 104 or the          to those discussed elsewhere herein. Short-range communi-
   Bluetooth range 106. If there is, then the sizes of the zones       cations may be used for communications between the adapter
   102, 104, 106 could be adapted and the timing could be 50 modules 100 (associated with the machines 120) and users'
   adapted. For example, if the mobile devices 150 detected            mobile devices 150.
   problems with the cellular or Wi-Fi coverage within the pay-           One subtle but powerful component of the payment pro-
   ment zone 102, the user could carry his mobile device 150           cessing system described herein is that it requires a long-
   into the other zones (or the mobile device 150 could use            range communication capability (e.g. , an Internet or cellular
   short-range communication technology to communicate with 55 network connection) only in the authorization zone 104 and
   other mobile devices 150 within the authorization zone 104 or       only for the time period required to send the AuthRequest and
   the Bluetooth range 106) to determine whether the zones have        receive the AuthGrant. Once a validAuthGrant is received by
   cellular or Wi-Fi coverage. If they do have coverage, commu-        the mobile device 150, the long-range communication capa-
   nication between the mobile device 150 and the server 130           bility (e.g. , an Internet or cellular network connection) is not
   can be advanced (conducted earlier when the mobile device 60 required by either the mobile device 150 or the adapter mod-
   150 is further from the machine 120) or delayed (conducted          ule 100 in the payment zone 102 as long as the AuthGrant is
   later when the mobile device 150 is further from the machine        valid (unexpired). This mechanism allows the system to
   120). This can be thought of as changing the size or shapes of      seamlessly handle authenticated transactions in (temporary)
   the zones 102, 104, 106. The timing would also have to be           ofiline mode, with the deferred acknowledgement and trans-
   adjusted so that the authorization of funds (AuthGrant) does 65 action messages performing the bookkeeping and cleanup
   not expire before the user has a chance to make a purchase. It      when network connection is regained. The alternatives
   also means that balance updates to the server 130 may happen        described above provide a unique way to artificially extend
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 65 of 84


                                                        US 9, 134,994 B2
                                23                                                                   24
   the authorization zone to include any location where the            ishing. If another user was also in the payment zone 102 and
   mobile device 150 can communicate with the server 130.              stood there the entire time, but may have newer authorization,
                                                                       he could win out.
                       Multiple User Resolution                           Anytime that the adapter module 100 cannot determine
                                                                     6 exactly which user is in the payment zone 102 in front of the
      As shown in FIG. 2, in one practical scenario, multiple          payment accepting unit 120, the adapter module 100 will
   users are in the zones 102, 104, 106.As shown in FIG. 2, users      disable hands-free payment. The mobile device 150 will send
   I, 2, and 3 are in the payment zone 102 near the machine 120;       an alert to the user and he can use swipe to pay (manual
   users 5 and 6 are shown as positioned between the authoriza-        mode). All users in payment zone 102 will show "Connected"
   tion zone 104 and the Bluetooth range 106; users 4 and 7 are 10 and the first to swipe payment to the payment accepting unit
   in the Bluetooth range 106, user 10 is positioned on the edge       120 then locks out other users.
   of the Bluetooth range 106; and users 8 and 9 are positioned
   outside of Bluetooth range 106. In some implementations, the                          Multiple Module Resolution
   mobile-device-to-machine      payment processing system man-
                                                                    16    In the scenario where there are multiple modules present,
   ages and resolves issues pertaining to multiple users.
                                                                       determining which payment accepting unit 120 a user is in
      Users 4 and 7 are within the Bluetooth range 106 and the
                                                                       front of can be a challenge. In some implementations,        the
   user 10 is either entering or leaving the Bluetooth range 106.
                                                                       mobile-device-to-machine        payment     processing   system
   Within the Bluetooth range 106 the users' mobile devices 150
                                                                       described herein allows adapter modules 100 to communicate
   are able to see the adapter module's 100 advertisement. In this 20 to other adapter modules 100 in range via Bluetooth. Each
   zone, the mobile device 150 preferably does not initiate a          user receives authorization      grants for specific payment
   connection. The adapter module 100 is preferably unaware of         accepting units 120. This means if there are multiple adapter
   the users in the Bluetooth range 106. All the adapter module        modules 100 within the same authorization zone 104, there
   100 is doing is advertising its presence to any multitude of        will be multiple authorization grants for the user. When the
   users that may be in Bluetooth range 106.                        26 user enters the payment zone 102, it can be difficult to differ-
       The adapter module 100 begins to log users as the users         entiate which payment accepting unit 120 the user is in front
   (and their respective mobile devices 150) enter the authori-        of if the payment zones 102 overlap.
   zation zone 104 (shown in FIG. 2 as users 5 and 6). At this            To solve this problem, when the user enters the payment
   point, there is a non-exclusive connection initiated by the         zone 102, the adapter modules 100 communicate with each
   mobile device 150 to the adapter module 100. It does a hand- 30 other to determine the RSSI for the particular user (based on
   shake (e.g. , to exchange information needed to obtain autho-       the signal from his mobile device 150) to triangulate which
   rization and, optionally, to log information needed for a self-     adapter module 100 (and the associated payment accepting
   calibrating authorization zone threshold) and the mobile            unit 120) is closer to the user. Optionally, the inter-module
   device 150 contacts the server 130 for an authorization (e.g. ,     communications can restrict the user to establishing an exclu-
   sending an AuthRequest and receiving an AuthGrant). The 36 sive connection with only one payment accepting unit 120.
   adapter module 100 registers all mobile devices 150 that have          Optionally, when the user connects to a payment accepting
   requested and received AuthGrants. The adapter module 100           unit 120, the mobile device 150 can send a communication to
   continues communicating with any other mobile device 150            the payment accepting unit 120 for momentary display to the
   that enters the authorization zone 104. After initial contact,      user on the display 122, 124 of the payment accepting unit
   the adapter module 100 may provide the mobile device 150 40 120. For example, the mobile device 150 can send a commu-
   with a deferral delay of when to check back in with the             nication (e.g. , "connected" or "Fred's Mobile Device Con-
   adapter module 100 allowing opportunity for other mobile            nected") to the payment accepting unit's display 122, 124 for
   devices 150 to communicate with the adapter module 100.             a predetermined period of time (e.g. , 1-3 seconds) so when
       If there is only one user in the payment zone 102, a pur-       the user is in payment zone 102, it is clear which payment
   chase transaction may be performed. If there are multiple 46 accepting unit 120 the user is connected to prior to making a
   users in the payment zone 102, the mobile-device-to-machine         purchase (either in hands-free or manual mode).
   payment system must handle the situation.                              In addition, when the user is in manual mode, the mobile
       One optional solution for handling the situation of the         device 150 can display (e.g. , on the touch screen 152 as shown
   multiple users in the payment zone 102 is queuing users in the      in FIGS. 10A-10D) a visual indication of the payment accept-
   payment zone 102. Once any mobile device 150 enters the 60 ing unit 120 (e.g. , a picture and/or a payment accepting unit
   payment zone 102, it establishes exclusivity to a particular        ID of the payment accepting unit 120) for visual confirma-
   mobile device 150 (e.g. , in a first-come-first-serve manner).      tion. If the user is in manual mode, the user can manually
   Technically, however, the adapter module 100 is not estab-          change the payment accepting unit 120.
   lishing an exclusive connection to the mobile device 150. The
   adapter module 100 can still perform a round-robin poll and 66                            Descriptive Scenario
   communicate with and advertise to other mobile devices 150.
   Instead, the adapter module 100 establishes a queue priori-            FIG. 7, FIGS. SA-SG, and 9A-9E (as well as other figures)
   tized by RSSI and time (e.g. , who was first and whether the        can be used to understand a detailed scenario of the mobile-
   authorization has expired) and it notifies (e.g. , alerts) other    device-to-machine     payment processing system described
   mobile devices 150 to wait. The earliest valid (unexpired) 60 herein. A flow of communications                and steps are loosely
   authorization takes precedence when there is any tie in the         described below with reference to these (and other figures). It
   RSSI. Otherwise, for example, the strongest average RSSI            should be noted that alternative scenarios could include, for
   takes priority. Preferably the queue is not a static measure of     example, a modified order of the steps performed.
   the RSSI but an averaged measure over the period of time in            Prior to vending transactions, a user downloads a mobile
   the queue. This compensates for a scenario in which a user 66 application 140 onto his mobile device 150, creates an
   may be walking around in the queue and then shows up at the         account, and configures a funding source via, for example, a
   payment accepting unit 120 just as the previous user is fin-        funding source server 160. A funding source may be, for
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 66 of 84


                                                        US 9, 134,994 B2
                                25                                                                      26
   example, a debit card, a credit card, campus cards, rewards            unexpired and valid AuthGrant. If the AuthGrant is not good,
   points, bank accounts, payment services (e.g. , PayPal™)     or        it may be requested again, repeating the Authorization
   other payment option or combination of payment options                 Request process (block 315). If the AuthGrant is good, the
   known or yet to be discovered. The funding sources may be              mobile device 150 sends the valid AuthGrant (including the
   traditional and/or nontraditional payment sources that are        5    wallet balance (block 322)) to the adapter module 100 to
   integrated into the ecosystem described herein and then used           initiate a transaction. The mobile device 150 may issue the
   indirectly as a source of funds. Funds from the funding source         AuthGrant automatically without specific user interaction if
   are preferably held on the server 130 such that when an                the hands-free mode is supported (and the device is a favorite
   AuthRequest is received by the server 130, the server 130 can          (block 31S), there is only one device in the payment zone 102
   send an AuthGrant authorizing funds for a purchase.               10   (block 31S), and (optionally) there is only one user in the
       The user can specify one or more "favorite" adapter mod-           authorization zone 104 (block 320). If any of these factors are
   ule(s) 100 (that has a one-to-one relationship to the payment          not present, the mobile device 150 will prompt and/or wait for
   accepting unit 120) that he may visit regularly, such as a             the user to begin the transaction manually (block 324).
   vending machine at school or work. Favorite adapter modules                FIGS. SD, 9C, and 9D generally show the transaction pro-
   100 appear on a pre-filtered list and allow for additional rich   15   cess. As shown in FIG. 9C, the adapter module 100 runs
   features such as hands-free payment.                                   through a series of questions to determine if there are any
       The payment accepting unit 120 may be equipped with an             issues that would prevent vending including: has the user
   adapter module 100 that is constantly advertising its avail-           canceled in-app? (block 326), has the user walked away?
                                           "
   ability via Bluetooth (or other "signals, "communications,
                                                                "         (block 32S), is the coin return pressed? (block 330), has more
   and/or "transmissions"). This ongoing advertising and scan-       20   than a predetermined period of time elapsed? (block 332). If
   ning for adapter modules is shown in FIG. SA. As shown, the
                                                                                                                         "
                                                                          the answer to any of these questions is "yes, the transaction
   mobile device 150 is continuously scanning for any adapter             does not proceed. If the answers to all of these questions is
                                                    "
   module 100 within Bluetooth (or other "signal, "communi-                   "
                                                                          "no, the user makes a selection (block 334) on the payment
         "
   cation, and/or "transmission") range. When the user is                 accepting unit 120 in the same or similar manner as compared
   within range of that adapter module 100, the mobile device        25   to if cash or credit were presented to the payment accepting
   150 tracks and monitors the signal strength until a predeter-          unit 120. If the machine 120 is able to vend (block 336), it
   mined "authorization zone" threshold is achieved.                      attempts to release the product. If the vend fails (block 33S) it
       FIGS. SB and 9A generally show that when the authoriza-            is reported by the machine (block 340) and a credit is returned
   tion zone threshold is reached, the mobile device 150 enters           to the virtual wallet (block 342). If the vend is successful
   the authorization zone (block 302) and registers the adapter      30   (block 33S) it is reported by the machine (block 344). Put
   module 100. The mobile device 150 connects to the server               another way, after the transaction is complete, the adapter
   130 (block 304). The application 140 on the mobile device              module 100 returns to the mobile device 150 the details of the
   150 creates a request for authorization (AuthRequest) and              transaction as well as an encrypted packet containing the vend
   passes the AuthRequest to the server 130 using appropriate             details to be sent to the server 130 via the mobile device 150.
   communication technology (e.g. , GSM, CDMA, Wi-Fi, or             35   Optionally, the adapter module 100 can pass additional infor-
   the like) (block 306). The server 130 responds with an autho-          mation not directly related to the transaction such as payment
   rization grant (AuthGrant) encrypted with the specific                 accepting unit health, sales data, error codes, etc.
   adapter module's private key (block 306). This authorization               FIGS. SD and 9E generally show the multi-vend function.
   token may minimally include the User identifier (ID), Appa-            If the machine has enabled multi-vend capabilities (block
   ratus ID (for the adapter module 100), authorization amount,      40   350) and the multi-vend limit has not been reached, the pro-
   and expiration time. The mobile device 150 receives the Auth-          cess returns to the question of whether the user is in the
   Grant from the server 130, and retains it until the mobile             payment zone (block 310 of FIG. 9A). If the machine does not
   device 150 is ready to issue payment to an adapter module              have enabled multi-vend capabilities (block 350) or the multi-
   100. The mobile device 150 collects all pending AuthGrants             vend limit has been reached, the wallet is decremented by the
   that may be one or more depending on how many adapter             45   vend amount(s) and "change" is returned to the virtual wallet
   modules 100 are in-range. Unused AuthGrants that expire are            (block 354) and the process ends (block 356).
   purged from the mobile device 150 and the server 130. It is                FIG. SE is a schematic flow diagram of an example login
   important to note that the mobile device 150 is unable to read         process. FIG. SF is a schematic flow diagram of an example
   the AuthGrant because it is encrypted with the adapter mod-            boot-up process. FIG. SG is a schematic flow diagram of an
   ule's unique private key that is only known to server 130 and     50   example account check/update process.
   adapter module 100. This provides a preferred key element of               Several of the figures are flow charts (e.g. , FIGS. 9A-9E)
   security in the system as the adapter module 100 only trusts           illustrating methods and systems. It will be understood that
   AuthGrants that are issued by the server 130, and the Auth-            each block of these flow charts, components of all or some of
   Grants cannot be read or modified by the mobile device 150 or          the blocks of these flow charts, and/or combinations of blocks
   any other party in between the server and the adapter module      55   in these flow charts, may be implemented by software (e.g. ,
   100. Additional mobile devices 150 may enter the authoriza-            coding, software, computer program instructions, software
   tion zone 104 (block 30S).                                             programs, subprograms, or other series of computer-execut-
       As the user approaches a specific adapter module 100, the          able or processor-executable instructions), by hardware (e.g. ,
   user enters the payment zone 102 and an event threshold is             processors, memory), by firmware, and/or a combination of
   triggered based on heuristic s performed by the mobile device     60   these forms. As an example, in the case of software, computer
   150. Blocks 310 and 312 show the loop steps of waiting for a           program instructions (computer-readable program code) may
   mobile device 150 from the authorization zone 104 to enter             be loaded onto a computer to produce a machine, such that the
   the payment zone 102. If the user leaves the authorization             instructions that execute on the computer create structures for
   zone 104 without entering the payment zone 102, the adapter            implementing the functions specified in the flow chart block
   module 100 returns to advertising its presence (block 300).       65   or blocks. These computer program instructions may also be
       FIGS. SC and 9B generally show the user entering the               stored in a memory that can direct a computer to function in
   payment zone. The mobile device 150 verifies that it has an            a particular manner, such that the instructions stored in the
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 67 of 84


                                                        US 9, 134,994 B2
                                 27                                                                   28
   memory produce an article of manufacture including instruc-         100 stores the earliest valid (unexpired) counter without a
   tion structures that implement the function specified in the        need to store every valid authorization code. In some imple-
   flow chart block or blocks. The computer program instruc-           mentations, the authentication code included in the broadcast
   tions may also be loaded onto a computer to cause a series of       packet of information is a hash value of the randomly or
   operational steps to be performed on or by the computer to 6 pseudo-randomly generated number or the sequential num-
   produce a computer implemented process such that the                ber.
   instructions that execute on the computer provide steps for            The mobile device 150 receives the broadcasted packet of
   implementing the functions specified in the flow chart block        information, and the mobile device 150 sends (1004), via a
   or blocks. Accordingly, blocks of the flow charts support           long-range communication capability (e.g. , GSM, CDMA,
   combinations of steps, structures, and/or modules for per- 10 Wi-Fi, or the like), an authorization request to the server 130.
   forming the specified functions. It will also be understood that    For example, an application 140 that is associated with the
   each block of the flow charts, and combinations of blocks in        payment processing system is executing as a foreground or
   the flow charts, may be divided and/or joined with other            background process on the mobile device 150. In this
   blocks of the flow charts without affecting the scope of the        example, the application 140 receives the broadcasted packet
   invention. This may result, for example, in computer-read-       16 of information when the mobile device 150 is within the
   able program code being stored in whole on a single memory,         communication zone of the payment module 100 (ke. , BLE
   or various components of computer-readable program code             range) and either automatically       sends the authorization
   being stored on more than one memory.                               request to the server 130 or sends the authorization request to
                                                                       the server 130 when the mobile device 150 is within the
                     Additional Implementations                     20 authorization   zone of the payment module 100. In some
                                                                       implementations,     the broadcasted packet of information
      FIG. 23 illustrates a schematic flow diagram of a process        includes a baseline authorization zone threshold (ke. , an
   1000 of authenticating a user to perform a transaction in the       authorization zone criterion) indicating a baseline RSSI that
   payment processing system in accordance with some imple-            the mobile device 150 (or the application 140) is required to
   mentations. In some implementations, the payment process- 26 observe before being within the authorization zone of the
   ing system includes one or more payment modules 100 (e.g. ,         payment module 100. In some implementations, the mobile
   each associated with a respective payment accepting unit 120        device 150 (or the application 140) offsets the baseline autho-
   such an automatic retailing machine for dispensing goods            rization zone threshold based on the strength and/or reception
   and/or services), one or more mobile devices 150 (e.g. , each       of the short-range communication capability (e.g. , BLE
   executing the application 140 for the payment processing 30 radio/transceiver) of the mobile device 150. In some imple-
   system either as a foreground or background process), and the       mentations, the authorization request at least includes the
   server 130. The server 130 manages the payment processing           authorization code which was included in the broadcasted
   system and, in some cases, is associated with an entity that        packet of information, an identifier associated with the user of
   supplies, operates, and/or manufactures the one or more pay-        the mobile device 150 or the user account under which the
   ment modules 100. For brevity, the process 1000 will be 36 user of the mobile device 150 is logged into the application
   described with respect to a respective payment module 100           140 (user ID), and the identifier associated with the payment
   and a respective mobile device 150 in the payment proces sing       module 100 (module ID). In some implementations,              the
   system.                                                             authentication code included in authorization request is the
      The payment module 100 broadcasts (1002), via a short-           hash value in cleartext. The authorization request is further
   range communication capability (e.g. , BLE), a packet of 40 discussed below with reference to FIG. 24B.
   information (sometimes also herein called "advertised infor-           After receiving the authorization request, the server 130
   mation"). The packet of information at least includes an            processes (1006) the authorization request. In some imple-
   authorization code and an identifier associated with the pay-       mentations, the server 130 decrypts the authorization code
   ment module 100 (module ID). In some implementations, the           included in the authorization request with the shared secret
   packet of information further includes a firmware version of 46 key corresponding to the payment module 100. In some
   the payment module 100 and one or more status flags corre-          implementations, the server 130 determines whether the user
   sponding to one or more states of the payment module 100            associated with the user ID in the authorization request has
   and/or the payment accepting unit 120. The information              sufficient funds in his/her account for the payment processing
   included in the packet broadcast by the payment module 100          system to perform a transaction at the machine 120 that is
   is further discussed below with reference to FIG. 24A.           60 associated with the payment module 100 corresponding to the
      In some implementations, the payment module 100 sends            module ID in the authorization request.
   out a unique authorization code every X seconds (e.g. , 100            The server 130 sends (100S), via a long-range communi-
   ms, 200 ms, 500 ms, etc. ). In some implementations,         the    cation capability (e.g. , GSM, CDMA, Wi-Fi, or the like), an
   unique authorization codes are randomly or pseudo-ran-              authorization grant token to the mobile device 150. In some
   domly generated numbers. In some implementations,            the 66 implementations, the server 130 does not send the authoriza-
   payment module 100 stores broadcasted authorization codes           tion grant token if the authorization code in the authorization
   until a received authorization grant token matches one of the       request cannot be decrypted with the shared secret key cor-
   stored authorization codes. In some implementations,         the    responding to the payment module 100 (e.g. , the authoriza-
   payment module 100 stores broadcasted authorization codes           tion code is corrupted or hacked). In some implementations,
   for a predetermined amount of time (e.g. , Y minutes) after 60 the server 130 does not send the authorization grant token if
   which time an authorization code expires and is deleted. In         the user associated with the user ID in the authorization
   some implementations, the authorization code is encrypted           request does not have sufficient funds in his/her account. In
   with a shared secret key known by the server 130 but unique         some implementations, in addition to the authorization grant
   to the payment module 100. In some implementations,          the    token, the server 130 sends a message directly to the mobile
   payment module 100 initializes a random number and then 66 device 150 which is not encrypted with the shared secret key
   the authorization codes are sequential counts from this ran-        corresponding to the payment module 100. After receiving
   dom number. In such implementations, the payment module             the message, the mobile device 150 displays an appropriate
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 68 of 84


                                                           US 9, 134,994 B2
                                  29                                                                          30
   message to the user such as insufficient balance or declined               payment module 100 to update the firmware or one or more
   authorization. In some implementations, the server 130 sends               packets needed by the payment module 100 to update the
   an authorization grant token for an amount equal to zero; in               firmware. See FIGS. 26A-26B and 30A-30D and the accom-
   which case, the payment module 100 interprets this as a                    panying text for further discussion regarding updating the
   declined or failed authorization which can result for any             5    firmware of the payment module 100.
   number of reasons including, but not limited to, insufficient                 In some implementations, the one or more status flags 1108
   balance or credit.                                                         indicate a state of the payment module 100 and/or the pay-
      The mobile device 150 receives the authorization grant                  ment accepting unit 120 associated with the payment module
   token, and, subsequently, the mobile device 150 detects                    100. In some implementations, the one or more status flags
   (1010) a trigger condition. In some implementations, the              10
                                                                              1108 indicate a state of the payment module 100 such upload
   mobile device 150 (or the application 140) detects the trigger
                                                                              information indicator 1116 indicating that that the payment
   condition via the hand-free mode (e.g. , upon entrance into the
                                                                              module 100 has information to be uploaded to the server 130
   payment zone of the payment module 100) or manual mode
   (e.g. , interacting with the user interface of the application 140         (e.g. , transaction information for one or more interrupted
   to initiate a transaction with the payment accepting unit asso-       15
                                                                              transactions). In some implementations, upload information
   ciated with the payment module 100).                                       indicator 1116 triggers the mobile device 150 to connect to
      In some implementations,          unused authorization grants           payment module 100 immediately (e.g. , if it has interrupted
   (e.g. , if there was no trigger condition or it expired) are               transaction information to be uploaded to the server 130). See
   canceled by the mobile device 150 by sending a cancellation                FIGS. 25A-25B and 29A-29C and the accompanying text for
   message to the server 130 corresponding to the unused autho-          20   further discussion regarding interrupted transactions. In some
   rization grant. In some implementations,            the server 130         implementations, the one or more status flags 1108 indicate a
   denies or limits the number of authorization grants sent to the            state of the payment accepting unit 120 including one or more
   mobile device 150 until it has received transaction informa-               of an error indicator 1118 (e.g. , indicating that a bill and/or
   tion or cancellation of authorization outstanding authoriza-               coin acceptor of the payment accepting unit 120 is experienc-
   tion grants sent to the mobile device 150.                            25   ing a jam, error code, or malfunction), a currency level indi-
      In response to detecting the trigger condition, the mobile              cator 1120 (e g. , indicating that the level of the bill and/or coin
   device 150 sends (1012), via a short-range communication                   acceptor reservoir of the payment accepting unit 120 is full or
   capability (e.g. , BLE), the authorization grant token to the              empty), and/or inventory level(s) indicator 1122 (e.g. , indi-
   payment module 100. Subsequently, the machine 120 dis-                     cating that one or more products of the payment accepting
   plays credit to the user (e.g. , via one of the displays 122 or 124   30   unit 120. In some implementations,        the one or more status
   shown in FIG. 19) and the user interacts with the input mecha-             flags 1108 are error codes issued by payment accepting unit
   nisms of the machine 120 (e.g. , via the buttons 126 or a touch            120 over the MDB.
   screen display 124 shown in FIG. 19) to purchase products                     In some implementations,        the zone criteria information
   and/or services.                                                           1110 specifies an authorization zone criterion 1124 (e.g. , a
      FIG. 24A illustrates a block diagram of a packet 1100 of           35   baseline authorization zone threshold indicating a baseline
   information broadcast by the payment module 100 (e.g. , in                 RSSI that the mobile device 150 (or the application 140) is
   step 1002 of the process 1000 in FIG. 23) in accordance with               required to observe before being within the authorization
   some implementations. In some implementations, the packet                  zone of the payment module 100) and/or a payment zone
   1100 at least includes: module ID 1102 and authorization                   criterion 1126 (e.g. , a baseline payment zone threshold indi-
   code 1104. In some implementations, the packet 110 addi-              40   cating a baseline RSSI that the mobile device 150 (or the
   tional includes: a firmware version 1106 and one or more                   application 140) is required to observe before being within
   status flags 1108.                                                         the payment zone of the payment module 100). In some
      In some implementations, the module ID 1102 is a unique                 implementations,     the baseline authorization zone threshold
   identifier corresponding to the payment module 100 (some-                  and the baseline payment zone threshold are default values
   times also herein called the "adapter module 100") that               45   determined by the server 130 or stored as variables by the
   broadcast the packet 1100.                                                 application 140, in which case the authorization zone crite-
      In some implementations, the authorization code 1104 is a               rion 1124 and payment zone criterion 1126 are offsets to
   hash value in cleartext. In some implementations,   the pay-               compensate for the strength and/or reception of the short-
   ment module 100 randomly or pseudo-randomly generates a                    range communication         capability (e.g. , BLE radio/trans-
   number or determines a sequential number (See step 1002 of            50   ceiver) of the payment module 100.Alternatively, zone crite-
   process 1000 in FIG. 23) and performs a predetermined hash                 ria information 1110 includes a spread between the baseline
   function (e.g. , SHA-256) on the number to produce the hash                authorization zone threshold and the baseline payment zone
   value as the authorization code 1104. In some implementa-                  threshold. Thus, the mobile device 150 (or the application
   tions, the authorization code 1104 is a unique code that is                140) determines the baseline authorization zone threshold
   encrypted with a secret encryption key corresponding to the           55   and the baseline payment zone threshold based on the spread
   payment module 100. The secret encryption key is shared                    value and a default value for either the baseline authorization
   with the server 130, which enables the server 130 to decrypt               zone threshold or the baseline payment zone threshold. For
   the authorization code 1104 and encrypt the authorization                  example, the spread indicates —10 db and the default baseline
   grant token but not the mobile device 150. In some imple-                  payment zone threshold is —90 db; thus, the baseline autho-
   mentations, the encryption between server 130 and payment             60   rization zone threshold is —80 db. Continuing with this
   module 100 is accomplished by two pairs of public/private                  example, after determining the baseline authorization zone
   keys.                                                                      threshold and the baseline payment zone threshold, the
      In some implementations, the firmware version informa-                  mobile device 150 (or the application 140) may further adjust
   tion 1106 identifies a current firmware version 1112 of the                the authorization zone threshold and/or the payment zone
   payment module 100. In some implementations, the firmware             65   threshold based on the strength and/or reception of its short-
   version information 1106 also includes update status infor-                range communication          capability (Le., BLE radio/trans-
   mation 1114 indicating one or more packets received by the                 ceiver).
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 69 of 84


                                                        US 9, 134,994 B2
                                31                                                                      32
      FIG. 24B is a block diagram of an authorization request             only to server 130 and payment module 100 (which authen-
   1130 sent by the mobile device 150 to the server 130 (e.g. , in        ticates the message and the authorization grant), and then
   step 1004 of the process 1000 in FIG. 23) in accordance with           matches the hash value included in the decrypted authoriza-
   some implementations. In some implementations, the autho-              tion grant token 1140 to previously broadcast valid (unex-
   rization request 1130 at least includes: a module ID 1102, a      5    pired) hash values (ke. , auth codes) to determine validity of
   user ID 1134, and an authorization code 1104.                          the hash value (which was known only by payment module
       In some implementations, the module ID 1102 is a unique            100).
   identifier corresponding to the payment module 100 that                   FIG. 24D illustrates a block diagram of transaction infor-
   broadcast the 1100 that included the authorization code 1104.          mation 1150 generated by the payment module 100 (e.g. , in
       In some implementations, the user ID 1134 is an identifier    10   step 1204 of the process 1200 in FIG. 25A) in accordance
   associated with the user of the mobile device 150 sending the          with some implementations.      In some implementations, the
   authorization request 1130 to the server 130. In some imple-           transaction information 1150 includes: a transaction ID 1152
   mentations, the user ID 1134 is associated with the user               for the respective transaction, a module ID 1154, a user ID
   account under which the user of the mobile device 150 is               1156, (optionally) the authorization code 1158, transaction
   logged into the application 140.                                  15   status information 1160, the transaction amount 1162, and
       In some implementations,     the authorization code 1130           other information 1164.
   includes the authorization code 1104 included in the packet               In some implementations,      the transaction ID 1152 is a
   1100 of information that was broadcast by the payment mod-             unique identifier corresponding to the respective transaction.
   ule 100.                                                               In some implementations, the transaction ID 1152 is encoded
       FIG. 24C is a block diagram of an authorization grant token   20   based on or associated with the time and/or date on which and
   1140 sent by the server 130 to the mobile device 150 (e.g. , in        the location at which the respective transaction took place.
   step 1008 of the process 1000 in FIG. 23) in accordance with              In some implementations, the module ID 1154 is a unique
   some implementations. In some implementations, in accor-               identifier corresponding to the payment module 100 that per-
   dance with a determination that the authorization code 1136            formed the respective transaction.
   included in the authorization request 1130 from the mobile        25      In some implementations, the user ID 1156 is an identifier
   device 150 is valid and that the user associated with the              associated with the user of the mobile device 150 that initiated
   mobile device 150 has sufficient funds in his/her account for          the respective transaction.
   the payment processing system, the server 130 generates the               In some implementations, the authorization code 1158 cor-
   authorization grant token 1140.In some implementations, the            responds to the original authorization code (e.g. , auth code
   authorization grant token 1140 at least includes: a module ID     30   1104, FIGS. 24 A-24C) and/or authorization grant token (e.g. ,
   1102, a user ID 1134, an authorized amount 1146, (option-              auth grant token 1140, FIG. 24C) that was used to initiate the
   ally) an expiration period offset 1148, and (optionally) the           respective transaction. In some implementations, the autho-
   authorization code 1104.                                               rization code 1156 is encrypted with a unique encryption key
       In some implementations, the module ID 1102 is a unique            corresponding to the payment module 100.
   identifier corresponding to the payment module 100 that           35      In some implementations, the transaction status informa-
   broadcast the packet 1100 that included the authorization              tion 1160 includes an indication whether the respective trans-
   code 1104.                                                             action was completed, not-completed,           or aborted. For
       In some implementations, the user ID 1134 is an identifier         example, the respective transaction is incomplete if a jam
   associated with the user of the mobile device 150 that sent the        occurred at the payment accepting unit 120 and the user did
   authorization request 1130 to the server 130.                     40   not receive the product associated with the respective trans-
       In some implementations,     the authorized amount 1146            action. For example, if the user walks away from the payment
   indicates a maximum amount for which the user of the mobile            accepting unit 120 after money was credited for the respective
   device 150 is authorized for a transaction using the authori-          transaction, the respective transaction is aborted. In another
   zation grant token 1140.For example, the authorized amount             example, if respective transaction times out after a predeter-
   1146 is predefined by the user of the mobile device 150 or by     45   mined time period because the user failed to select a product
   the server 130 based on a daily limit or based on the user's           at the payment accepting unit 120, the respective transaction
   total account balance or based on a risk profile of the user           is aborted. In another example, if the user actuates a bill or
   correspond to the user ID 1134.                                        coin return mechanism of the payment accepting unit 120, the
       In some implementations, the expiration period 1148 offset         respective transaction is aborted.
   indicates an offset to the amount of time that the payment        50      In some implementations,      the transaction amount 1162
   module 100 holds the authorization grant token 1140 valid for          indicates the amount of the respective transaction or the
   initiation of a transaction with the machine 120 associated            amount of each of multiple transactions (e.g. , in a multi-vend
   with the payment module 100. For example, the expiration               scenario). In some implementations, the transaction amount
   period offset 1148 depends on the history and credit of the            1162 is encrypted with a unique encryption key correspond-
   user of mobile device 150 or a period predefined by the user      55   ing to the payment module 100.
   of mobile device 150.                                                     In some implementations,       the other information 1164
       In some implementations,    the authorization grant token          includes other information related to the respective transac-
   1140 further includes the authorization code 1104 that was             tion such as the items dispensed by the payment accepting
   included in the authorization request 1130. In some imple-             unit 120 and the type of transaction (e.g. , coins, bills, credit
   mentations, when the authorization code 1104 is the hash          60   card, manual mode, hands-free mode, etc. ). In some imple-
   value, the server 130 encrypts the authorization grant token           mentations, the other information 1164 includes other infor-
   1140 including the hashed value with the shared secret                 mation related to the payment module 100 and/or the pay-
   encryption key associated with payment module 100. Subse-              ment accepting unit 120 associated with the payment module
   quently, when mobile device 150 sends the authorization                100. For example, the other information 1164 includes a
   grant token 1140 to payment module 100 after detecting a          65   verification request to the server 130 in order to implement
   trigger condition, the payment module 100 decrypts the                 new firmware. See FIGS. 26A-26B and the accompanying
   authorization grant token 1140 using the secret key known              text for further discussion of the verification request. In
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 70 of 84


                                                          US 9, 134,994 B2
                                  33                                                                       34
   another example, the other information 1164 includes trans-                The payment module 100 sends (1206), via a short-range
   action information from one or more previous interrupted                communication capability (e.g. , BLE), the first transaction
   transactions. In another example, the other information 1164            information to the mobile device 150.
   includes transaction information for one or more transactions              The mobile device 150 sends (120S), via a long-range
   paid via bills and/or coins. In another example, the other            5 communication       capability (e.g. , GSM, CDMA, Wi-Fi, or the
   information 1164 includes inventory information as to one or            like), the first transaction information to the server 130.
   more products of the payment accepting unit 120.                           The server 130 processes (1210) the first transaction infor-
       FIG. 25A illustrates a schematic flow diagram of a process          mation. For example, the server 130 debits the account of the
                                                                           user associated with the user ID in the first transaction infor-
   1200 of processing acknowledgement information in accor-
                                                                        10 mation in the amount indicated by the first transaction infor-
   dance with some implementations. In some implementations,
                                                                           mation.
   the payment processing system includes one or more pay-
                                                                              The server 130 sends (1212), via a long-range communi-
   ment modules 100 (e.g. , each associated with a respective
                                                                           cation capability (e.g. , GSM, CDMA, Wi-Fi, or the like), first
   payment accepting unit 120 such an automatic retailing                  acknowledgment information to the mobile device 150. In
   machine for dispensing goods and/or services), one or more           15 some implementations,         the first acknowledgment informa-
   mobile devices 150 (e.g. , each executing the application 140           tion acknowledges that the server 130 received the first trans-
   for the payment processing system either as a foreground or             action information. In some implementations,            the first
   background process), and the server 130. The server 130                 acknowledgment information includes the user ID, the mod-
   manages the payment processing system and, in some cases,               ule ID, the transaction ID, and (optionally) the authorization
   supplies, operates, and/or manufactures the one or more pay-         20 grant included in the transaction information (e.g. , auth grant
   ment modules 100. For brevity, the process 1200 will be                   115S, FIG. 24D).
   described with respect to a respective payment module 100                    After receiving the first acknowledgement information, the
   associated with a respective payment accepting unit 120 (ma-              mobile device 150 sends (1214), via a short-range communi-
   chine 120) and a respective mobile device 150 in the payment              cation capability (e.g. , BLE), the first acknowledgment infor-
   processing system. In the process 1200, the payment module           25   mation to the payment module 100.
   100 receives first acknowledgment information for a first                    After receiving the first acknowledgment information, the
   transaction via the mobile device 150 that initiated the first            payment module 100 deletes (1216) the stored first transac-
   transaction.                                                              tion information.
       The payment module 100 obtains (1202) a first notification                FIG. 25B illustrates a schematic flow diagram of a process
   indicating completion of a first transaction from the machine        30   1250 of processing interrupted transactions in accordance
   120. For example, after the process 1000 in FIG. 23, the user             with some implementations.         In some implementations, the
   of the mobile device 150 selects a product to purchase from               payment processing system includes one or more payment
   the machine 120 by interacting with one or more input mecha-              modules 100 (e.g. , each associated with a respective payment
   nisms of the machine 120 (e.g. , buttons 126 or a touch screen            accepting unit 120 such an automatic retailing machine for
   display 124 shown in FIG. 19), and the machine 120 dis-              35   dispensing goods and/or services), one or more mobile
   penses the selected product. Continuing with this example,                devices 150 (e.g. , each executing the application 140 for the
   after the product is dispensed, the transaction is complete and           payment processing system either as a foreground or back-
   the payment module 100 obtains a notification from the                    ground process), and the server 130. The server 130 manages
   machine of the completed transaction. In some implementa-                 the payment processing system and, in some cases, supplies,
   tions, the notification includes the amount of the transaction       40   operates, and/or manufactures the one or more payment mod-
   and (optionally) machine status information associated with               ules 100. For brevity, the process 1250 will be described with
   the machine 120 such as inventory information as to one or                respect to a respective payment module 100 associated with a
   more products of the payment accepting unit 120 and/or the                respective payment accepting unit 120 (machine 120) and a
   like.                                                                     respective mobile device 150 in the payment processing sys-
       After obtaining the first notification, the payment module       45   tem. In the process 1250, the payment module 100 receives
   100 generates (1204) first transaction information based on               first acknowledgment information for a first transaction via a
   the first notification, and the payment module 100 stores the             second mobile device 150-2 that did not initiate the first
   first transaction information. In some implementations,        the        transaction.
   transaction information includes a transaction ID for the first              After receiving a first authorization request associated with
   transaction, a module ID corresponding to payment module             50   a first authorization code from a first mobile device 150-1,the
   100, a user ID corresponding to the mobile device 150, trans-             server 130 sends (1252), via a long-range communication
   action status information indicating that the first transaction is        capability (e.g. , GSM, CDMA, Wi-Fi, or the like), a first
   complete, and the transaction amount indicated by the first               authorization grant token to the first mobile device 150-1
   notification. In some implementations, the payment module                 associated with a first user 1251-1.
   100 retains the authorization code included in the original          55      After receiving the first authorization grant token and in
   broadcasted packet and/or the authorization grant token and               response to detecting a trigger condition (e.g. , via the hand-
   includes the authorization code in the first transaction infor-           free mode or the manual mode), the first mobile device 150-1
   mation. In some implementations, the authorization code is                sends (1254), via a short-range communication capability
   encrypted with a secret key corresponding to the payment                  (e.g. , BLE), the first authorization grant token to the payment
   module 100, which is shared with the server 130 but not the          60   module 100 associated with the machine 120 in order to
   mobile device 150. In some implementations, the first trans-              initiate a first transaction.
   action information further includes other information such as                 The payment module 100 processes (1256) the first trans-
   the machine status information included in the first notifica-            action associated with the first authorization grant token and
   tion or transaction information corresponding to previous                 generates first transaction information when the first transac-
   interrupted transaction(s). See FIG. 24D and the accompany-          65   tion is completed. In some implementations, the first transac-
   ing text for further discussion regarding transaction informa-            tion information includes a transaction ID for the first trans-
   tion 1150.                                                                action, a module ID corresponding to payment module 100, a
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 71 of 84


                                                          US 9, 134,994 B2
                                  35                                                                       36
   user ID corresponding to the first mobile device 150-1, trans-            (e.g. , GSM, CDMA, Wi-Fi, or the like), a second authoriza-
   action status information indicating that the first transaction is        tion grant token to the second mobile device 150-2 associated
   complete, and the transaction amount for the first transaction.           with a second user 1251-2.
   The payment module 100 stores the first transaction informa-                 After receiving the second authorization grant token and in
   tion with a timestamp indicating the time and date that the first    5    response to detecting a trigger condition (e.g. , via the hand-
   transaction information was generated.                                    free mode or the manual mode), the second mobile device
       The payment module 100 sends (125S), via a short-range                150-2 sends (1264), via a short-range communication capa-
   communication capability (e.g. , BLE), the first transaction              bility (e.g. , BLE), the second authorization grant token to the
   information to the first mobile device 150-1 to send to the               payment module 100 associated with the machine 120 in
                                                                        10
   server 130 in order to acknowledge the first transaction.                 order to initiate a second transaction.
       In accordance with a determination that first acknowledge-                The payment module 100 processes (1266) the second
   ment information is not received for the first transaction                transaction associated with the second authorization grant
   within a predefined time period, the payment module 100                   token and generates second transaction information when the
   times-out (1260) the first transaction and maintains the first       15
                                                                             second transaction is completed. In some implementations,
   transaction information. In some implementations, a transac-              the second transaction information includes a transaction ID
   tion times-out when the connection between the mobile                     for the second transaction, a module ID corresponding to
   device and the payment module is interrupted and transaction              payment module 100, a user ID corresponding to the second
   information is not acknowledged within a predefined time                  mobile device 150-2, transaction status information indicat-
   period.                                                              20   ing that the second transaction is complete, and the transac-
       For example, the connection between the first mobile                  tion amount for the second transaction. The payment module
   device 150-1 and the payment module 100 is interrupted                    100 stores the second transaction information with a times-
   when the first user 1251-1 turns off the first mobile device              tamp indicating the time and date that the second transaction
   150-1, the first user 1251-1turns the first mobile device 150-1           information was generated.
   into airplane mode, the first user 1251-1walks away out of the       25       The payment module 100 sends (126S), via a short-range
   communication zone (ke. , BLE range) of the payment mod-                  communication capability (e.g. , BLE), the first transaction
   ule 100, the first mobile device 150-1 otherwise loses its                information associated with the interrupted first transaction
   long-range communication connection, or the first mobile                  and the second transaction information associated with the
   device 150-1 otherwise loses power. In this example, either               second transaction to the second mobile device 150-1 to send
                                                                        30   to the server 130 in order to acknowledge the first and second
   the first user 1251-1maliciously interrupted the connection to
                                                                             transactions. In this way, the first transaction information
   prevent the acknowledgement           information    from being
                                                                             associated with the previous, interrupted first transaction ini-
   received by the payment module 100 by powering down the
                                                                             tiated by the first mobile device 150-1 is appended to the
   first mobile device 150-1, or the connection was involuntarily
                                                                             second transaction information for the second transaction
   or unintentionally interrupted by the first mobile device 150-       35   initiated by the second mobile device 150-2.
   1's battery running out or a losing cellular signal.
                                                                                 The second mobile device 150 sends (1270), via a long-
       In some implementations,       the first user 1251-1 is be            range communication capability (e.g. , GSM, CDMA, Wi-Fi,
   blocked by the payment module 100 from performing any                     or the like), the first transaction information and the second
   additional transactions      until the payment module 100                 transaction information to the server 130.
   receives an acknowledgement from the server 130 via any              40      After receiving the first transaction information and the
   connection (e.g. , from the second user 1251-2). In some                  second transaction information, the server 130 processes the
   implementations, unused authorization grants (e.g. , if there             first transaction information and the second transaction infor-
   was no trigger condition or it expired) are canceled by the first         mation. For example, the server 130 debits the account of the
   mobile device 150-1 by sending a cancellation message to the              first user 1251-1 associated with the user ID for first mobile
   server 130 corresponding to the unused authorization grant.          45   device 150-1 in the first transaction information in the amount
   In some implementations, the server 130 denies or limits the              indicated by the first transaction information. Continuing
   number of authorization grants sent to the first mobile device            with this example, the server 130 also debits the account of
   150-1 until it has received transaction information or cancel-            the second user 1251-2 associated with the user ID for second
   lation of authorization outstanding authorization grants sent             mobile device 150-2 in the second transaction information in
   to the first mobile device 150-1. In some implementations,           50   the amount indicated in the second transaction information.
   server 130 denies approval of, or limit the number of, addi-                  The server 130 sends (1272), via a long-range communi-
   tional authorization grants from user 1251-1 for transacting              cation capability (e.g. , GSM, CDMA, Wi-Fi, or the like), first
   with a second payment module (not shown) until the server                 and second acknowledgment           information to the second
   130 receives transaction information, cancellation of autho-              mobile device 150-2 acknowledging the first and second
   rization, or a predefined time period has expired for outstand-      55   transactions. In some implementations, the first acknowledg-
   ing authorization grants sent to the first mobile device 150-1            ment information includes the user ID of the first mobile
   for transacting with a first payment module. In this example,             device 150-1 that imitated the first transaction, the module ID
   a user may be limited to only I authorization grant for the first         of the payment module 100 that processed the first transac-
   payment module 100 and no more than 3 outstanding autho-                  tion, the transaction ID of the first transaction, and (option-
   rization grants in a predetermined number o f hours regardless       60   ally) the authorization code associated with the first transac-
   of the number of payment modules the user may be attempt-                 tion. In some implementations, the second acknowledgment
   ing to use.                                                               information includes the user ID of the second mobile device
       After receiving a second authorization request associated             150-2 that imitated the second transaction, the module ID of
   with a second authorization code from a second mobile                     the payment module 100 that processed the second transac-
   device 150-2 subsequent to receiving the first authorization         65   tion, the transaction ID of the second transaction, and (option-
   request from the first mobile device 150-1, the server 130                ally) the authorization code associated with the second trans-
   sends (1262), via a long-range communication capability                   action.
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 72 of 84


                                                        US 9, 134,994 B2
                                37                                                                     38
       After receiving the first and second acknowledgment infor-         (e.g. , implement the firmware update at the payment module
   mation, the mobile device 150 sends (1274), via a short-range          100) via the long-range communication capability, which the
   communication capability (e.g. , BLE), the first acknowledg-           mobile device 150 then sends (1316)to the payment module
   ment information to the payment module 100.                            100 via the short-range communication capability.
       After receiving the first and second acknowledgment infor-    6       The payment module 100 then executes (131S) the firm-
   mation, the payment module 100 deletes (1276) the stored               ware command. For example, the payment module imple-
   first transaction information and also the stored second trans-        ments the firmware update using the received data packets
   action information. In some implementations, the payment               corresponding to a latest firmware version.
   module 100 marks the first and second transaction as com-
                                                                             FIG. 26B is a schematic flow diagram of a process 1320 of
   plete.                                                            10
                                                                          updating firmware of the payment module 100 in the payment
       FIG. 26A is a schematic flow diagram of a process 1300 of
                                                                          processing system in accordance with some implementa-
   updating firmware of the payment module 100 in the payment
                                                                          tions. In some implementations, the payment processing sys-
   processing system in accordance with some implementa-
   tions. In some implementations, the payment processing sys-            tem includes one or more payment modules 100 (e.g. , each
   tem includes one or more payment modules 100 (e.g. , each         16
                                                                          associated with a respective payment accepting unit 120), one
   associated with a respective payment accepting unit 120), one          or more mobile devices 150 (e.g. , each executing the app 140
   or more mobile devices 150 (e.g. , each executing the app 140          for the payment processing system either as a foreground or
   for the payment processing system either as a foreground or            background process), and the server 130. The server 130
   background process), and the server 130. The server 130                manages the payment processing system and, in some cases,
   manages the payment processing system and, in some cases,         20   supplies, operates, and/or manufactures the one or more pay-
   supplies, operates, and/or manufactures the one or more pay-           ment modules 100. For brevity, the process 1320 will be
   ment modules 100. For brevity, the process 1300 will be                described with respect to a respective payment module 100
   described with respect to a respective payment module 100              and a respective mobile device 150 in the payment proces sing
   and a respective mobile device 150 in the payment proces sing          system.
   system.                                                           26      The payment module 100 broadcasts (1322), via a short-
       The payment module 100 broadcasts (1302), via a short-             range communication capability (e.g. , BLE), a packet of
   range communication capability (e.g. , BLE), a packet of               information (e.g. , broadcast packet 1100, FIG. 24A). The
   information (e.g. , broadcast packet 1100, FIG. 24A). The              packet of information at least includes a firmware version
   packet of information at least includes a firmware version             (e.g. , current firmware version 1112, FIG. 24A) of the pay-
   (e.g. , current firmware version 1112, FIG. 24A) of the pay-      30   ment module 100. The information included in the packet
   ment module 100. The information included in the packet                broadcasted by the payment module 100 is further discussed
   broadcasted by the payment module 100 is further discussed             herein with reference to FIG. 24A.
   herein with reference to FIG. 24A.                                        The mobile device 150 then sends (1324) to the server 130,
       The mobile device 150 determines (1304) that the current           via a long-range communication capability (e.g. , GSM), the
   firmware version of the payment module 100 satisfies firm-        36   packet of information that at least includes the firmware ver-
   ware criteria (e.g. , predates a firmware version stored by the        sion of the payment module 100.
   mobile device 150). Various other firmware criteria are fur-              The server 130 determines (1326) that current firmware
   ther discussed below with reference to the method 1700 in              version of the payment module 100 satisfies firmware criteria
   FIGS. 30A-30D.                                                         (e.g. , predates a firmware version stored by the mobile device
      In accordance with a determination that the firmware cri-      40   150). Various other firmware criteria are further discussed
   teria are satisfied, the mobile device 150 sends (1306) firm-          below with reference to the method 1700 in FIGS. 30A-30D.
   ware update information (e.g. , data packets corresponding to             In accordance with a determination that the firmware cri-
   the firmware of the mobile device 150) to the payment mod-             teria are satisfied, the server 130 sends (132S) to the mobile
   ule 100.                                                               device 150 firmware update information (e.g. , data packets
      The payment module 100 broadcasts (130S) update status         46   corresponding to the firmware of the mobile device 150),
   information (e.g. , update status information 1114 in FIG.             which the mobile device 150 then sends (1330) to the pay-
   24A, identifying remaining data packets needed for the firm-           ment module 100.
   ware update) included in the advertised information to the one            The payment module 100 broadcasts (1332) update status
   or more mobile devices in the payment processing system                information (e.g. , identification of remaining data packets
   (e.g. , at least including the respective mobile device 150).     60   needed for the firmware update) included in the advertised
   Although not illustrated,      the process 1300 sometimes              information to the one or more mobile devices in the payment
   includes a second mobile device, which sends firmware                  processing system (e.g. , at least including the respective
   update information that includes additional data packets dis-          mobile device 150), which the one or more mobile devices
   tinct from the data packets sent by the respective mobile              150 then send (1334) to the server 130. When all needed data
   device 150.                                                       66   packets have been received by the payment module 100, the
      When all needed data packets have been received by the              update status information includes a verification request.
   payment module 100, the update status information includes                The server 130 processes (1336) the verification request.
   a verification request, which the mobile device 150 then sends         For example, the server 130 processes the verification request
   (1310) to the server 130 via a long-range communication                by verifying that the received data packets are not corrupt,
   capability (e.g. , GSM).                                          60   form a complete set, and correspond to a latest firmware
      The server 130 processes (1312) the verification request.           version.
   For example, the server 130 processes the verification request            After processing the verification request, the server 130
   by verifying that the received data packets are not corrupt,           sends (133S) to the mobile device 150 a firmware command
   form a complete set, and correspond to a latest firmware               (e.g. , implement the firmware update at the payment module
   version.                                                          66   100) via the long-range communication capability, which the
      After processing the verification request, the server 130           mobile device 150 then sends (1340) to the payment module
   sends (1314) to the mobile device 150 a firmware command               100 via the short-range communication capability.
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 73 of 84


                                                         US 9, 134,994 B2
                                 39                                                                        40
      The payment module then executes (1342) the firmware                  date (Le., a firmware version C, distinct from a firmware
   command. For example, the payment module implements the                  version A of the payment module 100 and a firmware version
   firmware update using the received data packets correspond-              B stored by the mobile device 150, is the latest firmware
   ing to a latest firmware version.                                        image). In another example, the server 130 declines the firm-
      FIG. 26C is a schematic flow diagram of a process 1350 of        6    ware update request if the firmware version stored by the
   updating firmware of the payment module 100 in the payment               mobile device 150 (e.g. , firmware version B) is determined to
   processing system in accordance with some implementa-                    be faulty and/or blacklisted, even if a latest firmware (e.g. ,
   tions. In some implementations, the payment processing sys-              firmware version C, distinct from firmware version A and
   tem includes one or more payment modules 100 (e.g. , each                firmware version B) is not yet available.
   associated with a respective payment accepting unit 120), one       10      In accordance with a determination that the firmware ver-
   or more mobile devices 150 (e.g. , each executing the app 140            sion stored by the mobile device 150 is approved by the server
   for the payment processing system either as a foreground or              130, the server 130 sends (1360)to the mobile device 150, via
   background process), and the server 130. The server 130                  the second communication capability, a firmware update
   manages the payment processing system and, in some cases,                approval message (e.g. , permission to update the firmware of
   supplies, operates, and/or manufactures the one or more pay-        16   the payment module 100), which the mobile device 150 then
   ment modules 100. For brevity, the process 1350 will be                  sends (1362) to the payment module 100 via the short-range
   described with respect to a respective payment module 100                communication       capability. In some implementations,         in
   and a respective mobile device 150 in the payment proces sing            accordance with a determination that the server 130 permits
   system.                                                                  the firmware update request, the server 130 responds to the
      The payment module 100 broadcasts (1352), via a short-           20   application 140 of the mobile device 150 with an affirmative
   range communication capability (e.g. , BLE), a packet of                 firmware update approval message (e.g. , approval to update
   information (e.g. , broadcast packet 1100, FIG. 24A). The                firmware of payment module 100) to be sent to the payment
   packet of information at least includes a firmware version               module 100. In some implementations, the firmware update
   (e.g. , current firmware version 1112, FIG. 24A) of the pay-             approval message contains one or more verification values
   ment module 100. The information included in the packet             26   (e.g. , a list of checksum values for each 4 KB block of
   broadcast by the payment module 100 is further discussed                 encrypted firmware image stored by the mobile device 150)
   herein with reference to FIG. 24A.                                       and a hash value (e.g. , SHA-256 hash of the complete,
      The mobile device 150 determines (1354) that the current              decrypted firmware image) for data packets corresponding to
   firmware version of the payment module 100 satisfies firm-               the approved firmware update version. Furthermore, in some
   ware criteria (e.g. , predates a firmware version stored by the     30   implementations,      the firmware update approval message
   mobile device 150). Various other firmware criteria are fur-             includes a firmware decryption key (e.g. , for decrypting
   ther discussed below with reference to the method 1700 in                received data packets corresponding to the approved firm-
   FIGS. 30A-30D. In some implementations, the mobile device                ware update version). In some implementations, the firmware
   150 stores a firmware image for the payment module 100. For              update approval message is encrypted using a unique encryp-
   example, the firmware image was previously downloaded by            36   tion key corresponding to the payment module 100.
   the mobile device 150 from the server 130 as part of an update              In some implementations, if the payment module 100 is
   for application 140. In some implementations, the firmware               already updating its firmware when it receives the firmware
   image downloaded by the mobile device 150 is encrypted                   update approval message (e.g. , a process which may have
   with a common encryption key known to all payment mod-                   been started by a different mobile device 150 at an earlier
   ules 100 in the payment processing system (as opposed to the        40   time), then the payment module 100 simply verifies the valid-
   unique encryption key corresponding to each payment mod-                 ity of the firmware update approval message and resumes the
   ule 100 in the payment processing system). In some imple-                firmware update. However, if the payment module 100 was
   mentations, the firmware image downloaded by the mobile                  not already updating its firmware, it will verify the validity of
   device 150 is encrypted with an encryption key that is later             the firmware update approval message, store to the memory
   sent as part of the firmware approval message in steps 1360         46   760 (FIG. 20) (e.g. , EEPROM) the one or more verification
   and 1362, where the firmware approval message is encrypted               values and the hash value (e.g. , list of checksums and a
   with a unique encryption key corresponding to the payment                SHA-256 hash), and erase the firmware-update area of the
   module 100.                                                              memory 760 (e.g. , where the one or data packets for the
      In accordance with a determination that the firmware cri-             firmware update will be stored). In these cases, the payment
   teria are satisfied, the mobile device 150 sends (1356), via a      60   module 100 subsequently receives firmware update forma-
   second communication capability (e.g. , GSM, CDMA, Wi-                   tion (e.g. , one or more data packets) from the mobile device
   Fi, or the like), a firmware update request (e.g. , a request for        150 which are stored in the firmware-update area of the
   permission to update the firmware of the payment module                  memory 760. Furthermore, in some implementations,           if the
   100) to the server 130. In some embodiments, the firmware                payment module 100 already has a stored firmware update to
   update request includes a module ID corresponding to the            66   the specified firmware version ready to be processed, but it
   payment module 100, a user ID associated with a user of the              has not yet rebooted to install it, the firmware update request
   mobile device 150, the current firmware version 1112 of the              is ignored.
   payment module 100, and the firmware version stored by the                  After the server 130 approves the firmware update request,
   mobile device 150.                                                       the mobile device 150 sends (1364) to the payment module
      The server 130 processes (135S) the firmware update              60   100, via the short-range communication capability, firmware
   request. The server 130 determines whether to permit or                  update information (e.g. , data packets corresponding to the
   decline the firmware update request. If the server 130 permits           firmware stored by the mobile device 150). As long as the
   the firmware update request, the mobile device 150 updates               payment module 100 is connected to the mobile device 150,
   the firmware version of the payment module 100 with the                  the payment module 100 will identify one or more data blocks
   firmware version stored by the mobile device. For example,          66   (Le., corresponding to the approved firmware update version)
   the server 130 declines the firmware update request if the               that are still needed, which are sent by the mobile device 150
   firmware version stored by the mobile device 150 is out of               as the one or more data packets. In some implementations,
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 74 of 84


                                                         US 9, 134,994 B2
                                 41                                                                   42
   after receiving the firmware update approval message, the          performed by a device with one or more processors, memory,
   payment module 100 sends to the mobile device 150 update           and two or more communication capabilities. For example, in
   status information identifying and requesting one or more          some implementations, the method 1400 is performed by the
   data blocks still needed for the firmware update (e.g. , a spe-    mobile device 150 (FIGS. 5 and 21) or a component thereof
   cific 256 B block/chunk of firmware). Additionally and/or 5 (e.g. , application 140). In some implementations, the method
   alternatively,   the packet of information (e.g. , broadcast       1400 is governed by instructions that are stored in a non-
   packet 1100, FIG. 24A) broadcast by the payment module             transitory computer readable storage medium (e.g. , the
   100 includes information identifying one or more data blocks       memory 860, FIG. 21) and the instructions are executed by
   still needed by the payment module 100 for the firmware            one or more processors (e.g. , the processing unit 840, FIG.
   update or one or more data blocks already received by the 10 21) of the device. Optional operations are indicated by dashed
   payment module 100. After receipt of the one or more data          lines (e.g. , boxes with dashed-line borders).
   packets, the firmware update information is stored by the              The device obtains (1402), from a payment module, adver-
   payment module 100 into memory (e.g. , the memory 760,             tised information via a first communication capability, where
   FIG. 20).                                                          the advertised information at least includes an authorization
       The payment module 100 verifies (1366) the firmware 15 code. In some implementations,                  the payment module 100
   update information. In some implementations,          each time a  broadcasts/advertises     a packet of information (Le., the adver-
   data packet is received from the mobile device 150 corre-          tised information such as the packet 1100, FIG. 24A) via one
   sponding to a complete data block (e.g. , a 4 KB block) of the     or more short-range communication protocols such as BLE,
   firmware update, the payment module 100 will compare a             NFC, and/or the like (ke. , a non-persistent communication
   generated verification value (e.g. , a checksum of the 4 KB 20 channel). As such, the payment module 100 is not tied up in
   block) against a corresponding verification value for the          handshakes with each mobile device 150 within its commu-
   block that was included in the update approval message (e.g. ,     nication zone. In some implementations, the application 140
   a checksum from the list included in the firmware update           associated with the payment processing system, which is
   approval message). If the verification values do not match, the    executed on the mobile device 150 (e.g. , a mobile phone),
   corresponding data block is erased, and the update process 25 receives the packet when the mobile device 150 is within the
   resumes from that point (e.g. , the particular 4 KB block that     communication zone (ke. , BLE range) of the payment mod-
   did not pass verification).                                        ule 100.
       After verifying the firmware update information, the pay-          In some implementations, the advertised information is a
   ment module 100 executes (1368) the firmware update infor-         packet with a module identifier (ID) associated with the pay-
   mation. After all data blocks have been received by the pay- 30 ment module 100, an authorization code, the payment module
   ment module 100, and their verification values (e.g. ,             100' s current firmware version, and a plurality of status flags
   checksums) have been successfully verified, in some imple-         associated with a state of the payment accepting unit 120
   mentations, the payment module 100 sets an internal flag           and/or the payment module 100. For example, FIG. 24A
   indicating that it should reboot itself when it determines it is   illustrates the packet 1100 of information that is broadcast by
   a safe time to do so. In some implementations, a safe time for 35 the payment module 100. In some implementations,                the
   rebooting is based on the current time of day (e.g. , 2:00 AM),    authorization code is a cleartext hash value. In some imple-
   or observed activity of the payment accepting unit 120 (e.g. ,     mentations, the authorization code is encrypted with a unique
   when no user has connected in the past 10 minutes).                encryption key corresponding to the payment module 100. In
       In some implementations, when the payment module 100           some implementations, the packet also includes customized
   decides to reboot, it sets an install-firmware flag in memory 40 or baseline thresholds for the authorization and payment
   (e.g. , EEPROM) and resets itself. Upon reboot of the payment      zones (e.g. , RSSI values such as —80 db and —90 db, respec-
   module 100, a bootloader observes the set install-firmware         tively). In some implementations, the packet also includes a
   flag and executes an associated firmware installation handler.     request (e.g. , a status flag) for mobile device 150 to connect to
   In some implementations, the firmware installation handler         it immediately so as to upload information to the server 130
   double checks all of the block checksums of the firmware 45 (e.g. , transaction information for one or more interrupted
   update information (e.g. , a firmware update image). If the        transaction). In some implementations, the payment module
   checksums do not match, an error has occurred (e.g. , cor-         100 broadcasts the advertised information every X second
   rupted data) and the update is aborted, with the currently         with a unique authorization code.
   installed firmware then booting up. If the checksums do                In some implementations, the first communication capa-
                                                                      bility corresponds (1404) to a short-range communication
   match, however, the bootloader erases the currently installed 50 tisedd
   firmware and then decrypts the firmware update information         protocol. For example, the first communication capability of
   (e.g. , a firmware update image) into the installed firmware       the mobile device 150 is a radio/transceiver means for com-
   area of memory (e.g. , memory 760, FIG. 20).                       municating via one or more short-range communication pro-
       After the firmware update information has been decrypted,      tocols such as BLE, NFC, and/or the like (ke. , a non-persis-
   the bootloader computes a hash value (e.g. , a SHA-256 hash) 55 tent communication channel).
   o fthe firmware update information (e.g. , of a firmware update        The device sends (1406), to a server, at least the authori-
   image) and compares it to the hash value received from the         zation code from the advertised information via a second
   server 130 that was included in the update approval message.       communication capability distinct from the first communica-
   Ifthe hash values do not match, an error has occurred, causing     tion capability. In some implementations, the mobile device
   the bootloader to erase the installed firmware and re-install a 60 150 sends an authorization request to the server 130 that at
   default (ke. , gold master) firmware image, as that is the only    least includes the authorization code from the obtained adver-
   image available to install at that point. Finally, the bootloader         information, the user ID corresponding to the user of the
   loads and runs the installed firmware (either the updated          mobile device 150, and the module ID corresponding to the
   firmware version or the gold master).                              payment module 100. For example, see authorization request
       FIGS. 27A-27C illustrate a flowchart diagram of a method 65 1130 in FIG. 24B.
   1400 of payment processing in accordance with some imple-              In some implementations,         the second communication
   mentations. In some implementations,        the method 1400 is     capability corresponds (1408) to a long-range communica-
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 75 of 84


                                                          US 9, 134,994 B2
                                  43                                                                        44
   tion protocol. For example, the second communication capa-                funds in his/her account for the payment processing system to
   bility of the mobile device 150 is a radio/transceiver means              perform a transaction at the payment accepting unit 120. In
   for communicating via one or more long-range communica-                   some implementations,        the authorization grant token or a
   tion protocols such as Wi-Fi, CDMA, GSM, and/or the like                  portion thereof is encrypted with the encryption key corre-
   (ke. , a non-persistent communication channel).                      6    sponding to the payment module 100. In some implementa-
       In some implementations, the advertised information fur-              tions, the authorization grant token includes an authorized
   ther includes (1410) an authorization zone threshold crite-               amount, an expiration offset period, a user ID associated with
   rion, and the device sends at least the authorization request             the user of the mobile device 150, and a module ID associated
   code comprises sending, to the server, at least the authoriza-            with the payment module 100. For example, the expiration
   tion request code via the second communication capability in         10   offset period depends on the first user's history and credit or
   accordance with a determination that the authorization zone               a period predefined by the first user. For example, the autho-
   threshold criterion is satisfied. In some implementations, the            rized amount is predefined by the first user, based on a daily
   advertised information includes a baseline authorization zone             limit, based on the first user's total balance, or based on a risk
   threshold (ke. , an authorization zone criterion) indicating a            profile associated with the user identified by the user ID. In
   baseline RSSI that the mobile device 150 (or the application         16   some implementations,        the authorization grant token or a
   140) is required to observe before being within the authori-              portion thereof (e.g. , the authorized amount or the auth code)
   zation zone of the payment module 100. In some implemen-                  is encrypted with an encryption key corresponding to the
   tations, the mobile device 150 (or the application 140) offsets           payment module 100 identified by the module ID.
   the baseline authorization       zone threshold based on the                  In some implementations, the authorization request code is
   strength and/or reception of the short-range communication           20   (1416) encrypted with a shared secret key corresponding to
   capability (e.g. , BLE radio/transceiver) of the mobile device            the payment module, and at least a portion of the authoriza-
   150. In some implementations, the mobile device 150 for-                  tion grant token is encrypted with the shared secret key cor-
   wards the authorization code to the server 130 when the                   responding to the payment module. For example, at least the
   authorization zone criterion is satisfied (ke. , the mobile               authorized amount or the authorization code included in the
   device 150 observes an RSSI equal to or exceeding the base-          26   authorization grant token is encrypted with the shared secret
   line authorization zone threshold). For example, baseline                 key. In some implementations, the shared secret key is known
   authorization zone threshold for a payment module associ-                 by the payment module 100 and the server 130. For example,
   ated with module ID OxA23 is —70 db. Continuing with this                 the server 130 manages transactions for a plurality of pay-
   example, the mobile device 150 (or the application 140) off-              ment modules and the server 130 stores a table of encryption
   sets the baseline authorization zone threshold by —5 db              30   keys for each of the payment modules. In this example, the
   because the mobile device 150's BLE radio/transceiver is                  server 130 selects an encryption key that corresponds to the
   weak. Continuing with this example, when the mobile device                respective payment module 100 and encrypts the authorized
   150 observes an RSSI equal to or exceeding —75 db from                    amount with the selected encryption key. In some implemen-
   payment module 100 associated with module ID OxA23, the                   tations, the shared secret key is one of a public or private key
   mobile device 150 forwards the authorization code to the             36   in an asymmetrical cryptography scheme. Thus, in the above
   server 130.                                                               example, the mobile device 150 is an un-trusted party in the
       In some implementations, the advertised information fur-              payment processing system; thus, the mobile device 150 can-
   ther includes status information indicating one or more states            not decrypt the authorization code or at least a portion of the
   o f at least one of the payment module and the payment accept-            authorization grant token.
   ing unit, and the device sends (1412), to the server, the status     40      After obtaining the authorization information, the device
   information from the advertised information via the second                detects (1418) a trigger condition to perform a first transac-
   communication capability. FIG. 24A, for example, shows the                tion with a payment accepting unit (e.g. , an automatic retail-
   packet 1100 with one or more status flags 1108.For example,               ing machine such as a vending machine for dispensing goods
   the one or more status flags 1108 included in the packet 1100             and/or services) associated with the payment module. In the
   are encoded with a predetermined code known by the server            46   hands-free mode, the trigger condition is detected when the
   130. In some implementations, the status information indi-                mobile device 150 enters the payment zone of the payment
   cates that the payment module 100 has information to be                   module 100 which occurs upon satisfaction of a payment
   uploaded to the server (e.g. , transaction information for one            zone criterion. In the manual mode, trigger condition is
   or more interrupted transactions). In some implementations,               detected when the user of the mobile device 150 interacts with
   the status information indicates information for the attention       60   the user interface of the application 140 for the payment
   of the payment accepting machine 120's operator. For                      processing system while the application 140 is executed in as
   example, when the payment accepting unit 120 is a vending                 a foreground process on the mobile device 150.
   machine, the status information indicates that a particular                   In some implementations, the advertised information fur-
   item is low or out of stock. In another example, the status               ther includes (1420) a payment zone threshold criterion, and
   information indicates that the payment accepting unit 120 is         66   the device the trigger condition by: determining whether the
   experiencing a bill and/or coin jam. In another example, the              payment zone threshold criterion is satisfied; and, in accor-
   status information indicates that the payment accepting unit              dance with a determination that the payment zone threshold
   120' s bill and/or coin reservoir is empty, nearly empty, full, or        criterion is satisfied, detecting the trigger condition. In some
   nearly full.                                                              implementations,      the advertised information includes pay-
       In response to sending at least the authorization code, the      60   ment zone threshold criterion indicating a baseline RSSI that
   device obtains (1414), from the server, authorization infor-              the mobile device 150 (or the application 140) is required to
   mation via the second communication capability, where the                 observe before being within the payment zone of payment
   authorization information at least includes an authorization              module 100. In some implementations,           the payment zone
   grant token. FIG. 24B, for example, shows the authorization               threshold criterion is a default RSSI value (e.g. , —80 db) and
   grant token 1140. In some implementations,           the mobile      66   the advertised information includes an offset (e.g. , —5 db) to
   device 150 receives the authorization grant token when the                account for the strength and/or reception quality of the short-
   authorization code is valid and the first user has sufficient             range radio/transceiver     (e.g. , BLE) of the payment module
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 76 of 84


                                                         US 9, 134,994 B2
                                 45                                                                       46
   100. In some implementations,          the trigger condition is          if another   subsequent user attempts to make a payment using
   detected when the mobile device 150 enters the payment zone              the same authorization code 12345, the payment module 100
   of the payment module 100 which occurs upon satisfaction of              does not allow the subsequent user to use authorization code
   a payment zone criterion. For example, when the RSSI                     12345 in order to prevent replay attacks. Additionally, in
   observed by the mobile device 150 from the payment module           5    some implementations,        the advertised authorization code
   100 exceeds a predetermined payment zone threshold the                   expires after M minutes (e.g. , 3, 5, 10, etc. minutes). In some
   payment zone threshold criterion is satisfied. In some imple-            implementations,      the authorization code is a unique ran-
   mentations, the mobile device 150 provides an indication on              domly or pseudo-randomly        generated number that is stored
   the user interface of the application 140 for the payment                by the payment module for M minutes after the authorization
   processing system indicating whether the user is within the         10   code is advertised, at which time it expires. In some imple-
   payment zone of payment module 100 and/or how close                      mentations, the advertised authorization codes are unique
   he/she is to the payment zone of payment module 100.                     incremental numbers that are advertised every X seconds. In
       In some implementations,      the device detects (1422) the          this embodiment,        the payment module 100 determines
   trigger condition by: detecting a user input from a user of the          whether an authorization code in an authorization grant token
   device; and, in response to detecting the user input, detecting     15   is valid by identifying a current advertised authorization code
   the trigger condition to perform a transaction with the pay-             and determining whether the advertised authorization is
   ment accepting unit. For example, while the application 140              newer than the oldest valid authorization code based on the
   associated with the payment processing system is executed as             current advertised authorization code, the advertisement fre-
   a foreground process on the mobile device 150, the user o f the          quency (e.g. , every X seconds), and the expiration period
   mobile device interacts with the user interface of the applica-     20   (e.g. , M minutes).
   tion 140 to initiate a transaction with the payment accepting                In some implementations, after sending the authorization
   unit 120. In this example, the user performs a touch gesture             grant token, the device obtains (142S), from the payment
   with the touch screen of the mobile device 150, vocally com-             module, first transaction information indicating a status of the
   mands the application 150 to initiate the transaction, or the            first transaction with the payment accepting unit the first
   like. Continuing with this example, after detecting the user        25   communication capability, and the device sends, to the server,
   interaction, the mobile device 150 (or the application 140)              the first transaction information corresponding to the status of
   sends the payment module 100 the authorization grant token               the first transaction the second communication capability. In
   and the user is credited with the amount authorized in the               some implementations, the first transaction information indi-
   authorization grant token in order to select goods and/or                cates the status of the transaction initiated with an authoriza-
   services provided by payment accepting unit 120 for pur-            30   tion grant token such as a complete, incomplete, or aborted
   chase with the credit.                                                   transaction. For example, the first transaction is incomplete
       In some implementations,      the authorization information          when the payment accepting unit 120 experiences a malfunc-
   further includes (1424) an expiration period for the authori-            tion (e.g. , a vending mechanism jams and the user of the
   zation grant token, and the device sends, to the payment                 mobile device 150 fails to receive a selected product) or the
   module, the authorization grant token via the first communi-        35   first transaction times-out by the user of the mobile device
   cation capability in response to detecting the trigger condition         150 waiting Z seconds without selecting goods and/or ser-
   and in accordance with a determination that the expiration               vices from the payment accepting unit 120. For example, the
   period has not elapsed. In some implementations,            after        first transaction is aborted when the user of the mobile device
   detecting the trigger condition, the mobile device (or the               150 actuates the coin return of the payment accepting unit 120
   application 140) determines whether an expiration period            40   or walks away from the payment accepting unit 120 without
   indicated by the authorization grant token has elapsed before            selecting goods and/or service. In some implementations, the
   sending the authorization grant token to the payment module              first transaction information includes the amount of the first
   100. In some implementations, after determining that an                  transaction, current inventory state of products in payment
   expired authorization grant token is expired, the mobile                 accepting unit 120, other machine status information, and the
   device (or the application 140) determines automatically          like.
                                                                       45
   deletes the expired authorization grant token and requests a         It should be understood that the particular order in which
   replacement authorization grant token by sending, to the          the operations in FIGS. 27A-27C have been described is
   server 130, the authorization request code included in current    merely exemplary and is not intended to indicate that the
   advertised information broadcasted by the payment module          described order is the only order in which the operations
   100.                                                           50 could be performed. One of ordinary skill in the art would
       In response to detecting the trigger condition, the device    recognize various ways to reorder the operations described
   sends (1426), to the payment module, the authorization grant      herein. Additionally, it should be noted that details of other
   token via the first communication capability. Continuing with     processes described herein with respect to other methods
   the example in operation 1422, after detecting the user inter-    described herein (e.g. , the method 1500 in FIGS. 2SA-2SB,
   action, the mobile device 150 (or the application 140) sends 55 the method 1600 in FIGS. 29A-29C, the and method 1700 in
   the payment module 100 the authorization grant token and the      FIGS. 30A-30D) are also applicable in an analogous manner
   user is credited with the amount authorized in the authoriza-     to the method 1400 described above with respect to FIGS.
   tion grant token in order to select goods and/or services pro-    27A-27C.
   vided by payment accepting unit 120 for purchase with the            FIGS. 2SA-2SB illustrate a flowchart diagram of a method
   credit.                                                        60 1500 of transmitting    machine status information in accor-
       For example, when the payment module 100 broadcasts the       dance with some implementations. In some implementations,
   packet of information, if authorization code 12345 was issued     the method 1500 is performed by a device with one or more
   in the packet (e.g. , a new authorization code is issued every    processors, memory, and two or more communication capa-
   100 ms), and a user uses that code to make a payment (when        bilities. For example, in some implementations, the method
   it comes back to the payment module 100 in the authorization   65 1500 is performed by the mobile device 150 (FIGS. 5 and 21)
   grant token), the payment module 100 knows that authoriza-        or a component thereof (e.g. , application 140). In some
   tion code 12345 has been used. Continuing with this example,      implementations,    the method 1500 is governed by instruc-
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 77 of 84


                                                        US 9, 134,994 B2
                                47                                                                      48
   tions that are stored in a non-transitory computer readable            the status information is encrypted and/or encoded with a
   storage medium (e.g. , the memory S60, FIG. 21) and the                predefined code and/or key. For example, the status flags 110S
   instructions are executed by one or more processors (e.g. , the        (e.g. , in packet 1100, FIG. 24A) include 4 Bytes of informa-
   processing unit S40, FIG. 21) of the device. Optional opera-           tion which is encoded according to a predefined encoding
   tions are indicated by dashed lines (e.g. , boxes with dashed-    6    scheme known by the server 130 which indicates a plurality
   line borders).                                                         of states of the payment module and/or the payment accepting
       The device obtains (1502), from a payment module, adver-           unit 120 associated with the payment module 100.
   tised information via a first communication capability, where             In some implementations, the advertised information fur-
   the advertised information at least includes status information        ther includes (1514) an authorization code for authorizing a
   indicating one or more states of at least one of a payment        10   user of the device to perform a cashless transaction with the
   module and a payment accepting unit associated with the                payment accepting unit. Authorization codes are described in
   payment module. For example, in some implementations, the              greater detail above with respect to FIGS. 24C and 27A-27C
   payment module 100 broadcasts the packet 1100 (FIG. 24A)               and the accompanying text.
   which includes the one or more status flags 110S.                         The device sends (1516), to a server, at least the status
       In some implementations, the first communication capa-        16   information from the advertised information via a second
   bility corresponds (1504) to a short-range communication               communication capability distinct from the first communica-
   protocol. As described above, short-range communication                tion capability. For example, in step 1004 of method 1000 in
   protocols include BLE, NFC, and/or other protocols utilizing           FIG. 23, the mobile device 150 sends an authorization request
   non-persistent communication channels.                                 to the server 130 that includes the authorization code included
       In some implementations, the status information indicates     20   in the broadcasted packet, the user ID associated with the
   (1506) that the payment module is storing one or more inter-           mobile device 150, the module ID associated with the pay-
   rupted transactions. As described in greater detail below with         ment module 100, and also the status information.
   respect to FIGS. 29A-29C, in some implementations, inter-                 In some implementations,        the second communication
   rupted transactions (sometimes referred to as "incomplete              capability corresponds (151S) to a long-range communica-
   transactions") arise from the loss of a connection (e.g. , the    26   tion protocol. For example, in some implementations,         the
   mobile device 150 has no cellular reception) or power. In              long-range communication protocol is one of GSM, Wi-Fi,
   some implementations,        for example, the status flags 110S        CDMA, LTE, and/or the like.
   (e.g. , in packet 1100, FIG. 24A) include upload information              In some implementations, after sending the status informa-
   indicator 1116, which indicates that the payment module is             tion to the server, the device receives (1520) a request, from
   storing one or more interrupted transactions, and/or also         30   the server, via the second communication capability to obtain
   includes transaction information (e.g. , transaction informa-          one or more interrupted transactions from the payment mod-
   tion 1150, FIG. 24D) corresponding to the one or more                  ule; obtains, from the payment module, transaction informa-
   incomplete transactions (e.g. , an amount of the first transac-        tion via the first communication capability, where the trans-
   tion, a user ID, etc. ). In some implementations, upload infor-        action information corresponds to the one or more interrupted
   mation indicator 1116triggers the mobile device 150 to con-       36   transactions performed by one or more previous users at the
   nect to payment module 100 immediately (e.g. , if it has               payment accepting unit; and sends, to the server, the transac-
   interrupted transaction information to be uploaded to the              tion information via the second communication capability. In
   server 130). Alternatively,      as described in greater detail        some implementations, in response to the status flags indicat-
   below, the transaction information 1150 is generated and sent          ing one or more interrupted transactions, the server 130
   separately from the status flags 110S.                            40   requests that the mobile device 150 connect to the payment
       In some implementations, the status information indicates          module 100 to upload the one or more interrupted transac-
   (150S) that the payment accepting unit requires servicing. For         tions. This may occur even when the user of the mobile device
   example, the status flags 110S (e.g. , in packet 1100, FIG.            150 does not initiate a transaction with the payment module
   24A) include the bill/coin jam indicator 111S, which indi-             100. In some implementations, the mobile device 150 obtains
   cates that a blockage is detected in the payment feeding          46   the transaction information upon entering an authorization
   mechanism (e.g. , bill or coin jam). Furthermore, in some              zone (e.g. , the authorization zone 104). See FIGS. 29A-29C
   implementations, the status flags 110S (e.g. , in packet 1100,         and the accompanying text for further discussion of inter-
   FIG. 24A) include the full bill/coin reservoir indicator 1120,         rupted transactions. For example, interrupted transactions
   which indicates that currency stored in the payment accepting          arise from the loss of a network connection (e.g. , the mobile
   unit requires collection by an operator of the machine. In        60   device 150 has no cellular reception) or power.
   some implementations, the status information indicates that               It should be understood that the particular order in which
   the payment accepting unit requires servicing after a pre-             the operations in FIGS. 2SA-2SB have been described is
   defined period of time has elapsed since a prior servicing. In         merely exemplary and is not intended to indicate that the
   an example, the payment module 100 is configured to send               described order is the only order in which the operations
   status information indicating that the payment accepting unit     66   could be performed. One of ordinary skill in the art would
   120 requires servicing after one month has elapsed since a last        recognize various ways to reorder the operations described
   servicing.                                                             herein. Additionally, it should be noted that details of other
       In some implementations, the status information indicates          processes described herein with respect to other methods
   (1510) a count of at least one product in the payment accept-          described herein (e.g. , the method 1400 in FIGS. 27A-27C,
   ing unit. For example, the status flags 110S (e.g. , in packet    60   the method 1600 in FIGS. 29A-29C, and the method 1700 in
   1100, FIG. 24A) includes the inventory levels indicator 1122,          FIGS. 30A-30D) are also applicable in an analogous manner
   which indicates that the remaining inventory of an item (e.g. ,        to the method 1500 described above with respect to FIGS.
   an inventory levels indicator 1122 having a value of I indi-           2SA-2SB.
   cates one corresponding item remaining for a particular prod-            FIGS. 29A-29C illustrate a flowchart diagram of a method
   uct).                                                             66   1600 of pay payment processing acknowledgment in accor-
     In some implementations, the status information is (1512)            dance with some implementations. In some implementations,
   encoded with a predefined code. In some implementations,               the method 1600 is performed by a payment module with one
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 78 of 84


                                                            US 9, 134,994 B2
                                   49                                                                          50
   or more processors, memory, and one or more first commu-                    acknowledgement        information is received from the first
   nication capabilities, which is coupled with a payment                      device within a predetermined time period, the payment mod-
   accepting unit (e.g. , the payment accepting unit 120 (some-                ule deletes (1606) the stored first transaction information
   times also herein called "machine 120") (FIGS. 5 and 19)                    generated for the first transaction performed by the first user
   such as a vending machine or kiosk for dispensing goods                5    of the first device. In some implementations, the payment
   and/or services). For example, in some implementations, the                 module 100 marks the first and second transaction as com-
   method 1600 is performed by the adapter module 100, (FIGS.                  plete (in addition to or instead of deleting the first and second
   5 and 20). In some implementations, the method 1600 is                      transaction information). For example, when the predeter-
   governed by instructions that are stored in a non-transitory                mined time period is 30 seconds, the payment module 100
   computer readable storage medium (e.g. , the memory 760,               10   deletes the first transaction information stored in the memory
   FIG. 20) and the instructions are executed by one or more                   760 (FIG. 20) if the first acknowledgment information is
   processors (e.g. , the processing unit 750, FIG. 20) of the                 received within 30 seconds of sending the first transaction
   payment module. Optional operations are indicated by                        information. For example, the payment module 100 deter-
   dashed lines (e.g. , boxes with dashed-line borders).                       mines whether the first acknowledgement             information is
       The payment module obtains (1602), from the payment                15   received within a predetermined time period by comparing a
   accepting unit, a first notification indicating completion of a             timestamp of the stored first transaction information and the
   first transaction performed by a first user of a first device at the        current time when (or if) the first acknowledgement                is
   payment accepting unit and an amount of the first transaction.              received.
   For example, in step 1202 of the process 1200 in FIG. 25A,                      In some implementations, the payment module encrypts
   the payment module 100 obtains a first notification from the           20   (160S) the generated first transaction information, and the
   payment accepting unit 120 after a first transaction is com-                first acknowledgement         information     is encrypted.      For
   pleted at the payment accepting unit 120.                                   example, the first transaction information is encrypted with a
       In response to receiving the notification, the payment mod-             key corresponding to the payment module 100, and the first
   ule (1604): generates first transaction information based at                acknowledgement        information is encrypted with a key
   least in part on the first notification; stores the generated first    25   selected by the server 130 that corresponds to the payment
   transaction information; and sends the generated first trans-               module 100. In this example, the keys are distinct, the same,
   action information to the first device via one of the one or                or mutually known.
   more first communication capabilities. In some implementa-                      After sending the first transaction information to the first
   tions, the payment module 100 generates the transaction                     device and in accordance with a determination that the first
   information 1150 (FIG. 24D) which includes the transaction             30   acknowledgement information is not received from the first
   ID 1152 (e.g. , which sequentially increases after each com-                device within the predetermined time period, the payment
   pleted transaction), the module ID 1154 (e.g. , a unique ID for             module maintains (1610)the stored first transaction informa-
   the payment module 100), the user ID 1156 (e.g. , a unique                  tion generated for the first transaction performed by the first
   user ID of the mobile device 150 such as a MAC address), the                user of the first device. In one example, an acknowledgement
   authorization grant 115S, the transaction status 1160 (e.g. ,          35   is not received because the first device (e.g. , the mobile device
   complete, incomplete, or aborted), the transaction amount                   150) loses power. In another example, the first device loses its
   1162 (e.g. , $1.00), and/or other information 1164. The other               long-range communication connection to the server 130, and
   information 1164 includes, in some implementations, infor-                  is there fore unable to forward the first transaction information
   mation included in the packet 1100 (FIG. 24A), such as one or               to a server for debiting the first user's account, or receiving an
   more status flags 110S indicating a state of the payment               40   acknowledgement from the server 130. In another example,
   accepting unit, and/or other information pertaining to the                  the user of the first device maliciously severs the long-range
   payment accepting unit, the first device, the first transaction,            communication connection to interrupt the transaction infor-
   and/or the first user. In some implementations, the first trans-            mation from being sent to the server 130, or to interrupt the
   action information is also stored until reception of an                     acknowledgement       information from being received by the
   acknowledgement       from the first device (e.g. , the mobile         45   payment module 100. In some implementations,             if the pay-
   device 150). The transaction information 1150, for example,                 ment module 100 does not receive the acknowledgment infor-
   is stored in the memory 760 (FIG. 20) of the payment module                 mation within the predetermined           time period, or if the
   100.                                                                        acknowledgment       information cannot be decrypted (e.g. , it
       In some implementations, the one or more first communi-                 has been fraudulently modified or accessed), the payment
   cation capabilities correspond to a short-range communica- 50               module 100 maintains the first transaction information (e.g. ,
   tion protocol. As described above, short-range communica-                   keeps transactions information 1150 stored in the memory
   tion protocols include BLE, NFC, and/or other protocols                     760, FIG. 20) and attempts to send the first transaction infor-
   utilizing non-persistent communication channels.                            mation to the server 130 via another device (e.g. , a second
       In some implementations, the first device forwards the first            mobile device 150). For example, as discussed in greater
   transaction information to a server (e.g. , the server 130) via a 55        detail below, the payment module leverages a subsequent
   second communication capability (e.g. , a long-range commu-                 second transaction involving a second device, and the first
   nication protocol such as CDMA, GSM, Wi-Fi, or the like),                   transaction information is sent to the second device with
   and the server 130 debits the account of the first user of the              second transaction information that corresponds to a second
   first device based on the amount of the first transaction, which            transaction initiated by the user of the second device.
   is indicated in the first transaction information. In some 60                   In some implementations, in accordance with the determi-
   implementations,    the server 130 sends encrypted acknowl-                 nation that the first acknowledgement          information is not
   edgment information via the second communication capabil-                   received from the first device within a predetermined time
   ity to the first device, and the first device forwards the                  period, the payment module disables (1612) usage rights for
   encrypted acknowledgment information to the payment mod-                    the first user at the payment accepting unit. For example, the
   ule via the first communication capability.                       65        first user or user ID associated with the first device is sus-
       After sending the first transaction information to the first            pended from performing cashless transactions, and further
   device and in accordance with a determination that first                    authorization grant tokens received from the first user or user
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 79 of 84


                                                          US 9, 134,994 B2
                                  51                                                                       52
   ID are ignored by the payment           module 100. Thus, for             information, the payment module 100 deletes the first trans-
   example, the first user cannot initiate another transaction               action information and the second transaction information.
   cashless transaction with the payment module 100. In some                    In some implementations, in accordance with a determina-
   implementations, the server 130 and/or payment module 100                 tion that the second acknowledgement         information is not
   records a history of incomplete transactions. In some imple-         6    received from the second device within a predetermined time
   mentations, the server 130 and/or payment module 100 black-               period, the payment module maintains (1620) the stored first
   lists the user only after a predefined number of incomplete               transaction information generated for the first transaction
   transactions (e.g. , 20 incomplete transactions), accounting              performed by the first user of the first device and the stored
   for incomplete transactions that arise from non-malicious                 second transaction information generated for the second
   actions, such as a loss of cellular connection or power.             10   transaction performed by the second user of the second
       In some implementations, in accordance with the determi-              device. In some further implementations, the payment mod-
   nation that the first acknowledgement         information is not          ule 100 leverages a subsequent transaction involving a third
   received from the first device within the predetermined time              device, and both the first and second transaction information
   period, the payment module broadcasts (1614) an informa-                  are sent to the third device with third transaction information
   tion packet via one of the one or more first communication           16   that corresponds to a third transaction initiated by the user of
   capabilities, where the information packet includes one or                the third device.
   more status flags indicating one or more unacknowledged                      It should be understood that the particular order in which
   first transactions including the first transaction performed by           the operations in FIGS. 29A-29C have been described is
   the first user of the first device. For example, the payment              merely exemplary and is not intended to indicate that the
   module 100 broadcasts packets (e.g. , the packet 1100, FIG.          20   described order is the only order in which the operations
   24A) which include the status flags 110S that indicate (e.g. ,            could be performed. One of ordinary skill in the art would
   upload information indicator 1116)that the payment module                 recognize various ways to reorder the operations described
   100 has information that needs to be uploaded to the server               herein. Additionally, it should be noted that details of other
   130 (e.g. , transaction information for the interrupted/unac-             processes described herein with respect to other methods
   knowledged first transaction). Alternatively, in some imple-         26   described herein (e.g. , the method 1400 in FIGS. 27A-27C,
   mentations, the transaction information 1150 (FIG. 24D) cor-              the method 1500 in FIGS. 2SA-2SB, and the method 1700 in
   responding to an incomplete transaction is appended to the                FIGS. 30A-30D) are also applicable in an analogous manner
   advertised information instead of merely setting the upload               to the method 1600 described above with respect to FIGS.
   information indicator 1116in the broadcast advertised infor-              29A-29C.
   mation.                                                              30     FIGS. 30A-30D illustrate a flowchart diagram of a method
       In some implementations, after determining that the first             1700 of updating firmware of the payment module in the
   acknowledgement information is not received from the first                payment processing system in accordance with some
   device within the predetermined time period, the payment                  embodiments. In some implementations, the method 1700 is
   module obtains (1616), from the payment accepting unit, a                 performed by a device (e.g. , the mobile device 150) with one
   second notification indicating completion of a second first          36   or more processors, memory, and two or more communica-
   transaction performed by a second user of a second device at              tion capabilities. In some implementations, the method 1700
   the payment accepting unit and an amount of the first trans-              is governed by instructions that are stored in a non-transitory
   action. In response to receiving the second notification, the             computer readable storage medium (e.g. , the memory S60,
   payment module 100 generates second transaction informa-                  FIG. 21) and the instructions are executed by one or more
   tion based at least in part on the second notification, stores the   40   processors of the mobile device 150 (e.g. , the processing unit
   generated second transaction information, and sends the gen-              S50, FIG. 21). Optional operations are indicated by dashed
   erated first transaction information and the generated second             lines (e.g. , boxes with dashed-line borders).
   transaction information to the second device via one of the                  As noted above, in some circumstances, a payment module
   one or more first communication capabilities. Thus, the pay-              (e.g. , the payment module 100, FIG. 26A) in a payment
   ment module 100 leverages the subsequent second transac-             46   processing system cannot establish a direct communications
   tion by sending the first transaction information with the                channel to a server (e.g. , the server 130, FIG. 26A), and is
   second transaction information. In some implementations,                  therefore unable to directly receive firmware updates from the
   when the second user enters an authorization zone (e.g. ,                 server. In these cases, as described below, if the firmware of
   authorization zone 104, FIG. 1), transaction information cor-             the payment module is determined to satisfy certain criteria
   responding to the first user's incomplete first transaction is       60   (e.g. , firmware version is out-of-date), one or more devices
   transmitted to the second device.                                         (e.g. , the mobile device 150) will send data packets to the
       In some implementations, in accordance with a determina-              payment module for updating the payment module's firm-
   tion that second acknowledgement information is received                  ware. The device serves as a communications bridge between
   from the second device within the predetermined time period,              the payment module and the server, whereby the device
   the payment modules deletes (161S) the stored first transac-         66   obtains a verification request from the payment module,
   tion information generated for the first transaction performed            which the device then sends to the server for processing (e.g. ,
   by the first user of the first device and the stored second               the server 130 verifies that the data packets are non-corrupted
   transaction information generated for the second transaction              and complete). After processing the verification request, the
   performed by the second user of the second device. For                    server sends a firmware command to the device, which the
   example, in step 1272 of the process 1250 in FIG. 25B, after         60   device then sends to the payment module for execution.
   receiving the first transaction information and the second                   A device (e.g. , the mobile device 150) obtains (1702), from
   transaction information, the server 130 sends acknowledge-                a payment module (e.g. , the payment module 100), advertised
   ment information to the payment module 100 via the second                 information via a first communication capability, where the
   device 150-2, which acknowledges reception of the first                   advertised information at least includes a current firmware
   transaction information and the second transaction informa-          66   version of the payment module. In some implementations, the
   tion. Continuing with this example, in step 1276 of the pro-              current firmware version corresponds to a timestamp (e.g. ,
   cess 1250 in FIG. 25B, after receiving the acknowledgement                Feb. 5, 2014), while in other implementations, the current
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 80 of 84


                                                         US 9, 134,994 B2
                                    53                                                                    54
   firmware version is denoted by a version number (e.g. , v1.4).           device sends (1724), to the payment module, the firmware
   Advertised information is described in greater detail herein             update approval message. In some implementations,              as
   with respect to FIG. 24A.                                                described in greater detail with respect to FIG. 26C, the server
       In some implementations, the first communication capa-               (e.g. , server 130) permits or declines the firmware update
   bility corresponds (1704) to a short-range communication            5    request for any of a number of reasons (e.g. , firmware stored
   protocol. As described above, short-range communication                  by the mobile device 150 is out of date).
   protocols include BLE, NFC, and/or other protocols utilizing                Furthermore, in some implementations,         firmware update
   non-persistent communication channels.                                   approval message includes (1722) a verification value for
       The device determines (170S) that the current firmware               each of the one or more data packets and a hash value for the
   version of the payment module satisfies one or more pre-            10   firmware update information. A more in-depth discussion is
   defined firmware criteria.                                               provided in the corresponding description for FIG. 26C, with
       In some implementations, the current firmware version of             respect to the ways in which the payment module 100 uses the
   the payment module is compared (1710) with a firmware                    verification value and hash value for verifying and executing
   version stored by the device, and the one or more predefined             the firmware update information (e.g. , one or more data pack-
   firmware criteria are satisfied (1712) if the current firmware      15   ets corresponding to a latest firmware version).
   version of the payment module does not match the firmware                   In some implementations,       sending the firmware update
   version stored by the device. In some implementations, the               information via the first communication capability includes
   device obtains an indication (e.g. , from the server 130, FIG.           (1726), in response to receiving the firmware update approval
   26A) that the firmware version it stores is the latest firmware          message from the server, sending, to the payment module, the
   version. In some implementations, the latest firmware version       20   firmware update information via the first communication
   is determined from a timestamp associated with the firmware.             capability.
   Alternatively, in some implementations,      it is presumed that            In some implementations, the device obtains (172S) update
   the firmware version stored by the device is the latest version.
            firmware




                        ofpayment
                                                                            status information from the payment module, wherein the
       In some implementations, the predefined firmware criteria            update status information indicates remaining packets for
   are satisfied if the current firmware version of the payment        25   updating the current firmware version of the payment mod-
   module predates the firmware version stored by the device                ule. As described in greater detail with respect to FIG. 26C, in
   (e.g. , the                       modul 100 has atimestamp of            some implementations, the update status information indicat-
   Feb. 5, 2014, compared to the firmware of mobile device 150              ing remaining packets (e.g. , packets 50-100) for updating the
   which has a timestamp of Apr. 4, 2014), or has a version                 current firmware version is sent by the payment module 100
   number less than the firmware version stored by the device          30   after receiving a firmware update approval message, while in
   (e.g. , firmware v1.4 of the payment module 100 compared to              other implementations,      the update status information is
   firmware v1. 5 of the mobile device 150, where the firmware              included in broadcasted packet 1100 that is broadcast by the
   version numbers are assigned in monotonically ascending                  payment module 100. Alternatively and/or additionally, the
   order by the server 130). In other implementations, the pre-             update status information indicates one or more data packets
   defined firmware criteria are satisfied if the current firmware     35   received for updating the current firmware version of the
   version of the payment module is newer than the firmware                 payment module to the most recent firmware version. Fur-
   version stored by the device. This arises, for example, if a             thermore, in some implementations, the update status infor-
   firmware rollback procedure is initiated, where the newer                mation identifies the firmware version to which the remaining
   firmware version of the payment module is overwritten with               and/or received data packets correspond. Furthermore, in
   an older firmware version of the device.                            40   some implementations,      sending the firmware update infor-
       Alternatively,   in some implementations,         the device         mation via the first communication capability is based on the
   receives, from a server, the determination that the current              update status information.
   firmware version of the payment module satisfies one or more                In accordance with a determination that the current firm-
   predefined firmware criteria. In these implementations,       for        ware version of the payment module satisfies one or more
   example, the device sends the current firmware version of the       45   predefined firmware criteria, the device sends (1730), to the
   payment module to the server (e.g. , the server 130, FIG. 26A)           payment module, firmware update information via the first
   via a second communication capability (e.g. , GSM), where                communication capability, where the firmware update infor-
   the server determines (e.g. , by comparing the current firm-             mation includes one or more data packets for updating the
   ware version o f the payment module and a latest version of the          current firmware version of the payment module. In some
   firmware) if the current firmware version satisfies predefined      50   implementations, the firmware update information is stored
   firmware criteria (as described in greater detail above).                by the device, and was included in a latest update to the
       In some implementations,      prior to sending firmware              application 140 associated with the payment processing sys-
   update information and in accordance with a determination                tem. In some implementations, the firmware update informa-
   that the current firmware version of the payment module does             tion is obtained from a server (e.g. , the server 130, FIG. 26A)
   not match the firmware version stored by the first device           55   via a second communication capability (e.g. , GSM), and sent
   (1714),the device sends (1716),to a server, a firmware update            to the payment module via the first communication capability.
   request so as to update the firmware of the payment module                  In some implementations, advertised information further
   via a second communication capability. In some implemen-                 includes (1706) an authorization zone threshold criterion, and
   tations, the second communication capability corresponds                 the device determines (1732) that the authorization zone
   (171S) to a long-range communication protocol. For                  60   threshold criterion is satisfied. For example, in some imple-
   example, in some implementations, the long-range commu-                  mentations, the device starts transmitting data packets to
   nication protocol is one of GSM, Wi-Fi, CDMA, LTE, and/or                update the payment module firmware upon entering the
   the like.                                                                authorization zone (e.g. , the authorization zone 140, FIG. 1)
       In some implementations, in response to sending the firm-            of the payment module. In some implementations, once the
   ware update request, the device receives (1720) from the            65   device has started transmitting data packets, if the device later
   server, a firmware update approval message, and in response              leaves the authorization zone, the device continues to transmit
   to receiving the firmware update approval message, the                   data packets as long as the device remains with the commu-
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 81 of 84


                                                           US 9, 134,994 B2
                                  55                                                                         56
   nication zone   of the  payment module (e.g. , BLE range), or,             update of the payment module's firmware. In some embodi-
   alternatively, the device ceases transmission of data packets.             ments, the server determines whether a checksum included in
       In some implementations, the device obtains (1734) addi-               the verification request matches a checksum value deter-
   tional advertised information, where the additional advertised             mined by the server for the firmware update indicated by the
   information at least includes update status information. In           5    verification request (e.g. , a version number). For example, if
   some implementations, the additional advertised information                the checksum included in the verification request does not
   further includes a new authorization code and/or status flags.             match the server's checksum, the server issues a firmware
   In some implementations, the update status information iden-               command to not implement the firmware update and to delete
   tifies (173S) one or more remaining data packets (e.g. , pack-             the data packets corresponding to the firmware update asso-
   ets 50-100) for updating the current firmware version of the          10   ciated with the verification request was sent. In this example,
   payment module to the most recent firmware version. Alter-                 the checksums may not match if one or more of the data
   natively and/or additionally, the update status information                packets for the firmware update are corrupted or have been
   identifies (1740) one or more data packets received for updat-             altered.
   ing the current firmware version of the payment module to the                 In some implementations, the firmware command is a roll-
   most recent firmware version. Furthermore, in some imple-             15   back command (e.g. , ignore firmware update and keep cur-
   mentations, the update status information identifies the firm-             rent firmware version of the payment module 100), a delete
   ware version to which the remaining and/or received data                   command (e.g. , deleting either all or a portion of the data
   packets correspond. Optionally, the update status information              packets for the firmware update), or an initialization com-
   is included in transaction information (e.g. , the transaction             mand (e.g. , initializing the firmware update in the payment
   information 1150, after completing a transaction).                    20   module 100). If the server determines, in some implementa-
       In some implementations,      the update status information            tions, that the received data packets do not correspond to a
   includes (1736) a verification request. For example, a verifi-             latest firmware version (e.g. , the firmware update information
   cation request is generated and included in update status                  stored by the device corresponds to firmware v1.4, compared
   information when the payment module 100 has received all                   to a latest firmware v1. 5), the server will send, to the device or
   data packets necessary for completing the firmware update. A          25   directly to the payment module, firmware update information
   verification request is generally associated with a request to             including one or more data packets corresponding to a latest
   implement the received data packets in order to update the                 firmware version. This may occur, for example, if the mobile
   firmware of the payment module 100. In some implementa-                    device 150 itself is not storing the latest firmware. In some
   tions, a verification request is a request for a server (e.g. , the        implementations,     the firmware command is encrypted with
   server 130, FIG. 26A) to determine if any received data pack-         30   an encryption key that corresponds to the payment module
   ets are corrupted, if the received data packets form a complete            (e.g. , a shared secret key or a public key in an asymmetric
   set suflicient to initiate a firmware update, and/or if the                cryptography scheme).
   received data packets correspond to a latest firmware version.                In some implementations,        a second device with one or
   In some embodiments, a verification request is a checksum                  more processors, memory, and two or more communication
   performed by the payment module on the received data pack-            35   capabilities, obtain (1750), from the payment module, adver-
   ets for the firmware update according to a predefined check-               tised information via the first communication capability,
   sum algorithm. Furthermore, in some implementations,            the        where the advertised information at least includes a current
   verification request is sent to the server with transaction status         firmware version of the payment module and the update status
   information (e.g. , transaction information 1150, FIG. 24D)                information. The second device determines (1752) whether
   after a user completes a transaction (e.g. , the step 1260 in         40   the current firmware version of the payment module predates
   process 1250 of FIG. 25B).                                                 a most recent firmware version. In accordance with a deter-
      In some implementations in which the device obtains addi-               mination that the current firmware version of the payment
   tional advertised information including a verification request,            module satisfies one or more predefined firmware criteria, the
   the device sends (1742), to a server, at least the current firm-           second device sends (1754), to the payment module, firmware
   ware version and a verification request via a second commu- 45             update information via the first communication capability,
   nication capability. In some implementations,         the second           where the firmware update information one or more addi-
   communication capability corresponds (1744) to a long-                     tional data packets for updating the current firmware version
   range communication protocol (e.g. , GSM, Wi-Fi, CDMA,                     based at least in part on the update status information. Thus,
   LTE, and/or the like). In some implementations, the verifica-              in some implementations, multiple devices send to the pay-
   tion request is sent by the payment module directly to the 50              ment module portions of a complete set of data packets
   server via a secure communications             channel (e.g. , an          needed for a firmware update, where the data packets sent by
   encrypted channel).                                                        one device are distinct from the data packets sent by another
      Furthermore, in some implementations, the device obtains                device. In one example, when a firmware update includes data
   (1746), from the server, a firmware command via the second                 packets I through 100, a first device (e.g. the mobile device
   communication capability, and sends (174S), to the payment 55              150) sends data packets I through 50 to the payment module
   module, the firmware command via the first communication                   100, and a second device (a different mobile device 150, not
   capability. The server processes the verification request prior            shown) sends data packets 50 through 100.
   to issuing a firmware command to the device to send to the                    It should be understood that the particular order in which
   payment module. As described above, in some implementa-                    the operations in FIGS. 30A-30D have been described is
   tions, the server determines if any received data packets are 60           merely exemplary and is not intended to indicate that the
   corrupt (e.g. , by using a checksum), if the received data pack-           described order is the only order in which the operations
   ets form a complete set sufficient to initiate a firmware update,          could be performed. One of ordinary skill in the art would
   and/or if the received data packets correspond to a latest                 recognize various ways to reorder the operations described
   firmware version. In some implementations, unless some or                  herein. Additionally, it should be noted that details of other
   all of these aforementioned conditions (e.g. , corrupted data 65           processes described herein with respect to other methods
   packets, complete set, etc. ) are not satisfied, the server issues         described herein (e.g. , the method 1400 in FIGS. 27A-27C,
   an approval code and/or a firmware command to initiate an                  the method 1500 in FIGS. 2SA-2SB, and the method 1600 in
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 82 of 84


                                                           US 9, 134,994 B2
                                 57                                                                       58
   FIGS. 29A-29C) are also applicable in an analogous manner                         receiving, from a server of the mobile device-to-ma-
   to the method 1600 described above with respect to FIGS.                             chine payment system, an update for the applica-
   30A-30D.                                                                             tion and a firmware image for a payment module of
                                                                                        the mobile device-to-machine payment system via
                        MISCELLANEOUS                                                   the second communication capability;
                                                                                     after receiving the update for the application and the
      It should be noted that relative terms are meant to help in                       firmware image for the payment module:
   the understanding of the technology and are not meant to limit                       updating the application based on the update; and
   the scope of the invention. Similarly, unless specifically                           storing the firmware image for the payment mod-
                                                            "
   stated otherwise, the terms used for labels (e.g. , "first, "sec- 10                     ule;
       "
   ond, and "third") are meant solely for purposes of designa-                       subsequent to and independent from the receiving, the
   tion and not for order or limitation. The term "short" in the                        updating, and the storing, obtaining an information
   phrase "short-range" (in addition to having technology spe-                          packet broadcast by the payment module via the
   cific meanings) is relative to the term "long" in the phrase                         first communication capability, wherein the infor-
   "long-range. "                                                                       mation packet at least includes a current firmware
                       "         "      "
       The terms "may, "might, "can, and "could" are used to
                                                                       16
                                                                                        version of the payment module and an authoriza-
   indicate alternatives and optional features and only should be                       tion code for initiating a transaction for a payment
   construed as a limitation if specifically included in the claims.                    accepting unit coupled with the payment module;
       It should be noted that, unless otherwise specified, the term                 comparing the current firmware version of the pay-
   "or" is used in its nonexclusive form (e.g. , "A or B"includes      20               ment module with a version of the stored firmware
   A, B, A and B, or any combination thereof, but it would not                          image; and
   have to include all of these possibilities). It should be noted                   in accordance with a first determination that the cur-
   that, unless otherwise specified, "and/or" is used similarly                         rent firmware version of the payment module does
   (e.g. , "A and/or B" includes A, B, A and B, or any combina-                         not match the firmware version of the firmware
   tion thereof, but it would not have to include all of these         26               image stored by the first mobile device, sending, to
   possibilities). It should be noted that, unless otherwise speci-                     the payment module, firmware update information
   fied, the terms "includes" and "has" mean "comprises" (e.g. ,                        via the first communication capability, wherein the
   a device that includes, has, or comprises A and B contains A                         firmware update information includes one or more
   and B, but optionally may contain C or additional compo-                             data packets for updating the current firmware ver-
   nents other than A and B). It should be noted that, unless          30               sion of the payment module to the version of the
                                                 "     "
   otherwise specified, the singular forms "a, "an, and "the"                           firmware image stored by the first mobile device.
   refer to one or more than one, unless the context clearly                  2. The method of claim 1, wherein the first communication
   dictates otherwise.                                                      capability corresponds to a short-range communication pro-
       It is to be understood that the inventions, examples, and            tocol.
   implementations described herein are not limited to particu-        36     3. The method of claim 1, further comprising:
   larly exemplified materials, methods, and/or structures. It is             prior to the sending and in accordance with the first deter-
   to be understood that the inventions, examples, and imple-                    mination that the current firmware version of the pay-
   mentations described herein are to be considered preferred                    ment module does not match the firmware version of the
   inventions, examples, and implementations whether specifi-                    firmware image stored by the first mobile device, send-
   cally identified as such or not.                                    40        ing, to the server, a firmware update request so as to
       The terms and expressions that have been employed in the                  update the firmware of the payment module via the
   foregoing specification are used as terms of description and                  second communication capability;
   not of limitation, and are not intended to exclude equivalents             in response to sending the firmware update request, receiv-
   of the features shown and described. While the above is a                     ing from the server, a firmware update approval mes-
   complete description of selected implementations           of the   46        sage; and
   present invention, it is possible to practice the invention using          in response to receiving the firmware update approval mes-
   various alternatives, modifications, adaptations, variations,                 sage, sending, to the payment module, the firmware
   and/or combinations and their equivalents. It will be appreci-                update approval message;
   ated by those of ordinary skill in the art that any arrangement            wherein sending the firmware update information via the
   that is calculated to achieve the same purpose may be substi-       60        first communication capability includes, in response to
   tuted for the specific embodiment shown. It is also to be                     receiving the firmware update approval message from
   understood that the following claims are intended to cover all                the server, sending, to the payment module, the firmware
   of the generic and specific features of the invention herein                  update information via the first communication capabil-
   described and all statements of the scope of the invention that,              ity.
   as a matter of language, might be said to fall therebetween.        66     4. The method of claim 3, wherein the firmware update
                                                                            approval message includes a verification value for each of the
     What is claimed is:                                           one or more data packets and a hash value for the firmware
     1. A method of updating firmware, comprising:                 update information.
     at a first mobile device of a first potential transactor,        5. The method of claim 1, wherein the second communi-
        wherein the first mobile device includes one or more 60 cation capability corresponds to a long-range communication
        processors, memory, and two or more communication          protocol.
        capabilities, wherein the two or more communication           6. The method of claim 1, wherein the information packet
        capabilities include a first communication capability      further includes an authorization zone threshold criterion for
        and a second communication capability distinct from the    the payment module; and
        first communication capability:                         66    wherein sending, to the payment module, firmware update
        while executing an application compatible with a mobile          information via the first communication capability is in
            device-to-machine payment system:                            accordance with the first determination that the current
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 83 of 84


                                                        US 9, 134,994 B2
                                59                                                                       60
        firmware version of the payment module does not match               12. The method of claim 10, wherein the update             status
        the firmware version of the firmware image stored by the          information identifies one or more data packets received for
        first mobile device and in accordance with a second               updating the current firmware version of the payment mod-
        determination that the authorization zone threshold cri-          ule.
        terion is satisfied.                                         6       13.A mobile device of a potential transactor, comprising:
     7. The method of claim 1, further comprising:                           two or more communication capabilities, wherein the two
     obtaining update status information, from the payment                      or more communication capabilities include a first com-
        module, wherein the update status information indicates                 munication capability and a second communication
        remaining packets for updating the current firmware                     capability distinct from the first communication capa-
        version of the payment module.                               10         bility;
     S. The method of claim 1, further comprising:                           one or more processors; and
     after sending the firmware update information, obtaining a              memory storing one or more programs to be executed by
        subsequent information packet broadcast by the pay-                     the one or more processors, the one or more programs
        ment module that at least includes update status infor-                 comprising instructions for:
        mation.                                                      16         while executing an application compatible with a mobile
     9. The method of claim S, wherein the update status infor-                     device-to-machine payment system;
   mation includes a verification request, the method further                      receiving, from a server of the mobile device-to-ma-
   comprising:                                                                         chine payment system, an update for the applica-
     sending, to the server, at least the current firmware version                     tion and a firmware image for a payment module of
        and the verification request via the second communica-       20                the mobile device-to-machine payment system via
        tion capability;                                                               the second communication capability;
     obtaining, from the server, a firmware command via the                         after receiving the update for the application and the
        second communication capability; and                                           firmware image for the payment module:
     sending, to the payment module, the firmware command                              updating the application based on the update; and
        via the first communication capability.                                        storing the firmware image for the payment mod-
     10. The method of claim 1, further comprising:                                        ule;
     at a second mobile device of a second potential transactor,                    subsequent to and independent from the receiving, the
        wherein the second mobile device includes one or more                          updating, and the storing, obtaining an information
        processors, memory, and two or more communication                              packet broadcast by the payment module via the
        capabilities, wherein the two or more communication          30                first communication capability, wherein the infor-
        capabilities include the first communication capability                        mation packet at least includes a current firmware
        and the second communication capability distinct from                          version of the payment module and an authoriza-
        the first communication capability:                                            tion code for initiating a transaction for a payment
        while executing the application compatible with the                            accepting unit coupled with the payment module;
           mobile device-to-machine payment system;                  36             comparing the current firmware version of the pay-
           receiving, from the server, an update for the applica-                      ment module with a version of the stored firmware
               tion and the firmware image for the payment mod-                        image; and
               ule via the second communication capability;                         in accordance with a determination that the current
            after receiving the update for the application and the                     firmware version of the payment module does not
               firmware image for the payment module:                40                match the firmware version of the firmware image
               updating the application based on the update; and                       stored by the mobile device, sending, to the pay-
               storing the firmware image for the payment mod-                         ment module, firmware update information via the
                 ule;                                                                  first communication capability, wherein the firm-
           subsequent to and independent from the receiving, the                       ware update information includes one or more data
              updating, and the storing, obtaining an information    46                packets for updating the current firmware version
              packet broadcast by the payment module via the                           of the payment module to the version of the firm-
              first communication capability, wherein the infor-                       ware image stored by the mobile device.
              mation packet at least includes a current firmware             14. The mobile device of claim 13, wherein the first com-
              version of the payment module, update status infor-         munication capability corresponds to a short-range commu-
              mation, and an authorization code for initiating a     60   nication protocol.
              transaction for a payment accepting unit coupled               15.The mobile device of claim 13, wherein the one or more
              with the payment module; and                                programs further comprise instructions for:
           in accordance with a determination that the current               prior to the sending and in accordance with the determina-
              firmware version of the payment module does not                   tion that the current firmware version of the payment
              match the firmware version of the firmware image       66         module does not match the firmware version of the firm-
              stored by the second mobile device, sending, to the               ware image stored by the mobile device, sending, to the
              payment module, firmware update information via                   server, a firmware update request so as to update the
              the first communication capability, wherein the                   firmware of the payment module via the second com-
              firmware update information includes one or more                  munication capability;
              additional data packets for updating the current       60      in response to sending the firmware update request, receiv-
              firmware version to the version of the firmware                   ing from the server, a firmware update approval mes-
              image stored by the second mobile device based at                 sage; and
              least in part on the update status information.                in response to receiving the firmware update approval mes-
      11. The method of claim 10, wherein the update status                     sage, sending, to the payment module, the firmware
   information identifies one or more remaining data packets for     66         update approval message;
   updating the current firmware version of the payment mod-                 wherein sending the firmware update information via the
   ule.                                                                         first communication capability includes, in response to
Case 1:20-cv-20970-RS Document 1-2 Entered on FLSD Docket 03/03/2020 Page 84 of 84


                                                        US 9, 134,994 B2
                                61                                                                     62
         receiving the firmware update approval message from                       the firmware version of the firmware image stored by
         the server, sending, to the payment module, the firmware                  the mobile device, sending, to the payment module,
         update information via the first communication capabil-                    firmware update information via the first communi-
         ity.                                                                       cation capability, wherein the firmware update infor-
      16. The mobile device of claim 15, wherein the firmware        5             mation includes one or more data packets for updating
   update approval message includes a verification value for                       the current firmware version of the payment module
   each of the one or more data packets and a hash value for the                   to the version of the firmware image stored by the
   firmware update information.                                                    mobile device.
      17. The mobile device of claim 13, wherein the second                  20. The non-transitory computer readable storage medium
   communication capability corresponds to a long-range com-         10
                                                                          of claim 19, wherein the instructions cause the mobile device
   munication protocol.
                                                                          to perform operations further comprising:
      1S.The mobile device of claim 13, wherein the one or more
                                                                             prior to the sending and in accordance with the determina-
   programs further comprise instructions for:
      after sending the firmware update information, obtaining a                tion that the current firmware version of the payment
         subsequent information packet broadcast by the pay-         15
                                                                                module does not match the firmware version of the firm-
         ment module that at least includes update status infor-                ware image stored by the mobile device, sending, to the
         mation, wherein the update status information indicates                server, a firmware update request so as to update the
         remaining packets for updating the current firmware                    firmware of the payment module via the second com-
         version of the payment module.                                         munication capability;
      19. A non-transitory computer readable storage medium          20      in response to sending the firmware update request, receiv-
   storing one or more programs, the one or more programs                       ing from the server, a firmware update approval mes-
   comprising instructions, which, when executed by a mobile                    sage; and
   device of a potential transactor with one or more processors              in response to receiving the firmware update approval mes-
   and two or more communication capabilities, wherein the two                  sage, sending, to the payment module, the firmware
   or more communication capabilities include a first commu-         25         update approval message;
   nication capability and a second communication capability                 wherein sending the firmware update information via the
   distinct from the first communication capability, cause the                  first communication capability includes, in response to
   mobile device to perform operations comprising:                              receiving the firmware update approval message from
      while executing an application compatible with a mobile                   the server, sending, to the payment module, the firmware
         device-to-machine payment system:                           30
                                                                                update information via the first communication capabil-
         receiving, from a server of the mobile device-to-ma-
                                                                                ity.
            chine payment system, an update for the application
                                                                             21. The non-transitory computer readable storage medium
            and a firmware image for a payment module of the
            mobile device-to-machine payment system via the
                                                                          of claim 20, wherein the firmware update approval message
             second communication capability;                        35
                                                                          includes a verification value for each of the one or more data
         after receiving the update for the application and the           packets and a hash value for the firmware update information.
            firmware image for the payment module:
                                                                             22. The non-transitory computer readable storage medium
            updating the application based on the update; and
                                                                          of claim 19, wherein the first communication capability cor-
                                                                          responds to a short-range communication protocol.
             storing the firmware image for the payment module;
         subsequent to and independent from the receiving, the       40
                                                                             23. The non-transitory computer readable storage medium
            updating, and the storing, obtaining an information
                                                                          of claim 19, wherein the second communication capability
                                                                          corresponds to a long-range communication protocol.
            packet broadcast by the payment module via the first
            communication capability, wherein the information at
                                                                             24. The non-transitory computer readable storage medium
            least includes a current firmware version of the pay-
                                                                          of claim 19, wherein the instructions cause the mobile device
                                                                          to perform operations further comprising:
            ment module and an authorization code for initiating     45
                                                                             after sending the firmware update information, obtaining a
            a transaction for a payment accepting unit coupled
                                                                                subsequent information packet broadcast by the pay-
            with the payment module;
                                                                                ment module that at least includes update status infor-
         comparing the current firmware version of the payment
            module with a version of the stored firmware image;                 mation, wherein the update status information indicates
                                                                                remaining packets for updating the current firmware
            and                                                      50
                                                                                version of the payment module.
         in accordance with a determination that the current firm-
            ware version of the payment module does not match
